  Exhibit 10.1   COMFORT COPY      

western power distribution plc

AS THE COMPANY

hsbc BANK PLC

AND

MIZUHO BANK, LTD.

AS JOINT COORDINATORS and bookrunners

 

Abbey national treasury services plc

(TRADING AS SANTANDER GLOBAL BANKING AND MARKETS)

BARCLAYS BANK PLC

HSBC BANK PLC

LLOYDS BANK PLC

MIZUHO BANK, LTD.

RBC EUROPE LIMITED

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

and

The Royal bank of scotland plc

as mandated lead arrangers

 

AND

MIZUHO BANK, LTD.

AS FACILITY AGENT

 

  
£210,000,000 multicurrency REVOLVING FACILITY AGREEMENT           

 

 

 

 

CONTENTS       Clause   Page       1 Interpretation 1 2 The Facility 22 3
Purpose 24 4 Conditions Precedent 24 5 Utilisation 25 6 Optional Currencies 28 7
Repayment 29 8 Prepayment and Cancellation 30 9 Interest 33 10 Terms 34 11
Changes To The Calculation Of Interest 35 12 Tax gross-up and indemnities 36 13
Increased Costs 45 14 Mitigation 46 15 Payments 48 16 Representations 51 17
Information Covenants 55 18 Financial Covenants 59 19 General Covenants 62 20
Default 69 21 Role of the Facility Agent, the Arranger and the Coordinators 73
22 Conduct of business by the Finance Parties 82 23 Evidence and Calculations 82
24 Fees 83 25 Other Indemnities 84 26 Expenses 85 27 Amendments and Waivers 85
28 Changes to the Parties 88 29 Confidentiality and Disclosure of Information 94
30 Confidentiality of Funding Rates 97 31 Set-off 99 32 Pro rata sharing 99 33
Severability 100 34 Counterparts 100

 

 

 

 

35 Notices 101 36 Language 103 37 Governing law 103 38 Enforcement 103 Schedule
1 Original Parties 105 Schedule 2 Conditions Precedent 106 Schedule 3 Requests
107 Schedule 4 Form of Transfer Certificate 108 Schedule 5 Form of Assignment
Agreement 111 Schedule 6 Form of Compliance Certificate 115 Schedule 7 Form of
Increase Confirmation 116 Schedule 8 Timetables 119 Schedule 9 Forms of
notifiable debt purchase transaction notice 120 Part I Form of notice on
entering into notifiable debt purchase transaction 120 Part II Form of notice on
termination of notifiable debt purchase transaction/notifiable debt
        purchase transaction ceasing to be with relevant person 121 Schedule 10
Form of Subordination Deed 122 Schedule 11 Form of Distribution Certificate 134

 

 

 

THIS AGREEMENT is dated 13 January 2016

BETWEEN:

(1)WESTERN POWER DISTRIBUTION PLC (registered number 09223384) (the "Company");

(2)HSBC BANK PLC and MIZUHO BANK, LTD. as joint coordinators and bookrunners
(the "Co-ordinators");

(3)ABBEY NATIONAL TREASURY SERVICES PLC (TRADING AS SANTANDER GLOBAL BANKING AND
MARKETS), BARCLAYS BANK PLC, HSBC BANK PLC, LLOYDS BANK PLC, MIZUHO BANK, LTD.,
RBC EUROPE LIMITED, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and THE ROYAL BANK OF
SCOTLAND PLC as mandated lead arrangers (whether acting individually or together
the "Arranger");

(4)THE FINANCIAL INSTITUTIONS listed in Schedule 1 (Original Parties) as
original lenders (the "Original Lenders"); and

(5)MIZUHO BANK, LTD. as facility agent (the "Facility Agent").

IT IS AGREED as follows:

1.Interpretation

1.1Definitions

In this Agreement:

"Acceptable Bank" means a bank or financial institution which has a rating for
its long-term unsecured and non credit-enhanced debt obligations of A- or higher
by Standard & Poor's Rating Services or A- or higher by Fitch Ratings Ltd or A3
or higher by Moody's Investors Services Limited or a comparable rating from an
internationally recognised credit rating agency.

"Acceptable Jurisdiction" means:

(a)the United States of America;

(b)the United Kingdom; or

(c)any other member state of the European Union or any Participating Member
State where such country has long term sovereign credit rating of AA or higher
by Standard & Poor's Rating Services or Aa2 or higher from Moody's Investor
Services Limited or AA or higher from Fitch Ratings Ltd.

"Act" means the Electricity Act 1989 and, unless the context otherwise requires,
all subordinate legislation made pursuant thereto.

"Administrative Party" means the Arranger, the Coordinators or the Facility
Agent.

-1-

 

"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
Notwithstanding the foregoing, in relation to The Royal Bank of Scotland plc as
a Lender, the term "Affiliate" shall not include (i) the UK government or any
member or
instrumentality thereof, including Her Majesty's Treasury and UK Financial
Investments Limited (or any directors, officers, employees or entities thereof)
or (ii) any persons or entities controlled by or under common control with the
UK government or any member or instrumentality thereof (including Her Majesty's
Treasury and UK Financial Investments Limited) and which are not part of The
Royal Bank of Scotland Group plc and its subsidiaries or subsidiary
undertakings.

"Agent's Spot Rate of Exchange" means the Facility Agent's spot rate of exchange
for the purchase of the relevant currency in the London foreign exchange market
with the Base Currency at or about 11.00 a.m. on a particular day.

"Applicable Accounting Principles" means those accounting principles, standards
and practices generally accepted in the United Kingdom and the accounting and
reporting requirements of the Companies Act 2006, in each case as used in the
Original Financial Statements.

"Assignment Agreement" means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.

"Authority" means The Gas and Electricity Markets Authority established under
Section 1 of the Utilities Act 2000.

"Availability Period" means, in respect of any Lender's Available Commitment,
the period from and including the date of this Agreement to and including the
date falling one month prior to the Final Maturity Date applicable to that
Lender's Commitment.

"Available Commitment" means a Lender's Commitment minus:

(a)the Base Currency Amount of its participation in any outstanding Loans; and

(b)in relation to any proposed Loans, the Base Currency Amount of its
participation in any Loans that are due to be made on or before the proposed
Drawdown Date,

other than that Lender's participation in any Loans that are due to be repaid or
prepaid on or before the proposed Drawdown Date.

"Available Facility" means the aggregate for the time being of each Lender's
Available Commitment.

"Balancing and Settlement Code" means the document, as modified from time to
time, setting out the electricity balancing and settlement arrangements
designated by the Secretary of State and adopted by The National Grid Company
plc (Registered No. 2366977) or its successor pursuant to its transmission
licence.

"Balancing and Settlement Code Framework Agreement" means the agreement of that
title, in the form approved by the Secretary of State, as amended from time to
time,

-2-

 

to which a Distribution Company is a party and by which the Balancing and
Settlement Code is made binding upon that Distribution Company.

"Base Currency" means Sterling.

"Base Currency Amount" means, in relation to a Loan, the amount specified in the
Request delivered by the Borrower for that Loan (or, if the amount requested is
not denominated in the Base Currency, that amount converted into the Base
Currency at the Agent's Spot Rate of Exchange on the date which is three
Business Days before the Drawdown Date or, if later, on the date the Facility
Agent receives the Request) adjusted to reflect any repayment or prepayment of
the Loan.

"Basel III" means:

(a)the agreements on capital requirements, a leverage ratio and liquidity
standards contained in "Basel III: A global regulatory framework for more
resilient banks and banking systems", "Basel III: International framework for
liquidity risk measurement, standards and monitoring" and "Guidance for national
authorities operating the countercyclical capital buffer" published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;

(b)the rules for global systematically important banks contained in "Global
systematically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(c)any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III".

"Borrower" means the Company or any person which becomes the Borrower after the
date of this Agreement in accordance with Clause 28.1 (Assignments and transfers
by the Borrower).

"Break Costs" means the amount (if any) determined by the relevant Lender by
which:

(a)the interest (excluding Margin) which that Lender would have received for the
period from the date of receipt of any part of its share in a Loan or Unpaid Sum
to the last day of the applicable Term for that Loan or Unpaid Sum if the
principal or Unpaid Sum received had been paid on the last day of that Term;

exceeds:

(b)the amount which that Lender would be able to obtain by placing an amount
equal to the amount received by it on deposit with a leading bank for a period
starting on the Business Day following receipt or recovery and ending on the
last day of the applicable Term.

"Business Day" means a day (other than a Saturday or a Sunday) on which
commercial banks are open for general business in London, and:

-3-

 

(a)(in relation to any date for payment or purchase of a currency other than
euro) the principal financial centre of the country of that currency; or

(b)(in relation to any date for payment or purchase of euro) any TARGET Day.

"Code" means the US Internal Revenue Code of 1986.

"Commitment" means:

(a)in relation to an Original Lender, the amount in the Base Currency set
opposite its name under the heading "Commitment" in Schedule 1 (Original
Parties) and the amount of any other Commitment transferred to it under this
Agreement or assumed by it in accordance with Clause 2.2 (Increase); and 

(b)in relation to any other Lender, the amount in the Base Currency of any
Commitment transferred to it under this Agreement or assumed by it in accordance
with Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.

"Compliance Certificate" means a certificate substantially in the form of
Schedule 6 (Form of Compliance Certificate) setting out, among other things,
calculations of the financial covenants.

"Confidential Information" means all information relating to each of the Company
and its Subsidiaries, PPL Corporation and any of its Subsidiaries which directly
or indirectly holds shares in the Company and the directors, officers and
employees of any of them (the "Extended Group"), the Finance Documents or the
Facility of which a Finance Party becomes aware in its capacity as, or for the
purpose of becoming, a Finance Party or which is received by a Finance Party in
relation to, or for the purpose of becoming a Finance Party under, the Finance
Documents or the Facility from either:

(a)any member of the Extended Group or any of its advisers; or

(b)another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Extended Group or any of its
advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes:

(i)information that:

(A)is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 29 (Confidentiality and disclosure of
information); or

(B)is identified in writing at the time of delivery as non-confidential by any
member of the Extended Group or any of its advisers; or

-4-

 

(C)is known by that Finance Party before the date the information is disclosed
to it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality; and

(ii)any Funding Rate.

"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Borrower and the Facility Agent.

"Contribution Notice" means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

"CRD IV" means:

(a)Regulation (EU) No. 575/2013 of the European Parliament and of the Council of
26 June 2013 on prudential requirements for credit institutions and investment
firms; and

(b)Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.

"CTA 2009" means the Corporation Tax Act 2009.

"CTA 2010" means the Corporation Tax Act 2010.

"Debt Purchase Transaction" means, in relation to a person, a transaction where
such person:

(a)purchases by way of assignment or transfer;

(b)enters into any sub-participation in respect of; or

(c)enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

any Commitment or amount outstanding under this Agreement.

"Default" means:

(a)an Event of Default; or

(b)an event or circumstance which would be (with the lapse of time, the expiry
of a grace period, the giving of notice or the making of any determination under
the Finance Documents or any combination of them) an Event of Default.

-5-

 

"Defaulting Lender" means any Lender:

(a)which has failed to make its participation in a Loan available or has
notified the Facility Agent that it will not make its participation in a Loan
available by the Drawdown Date of that Loan in accordance with Clause 5.4
(Advance of Loan);

(b)which has otherwise rescinded or repudiated a Finance Document; or

(c)with respect to which an Insolvency Event has occurred and is continuing,

unless, in the case of paragraph (a) above:

(i)its failure to pay is caused by:

(A)administrative or technical error; or

(B)a Disruption Event,

and payment is made within five Business Days of its due date; or

(ii)the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

"Disruption Event" means either or both of:

(a)a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Finance Documents (or otherwise in
order for the transactions contemplated by the Finance Documents to be carried
out) which disruption is not caused by, and is beyond the control of, any of the
Parties; or

(b)the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

(i)from performing its payment obligations under the Finance Documents; or

(ii)from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

"Distribution Certificate" means a distribution certificate substantially in the
form of Schedule 11 (Form of Distribution Certificate).

"Distribution Companies" means Western Power Distribution (South West) plc,
Western Power Distribution (South Wales) plc, Western Power Distribution (West
Midlands) plc and Western Power Distribution (East Midlands) plc and any other
distribution company which is licensed by OFGEM or any successor regulatory body
as

-6-

 

a distribution network operator and owned (whether directly or indirectly) by
the Borrower from time to time.

"Drawdown Date" means each date on which a Loan is made.

"Environment" means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:

(a)air (including, without limitation, air within natural or man-made
structures, whether above or below ground);

(b)water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

(c)land (including, without limitation, land under water).

"Environmental Claim" means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.

"Environmental Law" means any applicable law or regulation which relates to:

(a)the pollution or protection of the Environment;

(b)the conditions of the workplace; or

(c)the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.

"EURIBOR" means, in relation to any Loan in euro:

(a)the applicable Screen Rate as of the Specified Time for euro and for a period
equal in length to the Term of that Loan; or

(b)as otherwise determined pursuant to Clause 11.1 (Unavailability of Screen
Rate),

and if, in each case, that rate is less than zero, EURIBOR shall be deemed to be
zero.

"Existing RCF" means a £210,000,000 revolving credit facility agreement dated 21
December 2012 and entered into inter alia between (now) the Company, Mizuho
Bank, Ltd. (formerly Mizuho Corporate Bank, Ltd.) as facility agent and the
other financial institutions listed therein.

"Event of Default" means an event or circumstance specified as such in this
Agreement.

"Facility" means the multicurrency revolving credit facility made available
under this Agreement as described in sub-clause 2.1 of Clause 2 (The Facility).

"Facility Office" means the office(s) notified by a Lender to the Facility
Agent:

(a)on or before the date it becomes a Lender; or

(b)by not less than five Business Days' notice,

-7-

 

as the office(s) through which it will perform its obligations under this
Agreement.

"FATCA" means:

(a)sections 1471 to 1474 of the Code or any associated regulations;

(b)any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

(c)any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

"FATCA Application Date" means:

(a)in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

(b)in relation to a "withholdable payment" described in section 1473(1)(A)(ii)
of the Code (which relates to "gross proceeds" from the disposition of property
of a type that can produce interest from sources within the US), 1 January 2019;
or

(c)in relation to a "passthru payment" described in section 1471(d)(7) of the
Code not falling within paragraphs (a) or (b) above, 1 January 2019,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.

"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.

"Fee Letter" means any letter entered into by reference to the Facility between
one or more Administrative Parties and the Borrower setting out the amount of
certain fees referred to in the Agreement.

"Final Maturity Date" means, subject to Clause 5.5 (Extension option), the fifth
anniversary of the date of this Agreement.

"Finance Document" means:

(a)this Agreement;

(b)a Fee Letter;

-8-

 

(c)a Transfer Certificate;

(d)an Assignment Agreement; or

(e)any other document designated as such by the Facility Agent and the Borrower.

"Finance Party" means a Lender or an Administrative Party.

"Financial Indebtedness" means any indebtedness for or in respect of:

(a)moneys borrowed;

(b)any acceptance credit;

(c)any bond, note, debenture, loan stock or other similar instrument;

(d)any redeemable preference share;

(e)any finance or capital lease;

(f)receivables sold or discounted (otherwise than on a non-recourse basis);

(g)the acquisition cost of any asset to the extent payable after its acquisition
or possession by the party liable where the deferred payment is arranged
primarily as a method of raising finance or financing the acquisition of that
asset;

(h)any derivative transaction protecting against or benefiting from fluctuations
in any rate or price (and, when calculating the value of any derivative
transaction, only the marked to market value (or, if any actual amount is due as
a result of the termination or close-out of that derivative transaction, that
amount) shall be taken into account);

(i)any other transaction (including any forward sale or purchase agreement) of a
type not referred to in any other paragraph of this definition which has the
commercial effect of a borrowing;

(j)any counter-indemnity obligation in respect of any guarantee, indemnity,
bond, letter of credit or any other instrument issued by a bank or financial
institution; or

(k)any guarantee, indemnity or similar assurance against financial loss of any
person in respect of any item referred to in paragraphs (a) to (j) above.

"Financial Support Direction" means a financial support direction issued by the
Pensions Regulator under section 43 of the Pensions Act 2004.

"Funding Rate" means any individual rate notified by a Lender to the Facility
Agent pursuant to paragraph (b) of sub-clause 11.3.1 of Clause 11.3 (Cost of
funds).

"Group" means the Borrower and its Subsidiaries.

"Holding Company" means in relation to a person, any other person in respect of
which it is a Subsidiary.

-9-

 

"Impaired Agent" means the Facility Agent at any time when:

(a)it has failed to make (or has notified a Party that it will not make) a
payment required to be made by it under the Finance Documents by the due date
for payment;

(b)the Facility Agent otherwise rescinds or repudiates a Finance Document;

(c)(if the Facility Agent is also a Lender) it is a Defaulting Lender under
paragraph (a) or (b) of the definition of "Defaulting Lender"; or

(d)an Insolvency Event has occurred and is continuing with respect to the
Facility Agent,

unless, in the case of paragraph (a) above:

(i)its failure to pay is caused by:

(A)administrative or technical error; or

(B)a Disruption Event,

and payment is made within five Business Days of its due date; or

(ii)the Facility Agent is disputing in good faith whether it is contractually
obliged to make the payment in question.

"Increase Confirmation" means a confirmation substantially in the form set out
in Schedule 7 (Form of Increase Confirmation).

"Increase Lender" has the meaning given to that term in Clause 2.2 (Increase).

"Increased Cost" means:

(a)an additional or increased cost;

(b)a reduction in the rate of return under a Finance Document or on a Finance
Party's (or its Affiliate's) overall capital; or

(c)a reduction of an amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates but
only to the extent attributable to that Finance Party having entered into any
Finance Document or funding or performing its obligations under any Finance
Document.

"Insolvency Event" in relation to a Finance Party means that the Finance Party:

(a)is dissolved (other than pursuant to a consolidation, amalgamation or
merger);

(b)becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

-10-

 

(c)makes a general assignment, arrangement or composition with or for the
benefit of its creditors;

(d)institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding up or liquidation by it or such regulator, supervisor or similar
official;

(e)has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

(i)results in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding up or liquidation; or

(ii)is not dismissed, discharged, stayed or restrained in each case within 30
days of the institution or presentation thereof;

(f)has a resolution passed for its winding up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);

(g)seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets (other than, for so long as it
is required by law or regulation not to be publicly disclosed, any such
appointment which is to be made, or is made, by a person or entity described in
paragraph (d) above);

(h)has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

(i)causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in paragraphs (a) to (h) above; or

(j)takes any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the foregoing acts.

"Interpolated Screen Rate" means, in relation to any Loan, the rate rounded to
the same number of decimal places as the two relevant Screen Rates which results
from interpolating on a linear basis between:

-11-

 

(a)the applicable Screen Rate for the longest period (for which that Screen Rate
is available) which is less than the Term of that Loan; and

(b)the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Term of that Loan,

each as of the Specified Time for the currency of that Loan.

"ITA" means the Income Tax Act 2007.

"Legal Reservations" means:

(a)the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

(b)the time barring of claims under the Limitation Act 1980 and the Foreign
Limitation Periods Act 1984, the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of UK stamp duty may be
void and defences of set-off or counterclaim;

(c)similar principles, rights and defences under the laws of any jurisdiction in
which a member of the Group or a Holding Company of the Borrower is
incorporated; and

(d)any other matters which are set out as qualifications or reservations as to
matters of law of general application in any legal opinion provided under
Schedule 2 (Conditions Precedent).

"Lender" means:

(a)an Original Lender; or

(b)any person which becomes a Lender after the date of this Agreement in
accordance with Clause 2.2 (Increase) or Clause 28 (Changes to the Parties),

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.

"LIBOR" means, in relation to any Loan:

(a)the applicable Screen Rate as of the Specified Time for the currency of that
Loan and for a period equal in length to the Term of that Loan; or

(b)as otherwise determined pursuant to Clause 11.1 (Unavailability of Screen
Rates),

and if, in each case, that rate is less than zero, LIBOR shall be deemed to be
zero.

"Licence" means:

-12-

 

(a)each electricity distribution licence made and treated as granted to a
Distribution Company under Section 6(1)(c) of the Act pursuant to a licensing
scheme made by the Secretary of State under Part II of Schedule 7 to the
Utilities Act 2000 on 28 September, 2001; or

(b)any statutory amendment or replacement licence or licences granted pursuant
to the Utilities Act 2000 (or any equivalent legislation which supersedes the
Utilities Act) which permit a Distribution Company to distribute electricity in
the area it is certified to operate in.

"LMA" means the Loan Market Association.

"Loan" means, unless otherwise stated in this Agreement, the principal amount of
each borrowing under this Agreement or the principal amount outstanding of that
borrowing.

"Majority Lenders" means, at any time, Lenders:

(a)whose share in the outstanding Loans and whose undrawn Commitments then
aggregate 66⅔ per cent. or more of the aggregate of all the outstanding Loans
and the undrawn Commitments of all the Lenders;

(b)if there are no Loans then outstanding, whose undrawn Commitments then
aggregate 66⅔ per cent. or more of the Total Commitments; or

(c)if there are no Loans then outstanding and the Total Commitments have been
reduced to zero, whose Commitments aggregated 66⅔ per cent. or more of the Total
Commitments immediately before the reduction.

"Margin" means, provided that:

(a)at least one of Moody's Investors Services Limited ("Moody's") and Standard &
Poor's Ratings Services ("Standard & Poor's") has provided a rating (being an
issuer rating with respect to the Borrower from Moody's and a long-term
corporate credit rating with respect to the Borrower from Standard & Poor's)
(the "Ratings"); and

(b)no Event of Default is outstanding,

the rate set out in the table below:

Rating
(Moody's) Rating
(Standard & Poor's) Margin (per annum) Less than or equal to Ba1 Less than or
equal to BB+ 1.30% Baa3 BBB- 1.00% Baa2 BBB 0.85% Baa1 BBB+ 0.75%

-13-

 

 

More than or equal to A3 More than or equal to A- 0.65%

If the current Moody's and Standard & Poor's Ratings imply different Margin
rates, the Margin shall be the average of the two Margin rates implied. If only
one of Moody's and Standard & Poor's provides a Rating, that Rating alone shall
be used to determine the applicable Margin. If neither Moody's nor Standard &
Poor's provides a Rating, or if an Event of Default is outstanding, the
applicable Margin shall be 1.30% per annum. Any increase or decrease in the
Margin shall take effect on (i) the date on which the Moody's and/or Standard &
Poor's Rating is published or, as the case may be, changed or (ii) where the
Facility Agent receives notice from the Borrower or otherwise becomes aware that
an Event of Default has occurred or has ceased to be outstanding, with effect
from the date on which such Event of Default occurs or ceases to be outstanding.

The Borrower shall notify the Facility Agent of any change to the Moody's or
Standard & Poor's Rating pursuant to sub-clause 17.4.7.

For the purposes of this definition, an Event of Default being "outstanding"
means that it has not been remedied (as evidenced by the Borrower to the
Facility Agent (acting reasonably)) or waived.

"Material Adverse Effect" means a material adverse effect on:

(a)the business, assets or financial condition of the Group taken as a whole;

(b)the ability of the Borrower to perform its payment obligations under the
Finance Documents or its obligations under Clauses 18.3 (Interest Cover) or 18.4
(Asset Cover) of this Agreement; or

(c)the validity or enforceability of the Finance Documents or the rights or
remedies of any Finance Party under any of the Finance Documents.

"Maturity Date" means the last day of the Term of a Loan.

"Measurement Date" means the last day of a Measurement Period, being 31 March or
30 September.

"Measurement Period" means each period of twelve months ending on 31 March or 30
September.

"New Lender" has the meaning given to that term in sub-clause ‎28.2.1 of Clause
28.2 (Assignments and transfers by Lenders).

"OFGEM" means the Office of Gas and Electricity Markets.

"Optional Currency" means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).

"Original Financial Statements" means the audited consolidated financial
statements of the Company and each Distribution Company for the year ended 31
March 2015.

-14-

 

"Participating Member State" means any member state of the European Union that
has the euro as its lawful currency in accordance with the legislation of the
European Union relating to Economic and Monetary Union.

"Party" means a party to this Agreement.

"Pensions Regulator" means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.

"Permitted Acquisition" means the acquisition by any member of the Group of an
entity:

(a)which carries out a Permitted Business;

(b)which is incorporated or established in England or the European Union; and

(c)in respect of which the Borrower has delivered to the Facility Agent, not
later than three Business Days before the relevant member of the Group legally
commits to make such acquisition, a certificate signed by two directors of the
Borrower to which is attached a copy of the latest audited accounts (or if not
available, management accounts) of the target entity giving calculations showing
in reasonable detail that the Borrower would have remained in compliance with
its obligations under Clause 18 (Financial Covenants) if the covenant tests had
been recalculated for the most recently ended Measurement Period consolidating
the financial statements of the target entity (consolidated if it has
Subsidiaries) with the financial statements of the Group for such period on a
pro forma basis and as if the consideration (including associated costs and
expenses) for the proposed acquisition had been paid at the start of that
Measurement Period.

"Permitted Business" means:

(a)a business that:

(i)possesses characteristics similar to the regulated business of a distribution
network operator, as carried out by any of the Distribution Companies (a "DNO
Business");

(ii)provides facilities for and connected with a DNO Business;

(iii)is complementary or ancillary to the operation of a DNO Business or any
other business already conducted by an entity within the Group;

(iv)provides services to any member of the Group which are currently provided by
third parties; or

(b)any other business approved or consented to by the Facility Agent.

"Person" has the meaning given to that term in Clause 16.20 (Sanctions).

-15-

 

"PPL Corporation" means PPL Corporation, a company incorporated in Pennsylvania,
U.S.A., whose head office is at 2 N 9th Street, Allentown, PA18101,
Pennsylvania, U.S.A., and whose registered number is 2570936.

"PPL Group" means PPL Corporation and any of its Subsidiaries.

"Pro Rata Share" means:

(a)for the purpose of determining a Lender's share in a Loan, the proportion
which its Available Commitment bears to the Available Facility immediately prior
to making the Loan; and

(b)for any other purpose on a particular date:

(i)the proportion which its Commitment bears to the Total Commitments on that
date; or

(ii)if the Total Commitments have been cancelled, the proportion which its
Commitments bore to the Total Commitments immediately before being cancelled.

"PUHCA" means the Public Utility Holding Company Act of 2005, as amended, of the
United States of America.

"Qualifying Lender" has the meaning given to it in Clause 12 (Tax gross-up and
Indemnities).

"Rate Fixing Day" means, in relation to any period for which an interest rate is
to be determined:

(a)(if the currency is Sterling) the first day of that period;

(b)(if the currency is euro) two TARGET Days before the first day of that
period; or

(c)(for any other currency) two Business Days before the first day of that
period,

unless market practice differs in the Relevant Market for that currency, in
which case the Rate Fixing Day for that currency will be determined by the
Facility Agent in accordance with market practice in the Relevant Market (and if
quotations would normally be given on more than one day, the Rate Fixing Day
will be the last of those days).

"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

"Relevant Market" means, in relation to euro, the European interbank market and,
in relation to any other currency, the London interbank market.

-16-

 

"Repeating Representations" means the representations which are deemed to be
repeated under this Agreement.

"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

"Request" means a request for a Loan, substantially in the relevant form set out
in Schedule 3 (Requests).

"Rollover Loan" means one or more Loans:

(a)made or to be made on the same day that a maturing Loan is due to be repaid;

(b)the aggregate amount of which is equal to or less than the maturing Loan;

(c)in the same currency as the maturing Loan (unless it arose as a result of the
operation of Clause 6.2 (Unavailability of a currency)); and

(d)made or to be made to the Borrower for the purpose of refinancing a maturing
Loan.

"Sanctions" has the meaning given to that term in Clause 16.20 (Sanctions).

"Screen Rate" means:

(a)in relation to LIBOR, the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed
(before any correction, recalculation or republication by the administrator) on
pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate); and

(b)in relation to EURIBOR, the euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate),

or, in each case, on the appropriate page of such other information service
which publishes that rate from time to time in place of Thomson Reuters. If such
page or service ceases to be available, the Facility Agent may specify another
page or service displaying the relevant rate after consultation with the
Borrower.

"Secretary of State" means the Secretary of State for Business, Innovation and
Skills.

"Security Interest" means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect.

"Specified Time" means a day or time determined in accordance with Schedule 7
(Timetable).

-17-

 

"Subordination Deed" means a document substantially in the form set out in
Schedule 10 (Form of Subordination Deed) duly completed and executed by the
parties thereto.

"Subsidiary" means:

(a)a subsidiary within the meaning of section 1159 of the Companies Act 2006;
and

(b)unless the context otherwise requires, a subsidiary undertaking within the
meaning of section 1162 of the Companies Act 2006.

"TARGET 2" means the Trans-European Automated Real-Time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

"TARGET Day" means any day on which TARGET 2 is open for the settlement of
payments in euro.

"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty, addition to tax or any interest payable
in connection with any failure to pay or any delay in paying any of the same).

"Tax Credit" has the meaning given to it in Clause 12 (Tax gross-up and
Indemnities).

"Tax Deduction" has the meaning given to it in Clause 12 (Tax gross-up and
Indemnities).

"Tax Payment" means either the increase in a payment made by the Borrower to a
Finance Party under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3
(Tax indemnity).

"Term" means, in respect of a Loan, each period determined under this Agreement
by reference to which interest on a Loan or an overdue amount is calculated.

"Total Commitments" means the aggregate of the Commitments, being £210,000,000
at the date of this Agreement.

"Transfer Certificate" means a certificate, substantially in the form of
Schedule 4 (Form of Transfer Certificate), with such amendments as the Facility
Agent may approve or reasonably require or any other form agreed between the
Facility Agent and the Borrower.

"Transfer Date" means, in relation to a transfer, the later of:

(a)the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

(b)the date on which the Facility Agent executes the relevant Assignment
Agreement or Transfer Certificate.

"Treaty Lender" has the meaning given to it in Clause 12 (Tax gross-up and
Indemnities).

-18-

 

"U.K." means the United Kingdom.

"Unpaid Sum" means any sum due and payable but unpaid by the Borrower under the
Finance Documents.

"US" means the United States of America.

"VAT" means:

(a)any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and

(b)any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

1.2Construction

1.2.1The following definitions have the meanings given to them in Clause 18
(Financial Covenants):

(a)Cash;

(b)Cash Equivalent Investments;

(c)Consolidated EBITDA;

(d)Interest Payable;

(e)Regulatory Asset Value; and

(f)Total Net Debt.

1.2.2In this Agreement, unless the contrary intention appears, a reference to:

(a)an amendment includes a supplement, novation, restatement or re-enactment and
amended will be construed accordingly;

(b)assets includes present and future properties, revenues and rights of every
description;

(c)an authorisation includes an authorisation, consent, approval, resolution,
licence, exemption, filing, registration or notarisation;

(d)disposal means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and dispose will be construed accordingly;

(e)indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money;

(f)know your customer requirements are the identification checks that a Finance
Party requests in order to meet its obligations under any

-19-

 

applicable law or regulation to identify a person who is (or is to become) its
customer;

(g)a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

(h)a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a type with which any person to which it applies is accustomed
to comply) of any governmental, inter-governmental or supranational body,
agency, department or regulatory, self-regulatory or other authority or
organisation;

(i)the winding-up of a person includes the administration, dissolution or
liquidation or other like process of that person, any composition or arrangement
with the creditors, amalgamation, reconstruction, reorganisation or
consolidation pursuant to Part XXVI of the Companies Act 2006 proposed or
carried out in respect of that person or a company voluntary arrangement
pursuant to the Insolvency Act 1986 carried out or proposed in respect of that
person;

(j)a currency is a reference to the lawful currency for the time being of the
relevant country;

(k)save as set out in the definition of Margin in Clause 1.1 (Definitions), a
Default (other than an Event of Default) being outstanding means that it has not
been remedied or waived and an Event of Default being outstanding means that it
has not been waived;

(l)a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

(m)a Clause, a Subclause or a Schedule is a reference to a clause or subclause
of, or a schedule to, this Agreement;

(n)a person includes its successors in title, permitted assigns and permitted
transferees;

(o)a Finance Document or another document is a reference to that Finance
Document or other document as amended;

(p)a "group of Lenders" includes all the Lenders; and

(q)a time of day is a reference to London time.

1.2.3Unless the contrary intention appears, a reference to a month or months is
a reference to a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month or the calendar
month in which it is to end, except that:

-20-

 

(a)if the numerically corresponding day is not a Business Day, the period will
end on the next Business Day in that month (if there is one) or the preceding
Business Day (if there is not);

(b)if there is no numerically corresponding day in that month, that period will
end on the last Business Day in that month; and

(c)notwithstanding paragraph (a) above, a period which commences on the last
Business Day of a month will end on the last Business Day in the next month or
the calendar month in which it is to end, as appropriate.

1.2.4Unless the contrary intention appears:

(a)a reference to a Party will not include that Party if it has ceased to be a
Party under this Agreement;

(b)a word or expression used in any other Finance Document or in any notice
given in connection with any Finance Document has the same meaning in that
Finance Document or notice as in this Agreement; and

(c)any obligation of the Borrower under the Finance Documents which is not a
payment obligation remains in force for so long as any payment obligation of the
Borrower is or may be outstanding under the Finance Documents.

1.2.5The headings in this Agreement do not affect its interpretation.

1.2.6The determination of the extent to which a rate is "for a period equal in
length" to a Term shall disregard any inconsistency arising from the last day of
that Term being determined pursuant to the terms of this Agreement.

1.3Third Party Rights

1.3.1Unless expressly provided to the contrary in a Finance Document, a person
who is not a Party has no right under the Contracts (Rights of Third Parties)
Act 1999 (the "Third Parties Act") to enforce or to enjoy the benefit of any
term of this Agreement.

1.3.2Notwithstanding any term of any Finance Document, the consent of any person
who is not a Party is not required to rescind or vary this Agreement at any
time.

1.4Currency symbols and definitions

1.4.1"$", "USD" and "dollars" denote the lawful currency of the United States of
America.

1.4.2"€", "EUR" and "euro" denote the single currency of the Participating
Member States.

1.4.3"£", "GBP" and "Sterling" denote the lawful currency of the United Kingdom.

-21-

 

2.The Facility

2.1The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a multicurrency revolving credit facility in an aggregate amount in the
Base Currency which is equal to the Total Commitments.

2.2Increase

2.2.1The Borrower may by giving prior notice to the Facility Agent by no later
than the date falling 10 Business Days after the effective date of a
cancellation of:

(a)the Available Commitments of a Defaulting Lender in accordance with
sub-clause 8.6.4 of Clause 8.6 (Involuntary prepayment and cancellation); or

(b)the Commitments of a Lender in accordance with Clause 8.1 (Mandatory
prepayment – illegality),

request that the Total Commitments be increased (and the Total Commitments shall
be so increased) in an aggregate amount in the Base Currency of up to the amount
of the Available Commitments or Commitments so cancelled as follows:

(c)the increased Commitments will be assumed by one or more Lenders or other
banks, financial institutions, trusts, funds or other entities (each an
"Increase Lender") selected by the Borrower (each of which shall not be a member
of the Group and which is further acceptable to the Facility Agent (acting
reasonably)) and each of which confirms its willingness to assume and does
assume all the obligations of a Lender corresponding to that part of the
increased Commitments which it is to assume, as if it had been an Original
Lender;

(d)the Borrower and any Increase Lender shall assume obligations towards one
another and/or acquire rights against one another as the Borrower and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender;

(e)each Increase Lender shall become a Party as a "Lender" and any Increase
Lender and each of the other Finance Parties shall assume obligations towards
one another and acquire rights against one another as that Increase Lender and
those Finance Parties would have assumed and/or acquired had the Increase Lender
been an Original Lender;

(f)the Commitments of the other Lenders shall continue in full force and effect;
and

(g)any increase in the Total Commitments shall take effect on the date specified
by the Borrower in the notice referred to above or any later date on which the
conditions set out in sub-clause 2.2.2 below are satisfied.

-22-

 

2.2.2An increase in the Total Commitments will only be effective on:

(a)the execution by the Facility Agent of an Increase Confirmation from the
relevant Increase Lender; and

(b)in relation to an Increase Lender which is not a Lender immediately prior to
the relevant increase, the performance by the Facility Agent of all necessary
"know your customer" or other similar checks under all applicable laws and
regulations in relation to the assumption of the increased Commitments by that
Increase Lender, the completion of which the Facility Agent shall promptly
notify to the Borrower and the Increase Lender.

2.2.3Each Increase Lender, by executing the Increase Confirmation, confirms (for
the avoidance of doubt) that the Facility Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

2.2.4Unless the Facility Agent otherwise agrees or the increased Commitment is
assumed by an existing Lender, the Borrower shall, on the date upon which the
increase takes effect, pay to the Facility Agent (for its own account) a fee of
£1,750 and the Borrower shall promptly on demand pay the Facility Agent the
amount of all costs and expenses (including legal fees) reasonably incurred by
it in connection with any increase in Commitments under this Clause 2.2.

2.2.5The Borrower may pay to the Increase Lender a fee in the amount and at the
times agreed between the Borrower and the Increase Lender in a letter between
the Borrower and the Increase Lender setting out that fee. A reference in this
Agreement to a Fee Letter shall include any letter referred to in this
paragraph.

2.2.6Clause 28.4 (Limitation of responsibility of Existing Lender) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

(a)an "Existing Lender" were references to all the Lenders immediately prior to
the relevant increase;

(b)the "New Lender" were references to that "Increase Lender"; and

(c)a "re-transfer" and "re-assignment" were references to respectively a
"transfer" and "assignment"."

2.2.7Each Party (other than the Increase Lender) irrevocably authorises the
Facility Agent to execute any duly completed Increase Confirmation on its
behalf.

2.3Finance Party's rights and obligations

2.3.1The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance

-23-

 

Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

2.3.2The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from the Borrower is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with sub-clause 2.3.3 below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or other amount
owed by the Borrower which relates to a Finance Party's participation in the
Facility or its role under a Finance Document (including any such amount payable
to the Facility Agent on its behalf) is a debt owing to that Finance Party by
the Borrower.

2.3.3A Finance Party may, except as specifically provided in the Finance
Documents, separately enforce its rights under or in connection with the Finance
Documents.

3.Purpose

3.1Purpose

The Borrower shall apply all amounts borrowed by it under the Facility towards
the general corporate purposes of the Group (in relation to each of the
Distribution Companies, in compliance with its Licence) including, but not
limited to, the refinancing of the Existing RCF.

3.2No obligation to monitor

No Finance Party is bound to monitor or verify any amount borrowed pursuant to
this Agreement.

4.Conditions Precedent

4.1Conditions precedent documents

4.1.1A Request may not be given until the Facility Agent has notified the
Borrower and the Lenders that it has received (or, subject to all Lender
consent, waived receipt of) all of the documents and evidence set out in
Schedule 2 (Conditions Precedent) in form and substance satisfactory to the
Facility Agent. The Facility Agent shall give this notification to the Borrower
and the Lenders upon being so satisfied.

4.1.2Other than to the extent that the Majority Lenders notify the Facility
Agent in writing to the contrary before the Facility Agent gives the
notification described in paragraph 4.1.1 above, the Lenders authorise (but do
not require) the Facility Agent to give that notification. The Facility Agent
shall not be liable for any damages, costs or losses whatsoever as a result of
giving any such notification.

-24-

 

4.2Further conditions precedent

The obligations of each Lender to participate in any Loan are subject to the
further conditions precedent that on both the date of the Request and the
Drawdown Date for that Loan:

4.2.1the Repeating Representations are correct in all material respects; and

4.2.2no Default or, in the case of a Rollover Loan, no Event of Default is
outstanding or would result from the Loan.

4.3Conditions relating to Optional Currencies

4.3.1A currency will constitute an Optional Currency in relation to a Loan if:

(a)it is readily available in the amount required and freely convertible into
the Base Currency in the wholesale market for that currency on the Rate Fixing
Day and the Drawdown Date for that Loan; and

(b)it is dollars, euro or has been approved by the Facility Agent (acting on the
instructions of all the Lenders) on or prior to receipt by the Facility Agent of
the relevant Request for that Loan.

4.3.2If the Facility Agent has received a written request from the Borrower for
a currency to be approved under paragraph (b) of sub-clause 4.3.1 above, the
Facility Agent will confirm to the Borrower by the Specified Time:

(a)whether or not the Lenders have granted their approval; and

(b)if approval has been granted, the minimum amount (and, if required, integral
multiples) for any subsequent Loan in that currency.

4.4Maximum number

4.4.1Unless the Facility Agent agrees, a Request may not be given if, as a
result, there would be more than 10 Loans outstanding.

4.4.2Any Loan made by a single Lender under Clause 6.2 (Unavailability of a
currency) shall not be taken into account in this Clause 4.4.

5.Utilisation

5.1Giving of Requests

5.1.1The Borrower may borrow a Loan by giving to the Facility Agent a duly
completed Request not later than the Specified Time.

5.1.2Each Request is irrevocable.

5.2Completion of Requests

A Request for a Loan will not be regarded as having been duly completed unless:

-25-

 

5.2.1the Drawdown Date is a Business Day falling within the Availability Period;

5.2.2the currency and amount of the proposed Loan comply with Clause 5.3
(Currency and amount); and

5.2.3the proposed Term complies with this Agreement.

Only one Loan may be requested in a Request.

5.3Currency and amount

5.3.1The currency specified in a Request must be either the Base Currency or an
Optional Currency.

5.3.2The amount of the proposed Loan must be:

(a)if the currency selected is the Base Currency, a minimum of £5,000,000 and an
integral multiple of £1,000,000 or, if less, the Available Facility; or

(b)if the currency selected is dollars, a minimum of $5,000,000 and an integral
multiple of $1,000,000 or, if less, the Available Facility; or

(c)if the currency selected is euro, a minimum of EUR5,000,000 and an integral
multiple of EUR1,000,000 or, if less, the Available Facility; or

(d)if the currency selected is an Optional Currency, the minimum amount (and, if
required, integral multiple) specified by the Facility Agent pursuant to
paragraph (b) of sub-clause 4.3.2 (Conditions relating to Optional Currencies)
or, if less, the Available Facility; and

(e)in any event such that its Base Currency Amount is less than or equal to the
Available Facility.

5.4Advance of Loan

5.4.1The Facility Agent must promptly notify each Lender of the details of the
requested Loan and the amount of its share in that Loan.

5.4.2The amount of each Lender's share of the Loan will be its Pro Rata Share on
the proposed Drawdown Date.

5.4.3No Lender is obliged to participate in a Loan if as a result:

(a)its share in the aggregate Base Currency Amount of the Loans would exceed its
Commitment; or

(b)the aggregate Base Currency Amount of the Loans would exceed the Total
Commitments.

5.4.4If the conditions set out in this Agreement have been met, and subject to
Clause 7.2 (Cashless Rollover), each Lender must make its share in the Loan

-26-

 

available to the Facility Agent for the Borrower by no later than 2.00 pm on the
Drawdown Date.

5.4.5The Facility Agent shall determine the Base Currency Amount of each Loan
which is to be made in an Optional Currency and shall notify each Lender of the
amount, currency and Base Currency Amount of each Loan, the amount of its
participation in that Loan, and, if different, the amount of that participation
to be made available in accordance with Clause 15.2 (Funds) in each case by the
Specified Time.

5.5Extension option

5.5.1The Borrower may by notice to the Facility Agent (the "Initial Extension
Request") not more than 60 days and not less than 30 days before the first
anniversary of the date of this Agreement (the "First Anniversary"), request
that the Final Maturity Date be extended for a further period of one year.

5.5.2The Borrower may by notice to the Facility Agent (the "Second Extension
Request") not more than 60 days and not less than 30 days before the second
anniversary of the date of this Agreement (the "Second Anniversary"), request
that the Final Maturity Date:

(a)with respect to Lenders who have agreed to the Initial Extension Request, be
extended for a further period of one year; and/or

(b)if no Initial Extension Request has been made, or with respect to Lenders who
refused the Initial Extension Request:

(i)be extended for a period of one year; or

(ii)be extended for a period of two years,

as selected by the Borrower in the notice to the Facility Agent.

5.5.3The Facility Agent must promptly notify the Lenders of any Initial
Extension Request or Second Extension Request (an "Extension Request").

5.5.4Each Lender may, in its sole discretion, agree to any Extension Request.
Each Lender that agrees to an Extension Request by the date falling 15 days
before the relevant anniversary of the date of this Agreement will extend its
Commitment for a further period of one year or two years, as set out in the
relevant Extension Request, from the then current Final Maturity Date in respect
of that Lender's Commitment and the Final Maturity Date with respect to the
Commitment of that Lender will be extended accordingly.

5.5.5The Borrower shall pay an extension fee to each Lender that has agreed to
an Extension Request in the amount and at the time agreed between the relevant
Lender and the Borrower.

5.5.6If any Lender fails to reply to an Extension Request on or before the date
falling 15 days before the relevant anniversary of the date of this Agreement,
it will be

-27-

 

deemed to have refused that Extension Request and its Commitment will not be
extended.

5.5.7Subject to sub-clause 5.5.9 below, each Extension Request is irrevocable.

5.5.8If one or more (but not all) of the Lenders agree to an Extension Request,
then the Facility Agent must notify the Borrower, identifying in that
notification which Lenders have not agreed to the Extension Request.

5.5.9The Borrower may, on the basis that one or more of the Lenders have not
agreed to the Extension Request and no later than the date falling 5 days before
the relevant anniversary of the date of this Agreement, withdraw the request by
notice to the Facility Agent which will promptly notify the Lenders.

5.5.10Any extension of the Final Maturity Date under this Clause 5.5 will only
take effect if on the date of the Extension Request, and in the case of the
Initial Extension Request, on the first anniversary of the date of this
Agreement or, in the case of the Second Extension Request, on the second
anniversary of the date of this Agreement:

(a)no Event of Default is continuing or would result from the proposed
extension;

(b)the Borrower has paid the extension fee to each relevant Lender pursuant to
sub-clause 5.5.5 above; and

(c)the Repeating Representations are true in all material respects.

6.Optional Currencies

6.1Selection of currency

The Borrower shall select the currency of a Loan in a Request.

6.2Unavailability of a currency

If before the Specified Time on any Rate Fixing Day:

6.2.1a Lender notifies the Facility Agent that the Optional Currency requested
is not readily available to it in the amount required; or

6.2.2a Lender notifies the Facility Agent that compliance with its obligation to
participate in a Loan in the proposed Optional Currency would contravene a law
or regulation applicable to it,

the Facility Agent will give notice to the Borrower to that effect by the
Specified Time on that day. In this event, any Lender that gives notice pursuant
to this Clause 6.2 will be required to participate in the Loan in the Base
Currency (in an amount equal to that Lender's Pro Rata Share of the Base
Currency Amount or, in respect of a Rollover Loan, an amount equal to that
Lender's Pro Rata Share of the Base Currency Amount of the Rollover Loan that is
due to be made) and its participation will be treated as a separate Loan
denominated in the Base Currency during that Term.

-28-

 

6.3Participation in a Loan

Each Lender's participation in a Loan will be determined in accordance with
sub-clause 5.4.2 of Clause 5.4 (Advance of Loan).

7.Repayment

7.1Repayment of Loans

7.1.1The Borrower must repay each Loan in full on its Maturity Date. No Lender's
participation in a Loan may be outstanding after the Final Maturity Date
applicable to that Lender's Commitment.

7.1.2Subject to the other terms of this Agreement, any amounts repaid under
sub-clause 7.1.1 above may be re-borrowed.

7.2Cashless Rollover

7.2.1Without prejudice to the Borrower's obligation under Clause 7.1 above, if:

(a)one or more Loans are to be made available to the Borrower:

(i)on the same day that a maturing Loan is due to be repaid by the Borrower;

(ii)in the same currency as the maturing Loan (unless it arose as a result of
the operation of Clause 6.2 (Unavailability of a currency)); and

(iii)in whole or in part for the purpose of refinancing the maturing Loan, and

(b)the proportion borne by each Lender's participation in the maturing Loan to
the amount of that maturing Loan is the same as the proportion borne by that
Lender's participation in the new Loans to the aggregate amount of those new
Loans,

the aggregate amount of the new Loans shall be treated as if applied in or
towards repayment of the maturing Loan so that:

(c)if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:

(i)the Borrower will only be required to pay an amount in cash in the relevant
currency equal to that excess; and

(ii)each Lender's participation (if any) in the new Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender's participation (if any) in the maturing Loan and that Lender
will not be required to make its participation in the new Loans available in
cash; and

-29-

 

(d)if the amount of the maturing Loan is equal to or less than the aggregate
amount of the new Loans:

(i)the Borrower will not be required to make any payment in cash; and

(ii)each Lender will be required to make its participation in the new Loans
available in cash only to the extent that its participation (if any) in the new
Loans exceeds that Lender's participation (if any) in the maturing Loan and the
remainder of that Lender's participation in the new Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender's participation in the maturing Loan.

8.Prepayment and Cancellation

8.1Mandatory prepayment - illegality

8.1.1A Lender must notify the Borrower promptly if it becomes aware that it is
unlawful in any jurisdiction for that Lender to perform any of its obligations
under a Finance Document or to fund or maintain its share in any Loan or it
becomes unlawful for any Affiliate of a Lender for that Lender to do so.

8.1.2After notification under sub-clause 8.1.1 above:

(a)the Borrower must repay or prepay the share of that Lender in each Loan made
to it on the date specified in sub-clause 8.1.3 below; and

(b)the Available Commitments of that Lender will be immediately cancelled.

8.1.3The date for repayment or prepayment of a Lender's share in a Loan will be:

(a)the Business Day following receipt by the Borrower of notice from the Lender
under sub-clause 8.1.1 above; or

(b)if later, the latest date allowed by the relevant law,

and on such date that Lender's corresponding Commitment shall be cancelled in
the amount of the participation repaid.

8.2Mandatory prepayment - change of control

If, except to the extent of a group reorganisation where the Borrower continues
to be controlled directly or indirectly by PPL Corporation, the Borrower becomes
aware of any person (whether alone or together with any associated person or
persons) gaining control of the Borrower (for these purposes "associated person"
means, in relation to any person, a person who is (i) "acting in concert" (as
defined in the City Code on Takeovers and Mergers) with that person or (ii) a
"connected person" (as defined in section 1122 of the CTA 2010) of that person
and "control" means the relevant person satisfies any of the criteria set out in
paragraphs (1)(a) to (c) of Section 1159 of the Companies Act 2006):

-30-

 

8.2.1within five days of such date, the Borrower shall give notice of such
change of control to the Facility Agent;

8.2.2the Lenders and the Borrower shall immediately enter into negotiations for
a period of not more than 45 days from the date of the change of control with a
view to agreeing whether the Facility shall continue to be made available and on
what terms;

8.2.3if no such agreement is reached within the said period of 45 days then:

(a)any Lender may on 10 days' notice to the Facility Agent and to the Borrower
require the repayment of its share in each Loan and cancel its Commitment; and

(b)the Majority Lenders may on 10 days' notice to the Borrower require repayment
in full of all outstanding Loans and cancel the Total Commitments; and

8.2.4a Lender shall not be obliged to fund any further loans under the Facility
(except for a Rollover Loan) during the negotiation period set out in
sub-clause 8.2.2, and if no agreement is reached within such negotiation period,
during the 10 day notice period set out in sub-clause 8.2.3.

8.3Voluntary prepayment

8.3.1The Borrower may, by giving not less than five Business Days' prior written
notice to the Facility Agent, prepay any Loan at any time in whole or in part.

8.3.2A prepayment of part of a Loan must be by an amount that reduces the Base
Currency Amount of the Loan by a minimum amount of £5,000,000 and an integral
multiple of £1,000,000.

8.3.3Any prepayment of a Loan pursuant to this Clause 8.3 shall be applied
pro rata to each Lender's participation in that Loan.

8.4Automatic cancellation

The Commitments of each Lender will be automatically cancelled at the close of
business on the last day of the Availability Period.

8.5Voluntary cancellation

8.5.1The Borrower may, by giving not less than three Business Days' prior
written notice to the Facility Agent, cancel the unutilised amount of the Total
Commitments in whole or in part.

8.5.2Partial cancellation of the Total Commitments must be by an amount that
reduces the Base Currency Amount of the Loan by a minimum amount of £5,000,000
and an integral multiple of £1,000,000.

8.5.3Any cancellation in part shall be applied against the Commitment of each
Lender pro rata.

-31-

 

8.6Involuntary prepayment and cancellation

8.6.1If the Borrower is, or will be, required to pay to a Lender a Tax Payment
or an Increased Cost, the Borrower may, while the requirement continues, give
notice to the Facility Agent requesting prepayment and cancellation in respect
of that Lender.

8.6.2After notification under sub-clause 8.6.1 above:

(a)the Borrower must repay or prepay that Lender's share in each Loan made to it
on the date specified in sub-clause 8.6.3 below; and

(b)the Commitments of that Lender will be immediately cancelled.

8.6.3The date for repayment or prepayment of a Lender's share in a Loan will be
the last day of the current Term for that Loan or, if earlier, the date
specified by the Borrower in its notification.

8.6.4If any Lender becomes a Defaulting Lender, the Borrower may, at any time
whilst the Lender continues to be a Defaulting Lender, give the Facility Agent
five Business Days' notice of cancellation of the Available Commitment of that
Lender.

8.6.5On the notice referred to in sub-clause 8.6.4 above becoming effective, the
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

8.6.6The Facility Agent shall as soon as practicable after receipt of a notice
referred to in sub-clause 8.6.4 above, notify all the Lenders.

8.7Re-borrowing of Loans

Any voluntary prepayment of a Loan may be re-borrowed on the terms of this
Agreement. Any mandatory or involuntary prepayment of a Loan may not be
re-borrowed.

8.8Miscellaneous provisions

8.8.1Any notice of prepayment and/or cancellation under this Agreement is
irrevocable and must specify the relevant date(s) and the affected Loans and
Commitments. The Facility Agent must notify the Lenders promptly of receipt of
any such notice.

8.8.2All prepayments under this Agreement must be made with accrued interest on
the amount prepaid. No premium or penalty is payable in respect of any
prepayment except for Break Costs.

8.8.3The Majority Lenders may agree a shorter notice period for a voluntary
prepayment or a voluntary cancellation.

8.8.4No prepayment or cancellation is allowed except in accordance with the
express terms of this Agreement.

-32-

 

8.8.5Subject to Clause 2.2 (Increase), no amount of the Total Commitments
cancelled under this Agreement may subsequently be reinstated.

9.Interest

9.1Calculation of interest

The rate of interest on each Loan for each Term is the percentage rate per annum
equal to the aggregate of the applicable:

9.1.1Margin; and

9.1.2LIBOR, or in relation to any Loan in euro, EURIBOR.

9.2Payment of interest

Except where it is provided to the contrary in this Agreement, the Borrower must
pay accrued interest on each Loan made to it on the last day of each Term and
also, if the Term is longer than six months, on the dates falling at six-monthly
intervals after the first day of that Term.

9.3Interest on overdue amounts

9.3.1If the Borrower fails to pay any amount payable by it under the Finance
Documents on its due date, it must immediately on demand by the Facility Agent
pay interest on the overdue amount from its due date up to the date of actual
payment, both before, on and after judgment.

9.3.2Interest on an overdue amount is payable at a rate determined by the
Facility Agent to be one per cent. per annum above the rate which would have
been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount. For this purpose, the
Facility Agent may (acting reasonably):

(a)select successive Terms of any duration of up to three months; and

(b)determine the appropriate Rate Fixing Day for that Term.

9.3.3Notwithstanding sub-clause 9.3.2 above, if the overdue amount is a
principal amount of a Loan and becomes due and payable prior to the last day of
its current Term, then:

(a)the first Term for that overdue amount will be the unexpired portion of that
Term; and

(b)the rate of interest on the overdue amount for that first Term will be one
per cent. per annum above the rate then payable on that Loan.

After the expiry of the first Term for that overdue amount, the rate on the
overdue amount will be calculated in accordance with sub-clause 9.3.2 above.

-33-

 

9.3.4Interest (if unpaid) on an overdue amount will be compounded with that
overdue amount at the end of each of its Terms but will remain immediately due
and payable.

9.4Notification of rates of interest

9.4.1The Facility Agent must promptly notify each relevant Party of the
determination of a rate of interest under this Agreement.

9.4.2The Facility Agent shall promptly notify the Borrower of each Funding Rate
relating to a Loan.

10.Terms

10.1Selection

10.1.1Each Loan has one Term only.

10.1.2The Borrower must select the Term for a Loan in the relevant Request.

10.1.3Subject to the following provisions of this Clause, each Term for a Loan
will be one, two, three or six months or any other period agreed between the
Borrower and the Lenders in relation to the relevant Loan.

10.1.4A Term for a Loan shall start on the Drawdown Date for that Loan.

10.2No overrunning the Final Maturity Date

If a Term would otherwise overrun the earliest then applicable Final Maturity
Date, it will be shortened so that it ends on such Final Maturity Date.

10.3Other adjustments

10.3.1The Facility Agent and the Borrower may enter into such other arrangements
as they may agree for the adjustment of Terms and the consolidation and/or
splitting of Loans.

10.3.2Subject to sub-clause 10.3.3 below, if two or more Terms in respect of
Loans denominated in the same currency end on the same date, those Loans will,
unless the Borrower specifies to the contrary in the Request for the next Term,
be consolidated into, and treated as, a single Loan on the last day of the Term.

10.3.3Subject to Clause 4.4 (Maximum Number) and Clause 5.2 (Completion of
Requests) if the Borrower requests in a Request that a Loan be divided into two
or more Loans, that Loan will, on the last day of its Term, be so divided into
the amounts specified in that Request, having an aggregate amount equal to the
amount of and in the same currency as the Loan immediately before its division.

10.4Notification

The Facility Agent must notify the Borrower and the Lenders of the duration of
each Term promptly after ascertaining its duration.

-34-

 

11.Changes To The Calculation Of Interest

11.1Unavailability of Screen Rate

11.1.1Interpolated Screen Rate: If no Screen Rate is available for LIBOR or, if
applicable, EURIBOR for the Term of a Loan, the applicable LIBOR or EURIBOR
shall be the Interpolated Screen Rate for a period equal in length to the Term
of that Loan.

11.1.2Cost of funds: If no Screen Rate is available for LIBOR or, if applicable,
EURIBOR for:

(a)the currency of a Loan; or

(b)the Term of a Loan and it is not possible to calculate the Interpolated
Screen Rate,

there shall be no LIBOR or EURIBOR for that Loan and Clause 11.3 (Cost of funds)
shall apply to that Loan for that Term.

11.2Market disruption

If before close of business in London on the Rate Fixing Day for the relevant
Term the Facility Agent receives notifications from a Lender or Lenders (whose
participations in a Loan exceed 50 per cent. of that Loan) that the cost to it
of funding its participation in that Loan from whatever source it may reasonably
select would be in excess of LIBOR or, if applicable, EURIBOR then Clause 11.3
(Cost of funds) shall apply to that Loan for the relevant Term.

11.3Cost of funds

11.3.1If this Clause 11.3 applies, the rate of interest on each Lender's share
of the relevant Loan for the relevant Term shall be the percentage rate per
annum which is the sum of:

(a)the Margin; and

(b)the rate notified to the Facility Agent by that Lender as soon as practicable
and in any event before interest is due to be paid in respect of that Term, to
be that which expresses as a percentage rate per annum the cost to the relevant
Lender of funding its participation in that Loan from whatever source it may
reasonably select.

11.3.2If this Clause 11.3 applies and the Facility Agent or the Borrower so
requires, the Facility Agent and the Borrower shall enter into negotiations (for
a period of not more than thirty days) with a view to agreeing a substitute
basis for determining the rate of interest.

11.3.3Any alternative basis agreed pursuant to sub-clause 11.3.2 above shall,
with the prior consent of all the Lenders and the Borrower, be binding on all
Parties.

-35-

 

11.4Break Costs

11.4.1The Borrower shall, within three Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of a Loan or Unpaid Sum being paid by the Borrower on a day other than the last
day of a Term for that Loan or Unpaid Sum.

11.4.2Each Lender shall, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Break Costs
for any Term in which they accrue.

12.Tax gross-up and indemnities

12.1Definitions

12.1.1In this Agreement:

"Qualifying Lender" means:

(a)a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

(i)a Lender:

(A)which is a bank (as defined for the purpose of section 879 of the ITA) making
an advance under a Finance Document and which is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payment apart from
section 18A of the CTA 2009; or

(B)in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made, and which is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or

(ii)a Lender which is:

(A)a company resident in the United Kingdom for United Kingdom tax purposes;

(B)a partnership each member of which is:

(1)a company so resident in the United Kingdom; or

(2)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable

-36-

 

profits (within the meaning of section 19 of the CTA 2009) the whole of any
share of interest payable in respect of that advance that falls to it by reason
of Part 17 of the CTA 2009; or

(C)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA 2009) of that company; or

(iii)a Treaty Lender; or

(b)a Lender which is a building society (as defined for the purpose of section
880 of the ITA) making an advance under a Finance Document.

"Tax Confirmation" means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:

(a)a company resident in the United Kingdom for United Kingdom tax purposes;

(b)a partnership each member of which is:

(iv)a company so resident in the United Kingdom; or

(v)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA 2009) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA 2009; or

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA 2009) of that company.

"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.

"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

"Treaty Lender" means a Lender which:

(a)is treated as a resident of a Treaty State for the purposes of the Treaty;

-37-

 

(b)does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender's participation in the Loan is effectively
connected; and

(c)meets all other conditions which must be met under the Treaty for residents
of such Treaty State to obtain full exemption from tax on interest imposed by
the United Kingdom, except that for this purpose it shall be assumed that the
following are satisfied:

(vi)any condition which relates (expressly or by implication) to the amounts or
terms of any Loan or the Finance Documents or any condition which relates
(expressly or by implication) to there not being a special relationship between
the Borrower and the Finance Party or between them both and another person; and

(vii)any necessary procedural formality.

"Treaty State" means a jurisdiction having a double taxation agreement (a
"Treaty") with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

"UK Non-Bank Lender" means where a Lender becomes a Party after the day on which
this Agreement is entered into, a Lender which gives a Tax Confirmation in the
Assignment Agreement, Transfer Certificate or Increase Confirmation which it
executes on becoming a Party.

12.1.2Unless a contrary indication appears, in this Clause 12 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

12.2Tax gross-up

12.2.1The Borrower shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

12.2.2The Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facility Agent accordingly. Similarly, a Lender shall
notify the Facility Agent on becoming so aware in respect of a payment payable
to that Lender. If the Facility Agent receives such notification from a Lender
it shall notify the Borrower.

12.2.3If a Tax Deduction is required by law to be made by the Borrower, the
amount of the payment due from the Borrower shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

12.2.4A payment shall not be increased under sub-clause 12.2.3 above by reason
of a Tax Deduction on account of Tax imposed by the United Kingdom, if on the
date on which the payment falls due:

-38-

 

(a)the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority; or

(b)the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(a)(ii) of the definition of Qualifying Lender and:

(i)an officer of HM Revenue & Customs has given (and not revoked) a direction (a
"Direction") under section 931 of the ITA which relates to the payment and that
Lender has received from the Borrower a certified copy of that Direction; and

(ii)the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

(c)the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(a)(ii) of the definition of Qualifying Lender and:

(i)the relevant Lender has not given a Tax Confirmation to the Borrower; and

(ii)the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Borrower on the basis that the
Tax Confirmation would have enabled the Borrower to have formed a reasonable
belief that the payment was an "excepted payment" for the purpose of section 930
of the ITA; or

(d)the relevant Lender is a Treaty Lender and the Borrower making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under
sub-clause 12.2.7 below.

12.2.5If the Borrower is required to make a Tax Deduction, the Borrower shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

12.2.6Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Borrower making that Tax
Deduction shall deliver to the Facility Agent for the Finance Party entitled to
the payment a statement under Section 975 of the ITA, or other evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

12.2.7

(a)Subject to paragraph (b) below, a Treaty Lender and the Borrower which makes
a payment to which that Treaty Lender is entitled shall co-operate

-39-

 

in completing any procedural formalities necessary for that Borrower to obtain
authorisation to make that payment without a Tax Deduction.

(b)Nothing in paragraph (a) above shall require a Treaty Lender to:

(i)register under the HMRC DT Treaty Passport scheme;

(ii)apply the HMRC DT Treaty Passport scheme to any Loan if it has so
registered; or

(iii)file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with sub-clause 12.2.9 below or sub-clause 12.6.1 of Clause 12.6
(HMRC DT Treaty Passport scheme confirmation) and the Borrower making that
payment has not complied with its obligations under sub-clause 12.2.10 below or
sub-clause 12.6.2 of Clause 12.6 (HMRC DT Treaty Passport scheme confirmation).

12.2.8A UK Non-Bank Lender shall promptly notify the Borrower and the Facility
Agent if there is any change in the position from that set out in the Tax
Confirmation.

12.2.9A Treaty Lender which becomes a Party on the day on which this Agreement
is entered into that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme to apply to this Agreement, shall include an
indication to that effect (for the benefit of the Facility Agent and without
liability to the Borrower) by including its scheme reference number and its
jurisdiction of tax residence opposite its name in ‎Schedule 1 (Original
Parties).

12.2.10Where a Lender includes the indication described in sub-clause 12.2.9
above in Schedule 1 (Original Parties), the Borrower shall file a duly completed
form DTTP2 in respect of such Lender with HM Revenue & Customs within 30 days of
the date of this Agreement and shall promptly provide the Lender with a copy of
that filing provided that the Borrower shall not be liable in respect of any
non-compliance with its obligations under this sub-clause 12.2.10 where such
non-compliance is due to circumstances beyond the control of the Borrower
(including, without limitation, any delay, failure or omission on the part of
the relevant Lender or the Facility Agent to comply with any obligation owed to
the Borrower, or to any inaccuracy in any information provided by the relevant
Lender or the Facility Agent in connection with the DT Treaty Passport scheme).

12.2.11Any Lender which has confirmed that it is entitled to use its DT Treaty
Passport in accordance with sub-clause 12.2.9 or sub-clause 12.6.1 of
Clause 12.6 (HMRC DT Treaty Passport scheme confirmation) will reasonably
promptly notify the Facility Agent and the Borrower if at any time it ceases to
holds a passport under the HMRC DT Treaty Passport scheme or if it ceases to be
able to use such passport as a Lender.

12.2.12If a Lender has not included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
sub-

-40-

 

clause 12.2.9 above or sub-clause 12.6.1 of Clause 12.6 (HMRC DT Treaty Passport
scheme confirmation), the Borrower shall not file any form relating to the HMRC
DT Treaty Passport scheme in respect of that Lender's Commitment or its
participation in any Loan.

12.3Tax indemnity

12.3.1Except as provided below, the Borrower must indemnify a Finance Party,
within three Business Days of demand, against any loss or liability which that
Finance Party (in its absolute discretion) determines will be or has been
suffered (directly or indirectly) by that Finance Party for or on account of Tax
in relation to a payment received or receivable (or any payment deemed to be
received or receivable) under a Finance Document.

12.3.2Sub-clause 12.3.1 above does not apply to any Tax assessed on a Finance
Party under the laws of the jurisdiction in which:

(a)that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

(b)that Finance Party's Facility Office is located in respect of amounts
received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Finance Party. However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Finance Party, such as a Tax Deduction, will not be treated as net income
received or receivable for this purpose.

12.3.3Sub-clause 12.3.1 above does not apply to any Tax assessed on a Finance
Party to the extent the loss or liability:

(a)is compensated for by an increased payment under Clause 12.2 (Tax gross-up);

(b)would have been compensated for by an increased payment under Clause 12.2
(Tax gross-up) but was not so compensated solely because one of the exclusions
in Clause 12.2 (Tax gross-up) applied; or

(c)relates to a FATCA Deduction required to be made by a Party.

12.3.4A Finance Party making, or intending to make, a claim under
sub-clause 12.3.1 above must promptly notify the Borrower of the event which
will give, or has given, rise to the claim.

12.4Tax Credit

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:

-41-

 

12.4.1a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part, to that Tax Payment or to a Tax Deduction in consequence of
which that Tax Payment was required; and

12.4.2that Finance Party has obtained and utilised that Tax Credit,

then, if in its discretion (acting reasonably) it can do so without any further
adverse consequences for it, the Finance Party shall pay an amount to the
Borrower which that Finance Party determines will leave it (after that payment)
in the same after Tax position as it would have been in had the Tax Payment not
been required to be made by the Borrower.

12.5Lender Status Confirmation

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate, Assignment Agreement or
Increase Confirmation which it executes on becoming a Party, and for the benefit
of the Facility Agent and without liability to the Borrower, which of the
following categories it falls in:

12.5.1not a Qualifying Lender;

12.5.2a Qualifying Lender (other than a Treaty Lender); or

12.5.3a Treaty Lender.

If a New Lender or Increase Lender fails to indicate its status in accordance
with this Clause 12.5 then such New Lender or Increase Lender shall be treated
for the purposes of this Agreement as if it is not a Qualifying Lender until
such time as it notifies the Facility Agent which category applies (and the
Facility Agent, upon receipt of such notification, shall inform the Borrower).
For the avoidance of doubt, a Transfer Certificate, Assignment Agreement or
Increase Confirmation shall not be invalidated by any failure of a Lender to
comply with this Clause 12.5.

12.6HMRC DT Treaty Passport scheme confirmation

12.6.1A New Lender or Increase Lender that is a Treaty Lender that holds a
passport under the HMRC DT Treaty Passport scheme, and which wishes that scheme
to apply to this Agreement, shall include an indication to that effect (for the
benefit of the Facility Agent and without liability to the Borrower) in the
Assignment Agreement, Transfer Certificate or Increase Confirmation (as
applicable) which it executes by including its scheme reference number and its
jurisdiction of tax residence in that Assignment Agreement, Transfer Certificate
or Increase Confirmation.

12.6.2Where a New Lender or Increase Lender includes the indication described in
sub-clause 12.6.1 above in the relevant Assignment Agreement, Transfer
Certificate or Increase Confirmation (as applicable) the Borrower shall file a
duly completed form DTTP2 in respect of such Lender with HM Revenue & Customs
within 30 days of the relevant Transfer Date or the date on which such increase
takes effect and shall promptly provide the Lender with a copy of that filing.

-42-

 

12.7Stamp taxes

The Borrower shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document, except for any such Tax payable in respect of a
Transfer Certificate or other transfer or disposal of a Lender's rights or
obligations under a Finance Document.

12.8VAT

12.8.1All amounts expressed to be payable under a Finance Document by any Party
to a Finance Party which (in whole or in part) constitute the consideration for
any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply and, accordingly, subject to sub-clause 12.8.2 below,
if VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of the VAT (and such Finance Party
must promptly provide an appropriate VAT invoice to that Party).

12.8.2If VAT is or becomes chargeable on any supply made by any Finance Party
(the "Supplier") to any other Finance Party (the "Recipient") under a Finance
Document, and any Party other than the Recipient (the "Relevant Party") is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

(a)(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (a) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(b)(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient pay to the Recipient an amount equal to the VAT chargeable on that
supply but only to the extent that the Recipient reasonably determines that it
is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

12.8.3Where a Finance Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

-43-

 

12.8.4Any reference in this Clause 12.8 to any Party shall, at any time when
such Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994).

12.8.5In relation to any supply made by a Finance Party to any Party under a
Finance Document if reasonably requested by such Finance Party that Party must
promptly provide such Finance Party with details of that Party's VAT
registration and such other information as is reasonably requested in connection
with such Finance Party's VAT reporting requirements in relation to such supply.

12.9FATCA Information

12.9.1Subject to sub-clause 12.9.3 below, each Party shall, within ten Business
Days of a reasonable request by another Party:

(a)confirm to that other Party whether it is:

(i)a FATCA Exempt Party; or

(ii)not a FATCA Exempt Party;

(b)supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA; and

(c)supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation, or exchange of
information regime.

12.9.2If a Party confirms to another Party pursuant to paragraph (a) of
sub-clause 12.9.1 above that it is a FATCA Exempt Party and it subsequently
becomes aware that it is not or has ceased to be a FATCA Exempt Party, that
Party shall notify that other Party reasonably promptly.

12.9.3Sub-clause 12.9.1 above shall not oblige any Finance Party to do anything,
and paragraph (c) of sub-clause 12.9.1 above shall not oblige any other Party to
do anything, which would or might in its reasonable opinion constitute a breach
of:

(a)any law or regulation;

(b)any fiduciary duty; or

(c)any duty of confidentiality.

12.9.4If a Party fails to confirm whether or not it is a FATCA Exempt Party or
to supply forms, documentation or other information requested in accordance with
paragraphs (a) or (b) of sub-clause 12.9.1 above (including, for the avoidance
of doubt, where sub-clause 12.9.3 above applies), then such Party shall be
treated

-44-

 

for the purposes of the Finance Documents (and payments under them) as if it is
not a FATCA Exempt Party until such time as the Party in question provides the
requested confirmation, forms, documentation or other information.

12.10FATCA Deduction

12.10.1Each Party may make any FATCA Deduction it is required to make by FATCA,
and any payment required in connection with that FATCA Deduction, and no Party
shall be required to increase any payment in respect of which it makes such a
FATCA Deduction or otherwise compensate the recipient of the payment for that
FATCA Deduction.

12.10.2Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower and the Facility Agent and the Facility Agent shall
notify the other Finance Parties.

13.Increased Costs

13.1Increased Costs

Except as provided below in this Clause, the Borrower must pay to a Finance
Party the amount of any Increased Cost incurred by that Finance Party or any of
its Affiliates as a result of:

13.1.1the introduction of, or any change in, or any change in the
interpretation, administration or application of, any law or regulation;

13.1.2compliance with any law or regulation made after the date of this
Agreement;

13.1.3the implementation or application of, or compliance with, Basel III or CRD
IV or any law or regulation that implements or applies Basel III or CRD IV to
the extent such increased costs were not reasonably capable of being accurately
calculated prior to the date of this Agreement; or

13.1.4compliance with the Dodd-Frank Wall Street Reform and Consumer Protection
Act or any law or regulation made under, or connected with, that Act.

13.2Exceptions

The Borrower need not make any payment for an Increased Cost to the extent that
the Increased Cost is:

13.2.1compensated for under another Clause or would have been but for an
exception to that Clause;

13.2.2attributable to a Tax Deduction required by law to be made by the
Borrower;

13.2.3compensated for by Clause 12.3 (Tax indemnity) (or would have been
compensated for under Clause 12.3 (Tax indemnity) but was not so compensated

-45-

 

solely because any of the exclusions in paragraph (b) of Clause 12.3 (Tax
indemnity) applied);

13.2.4attributable to a FATCA Deduction required to be made by a Party;

13.2.5attributable to a Finance Party or its Affiliate wilfully failing to
comply with any law or regulation; or

13.2.6attributable to the implementation or application of or compliance with
the "International Convergence of Capital Measurement and Capital Standards, a
Revised Framework" published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (but excluding any
amendment arising out of Basel III) ("Basel II") or any other law or regulation
which implements Basel II (whether such implementation, application or
compliance is by a government, regulator, Finance Party or any of its
Affiliates).

13.3Claims

A Finance Party intending to make a claim for an Increased Cost must notify the
Borrower promptly of the circumstances giving rise to, and the amount of, the
claim.

14.Mitigation

14.1Mitigation

14.1.1Each Finance Party shall, in consultation with the Borrower (other than
upon the occurrence of an event referred to at paragraph (d) below where no such
consultation is required), take all reasonable steps to mitigate any
circumstances which arise and which result or would result in the Facility
ceasing to be available or:

(a)any Tax Payment or Increased Cost being payable to that Finance Party;

(b)that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality;

(c)that Finance Party incurring any cost of complying with the minimum reserve
requirements of the European Central Bank; or

(d)the occurrence of any market disruption event,

including transferring its rights and obligations under the Finance Documents to
an Affiliate or changing its Facility Office.

14.1.2A Finance Party is not obliged to take any step under this Clause 14 if,
in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

14.1.3Each Finance Party must promptly notify the Borrower of any circumstances
as described in paragraphs (a) to (d) of sub-clause 14.1.1 of this Clause 14.1.

-46-

 

14.1.4The Borrower must indemnify each Finance Party for all costs and expenses
reasonably incurred by it as a result of any step taken under this Clause 14.1.

14.1.5This Clause does not in any way limit the obligations of the Borrower
under the Finance Documents.

14.2Substitution

Notwithstanding Clause 14.1 (Mitigation), if any circumstances arise which
result in:

14.2.1any Tax Payment or Increased Cost being payable to that Finance Party;

14.2.2that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality;

14.2.3that Finance Party incurring any cost of complying with the minimum
reserve requirements of the European Central Bank; or

14.2.4the occurrence of any market disruption event,

then the Borrower, at its expense, at any time within 180 days after the
occurrence of the relevant event or circumstance, so long as no Default is
outstanding, may by notice to the Facility Agent and such Finance Party require
it (and, if applicable, its Affiliate) to (and to the extent permitted by law
such Finance Party or, if applicable, its Affiliate shall) novate pursuant to
Clause 28 (Changes to the Parties) all (and not part only) of its rights and
obligations under this Agreement to a bank, financial institution, trust, fund
or other entity (a "Replacement Finance Party") selected by the Borrower, and
which is acceptable to the Facility Agent (acting reasonably) (unless the
Facility Agent is an Impaired Agent), which confirms its willingness to assume
and does assume all the obligations of the transferring Finance Party (including
the assumption of the transferring Finance Party's participations or unfunded
participations (as the case may be) on the same basis as the transferring
Finance Party) for a purchase price in cash payable at the time of transfer in
an amount equal to the outstanding principal amount of such Finance Party's
participation in the outstanding Loans and all accrued interest (to the extent
that the Facility Agent has not given a notification under Clause 28.9 (Pro rata
interest settlement)), Break Costs and other amounts payable to such Finance
Party under the Finance Documents provided that:

14.2.5the Borrower shall have paid to the Finance Party (or, if applicable, its
Affiliate) all amounts accrued and owing to such Finance Party (or, if
applicable, its Affiliate) hereunder;

14.2.6the Borrower shall have no right to replace the Facility Agent;

14.2.7neither the Facility Agent nor such Finance Party shall have any
obligation to the Borrower to find a Replacement Finance Party;

14.2.8the transfer must take place no later than 14 days after the notice
referred to above;

-47-

 

14.2.9in no event shall such Finance Party be required to pay or surrender to
the Replacement Finance Party any of the fees received by such Finance Party
pursuant to the Finance Documents; and

14.2.10the Finance Party shall only be obligated to transfer its rights and
obligations pursuant to this Clause 14.2 once it is satisfied that it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to that transfer to the
Replacement Finance Party.

Notwithstanding the above, the Borrower shall not be entitled to require a
novation under this Clause 14.2 with respect to any Finance Party if:

14.2.11the relevant Finance Party shall have mitigated the effect of the
relevant event or circumstance as provided in sub-clause 14.1.1 of Clause 14.1
(Mitigation), and the novation would have no greater or further mitigating
effect; or

14.2.12the relevant event or circumstances are applicable to all Finance
Parties.

14.3Conduct of business by a Finance Party

No term of this Agreement will:

14.3.1interfere with the right of any Finance Party to arrange its affairs (Tax
or otherwise) in whatever manner it thinks fit or oblige any Finance Party to
investigate or claim any Tax Credit; or

14.3.2oblige any Finance Party to disclose any information relating to its
affairs (Tax or otherwise) or any computation in respect of Tax.

15.Payments

15.1Place

Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents must be made to the Facility Agent to its account at such
office or bank in the principal financial centre of the country of that currency
or, in relation to euro, in a principal financial centre in a Participating
Member State or London as it may notify to that Party for this purpose by not
less than five Business Days' prior notice.

15.2Funds

Payments under the Finance Documents to the Facility Agent must be made for
value on the due date at such times and in such funds as the Facility Agent may
specify to the Party concerned as being customary at the time for the settlement
of transactions in the relevant currency in the place of payment.

15.3Distribution

15.3.1Each payment received by the Facility Agent under the Finance Documents
for another Party must, except as provided below, be made available by the
Facility

-48-

 

Agent to that Party by payment (as soon as practicable after receipt) to its
account with such office or bank:

(a)in the principal financial centre of the country of that currency; or

(b)in relation to euro, in a principal financial centre in a Participating
Member State or London,

in each case, as it may to that Party for this purpose by not less than five
Business Days' prior notice.

15.3.2The Facility Agent may apply any amount received by it for the Borrower in
or towards payment (as soon as practicable after receipt) of any amount due from
the Borrower under the Finance Documents or in or towards the purchase of any
amount of any currency to be so applied.

15.3.3Where a sum is paid to the Facility Agent under this Agreement for another
Party, the Facility Agent is not obliged to pay that sum to that Party (or enter
into or perform any related exchange contract) until it has established that it
has actually received it. However, the Facility Agent may assume that the sum
has been paid to it, and, in reliance on that assumption, make available to that
Party a corresponding amount. Unless sub-clause 15.3.4 applies, if it transpires
that the sum has not been received by the Facility Agent, that Party must
immediately on demand by the Facility Agent refund any corresponding amount made
available to it together with interest on that amount from the date of payment
to the date of receipt by the Facility Agent at a rate calculated by the
Facility Agent to reflect its cost of funds.

15.3.4If the Facility Agent has notified the Lenders that it is willing to make
available amounts for the account of the Borrower before receiving funds from
the Lenders then if and to the extent that the Facility Agent does so but it
proves to be the case that it does not then receive funds from a Lender in
respect of a sum which it paid to the Borrower:

(a)the Borrower shall on demand refund it to the Facility Agent; and

(b)the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower shall on demand pay to the Facility Agent
the amount (as certified by the Facility Agent) which will indemnify the
Facility Agent against any funding cost incurred by it as a result of paying out
that sum before receiving those funds from that Lender.

15.4Currency of account

15.4.1Subject to sub-clauses 15.4.2 and 15.4.5 below, the Base Currency is the
currency of account and payment for any sum due from the Borrower under any
Finance Document.

15.4.2A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum
shall be made in the currency in which that Loan or Unpaid Sum is denominated,
pursuant to this Agreement, on its due date.

-49-

 

15.4.3Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated, pursuant to this
Agreement, when that interest accrued.

15.4.4Amounts payable in respect of costs and expenses and Taxes are payable in
the currency in which they are incurred.

15.4.5Any amount expressed to be payable in a currency other than the Base
Currency shall be paid in that other currency.

15.5No set-off or counterclaim

All payments made by the Borrower under the Finance Documents must be made
without set-off or counterclaim.

15.6Business Days

15.6.1If a payment under the Finance Documents is due on a day which is not a
Business Day, the due date for that payment will instead be the next Business
Day in the same calendar month (if there is one) or the preceding Business Day
(if there is not) or whatever day the Facility Agent determines is market
practice.

15.6.2During any extension of the due date for payment of any principal (or
overdue amount) under this Agreement interest is payable on that principal (or
overdue amount) at the rate payable on the original due date.

15.7Impaired Agent

15.7.1If, at any time, the Facility Agent becomes an Impaired Agent, the
Borrower or a Lender which is required to make a payment under the Finance
Documents to the Facility Agent in accordance with Clause 15.1 (Place) may
instead either pay that amount direct to the required recipient or pay that
amount to an interest bearing account held with an Acceptable Bank and in
relation to which no Insolvency Event has occurred and is continuing, in the
name of the Borrower or the Lender making the payment and designated as a trust
account for the benefit of the Party or Parties beneficially entitled to that
payment under the Finance Documents. In each case such payments must be made on
the due date for payment under the Finance Documents.

15.7.2All interest accrued on the amount standing to the credit of the trust
account shall be for the benefit of the beneficiaries of that trust account pro
rata to their respective entitlements.

15.7.3A Party which has made a payment in accordance with this Clause 15.7 shall
be discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

15.7.4Promptly upon the appointment of a successor Facility Agent in accordance
with Clause 21.13 (Replacement of the Facility Agent), each Party which has made
a payment to a trust account in accordance with this Clause 15.7 shall give all
requisite instructions to the bank with whom the trust account is held to

-50-

 

transfer the amount (together with any accrued interest) to the successor
Facility Agent for distribution in accordance with Clause 15.3 (Distribution).

15.7.5For the purposes of this Clause 15.7 only, an Acceptable Bank shall
include any bank or financial institution approved by the Facility Agent or, if
the Facility Agent is an Impaired Agent, the Majority Lenders.

15.8Partial payments

15.8.1If any Administrative Party receives a payment insufficient to discharge
all the amounts then due and payable by the Borrower under the Finance
Documents, the Administrative Party must apply that payment towards the
obligations of the Borrower under the Finance Documents in the following order:

(a)first, in or towards payment pro rata of any unpaid amounts owing to the
Administrative Parties under the Finance Documents;

(b)secondly, in or towards payment pro rata of any accrued interest or fee due
but unpaid under this Agreement;

(c)thirdly, in or towards payment pro rata of any principal amount due but
unpaid under this Agreement; and

(d)fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

15.8.2The Facility Agent must, if so directed by all the Lenders, vary the order
set out in paragraphs (a) to (d) of sub-clause 15.8.1 of this Clause 15.8.

15.8.3This Clause will override any appropriation made by the Borrower.

15.9Timing of payments

If a Finance Document does not provide for when a particular payment is due,
that payment will be due within three Business Days of demand by the relevant
Finance Party.

16.Representations

16.1Representations

The representations set out in this Clause are made by the Borrower to each
Finance Party.

16.2Status

It is a limited liability company, duly incorporated and validly existing under
the Companies Act 2006 in England and Wales.

-51-

 

16.3Powers and authority

It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, the Finance Documents to which
it is or will be a party and the transactions contemplated by those Finance
Documents.

16.4Legal validity

Subject to any general principles of law limiting its obligations and referred
to in any legal opinion required under this Agreement, each Finance Document to
which it is a party is its legally binding, valid and enforceable obligation.

16.5Non-conflict

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not conflict with any borrowing or other power or
restriction granted or imposed by:

16.5.1any law or regulation applicable to it and violation of which has or is
likely to have a Material Adverse Effect; or

16.5.2its constitutional documents.

16.6No default

16.6.1No Event of Default is outstanding or might reasonably be expected to
result from the making of any Loan.

16.6.2No other event or circumstance is outstanding which constitutes a default
under any other agreement or instrument which is binding on it or any of its
Subsidiaries or to which its (or any of its Subsidiaries') assets are subject
which might have a Material Adverse Effect.

16.7Authorisations

All authorisations required by it (including any authorisations required under
PUHCA or the Act, if any):

16.7.1in connection with the entry into, performance, validity and
enforceability of, and the transactions contemplated by, the Finance Documents;
and

16.7.2to make the Finance Documents admissible in evidence in England and Wales,

have been obtained or effected (as appropriate) and are in full force and
effect.

16.8Financial statements

Its and each of the Distribution Companies' audited consolidated financial
statements most recently delivered to the Facility Agent (which, at the date of
this Agreement, are the Original Financial Statements):

-52-

 

16.8.1have been prepared in accordance with accounting principles and practices
generally accepted in its jurisdiction of incorporation, consistently applied;
and

16.8.2fairly represent its consolidated financial condition as at the date to
which they were drawn up,

except, in each case, as disclosed to the contrary in those financial
statements.

16.9No material adverse change

Other than as disclosed in writing to the Arranger prior to the date of this
Agreement, there has been no material adverse change in its consolidated
financial condition since the date to which the Original Financial Statements
were drawn up.

16.10Litigation

No litigation, arbitration or administrative proceedings are current or, to its
knowledge, pending or threatened, which, if adversely determined, are reasonably
likely to have a Material Adverse Effect.

16.11Winding Up

No meeting has been convened for its winding-up and, so far as it is aware, no
petition, application or the like is outstanding for its winding-up.

16.12Non-Violation of other Agreements:

Its entry into, exercise of its rights and/or performance of or compliance with
its obligations under this Agreement do not and will not violate, to an extent
or in a manner which has or is likely to have a Material Adverse Effect on it,
any agreement to which it is a party or which is binding on it.

16.13Governing Law and Enforcement

16.13.1The choice of English law as the governing law of the Finance Documents
will be recognised and enforced in its jurisdiction of incorporation.

16.13.2Any judgement obtained in England in relation to a Finance Document will
be recognised and enforced in its jurisdiction of incorporation.

16.14Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to a Lender which is:

16.14.1a Qualifying Lender:

(a)falling within paragraph (a)(i) of the definition of Qualifying Lender; or

(b)except where a Direction has been given under section 931 of the ITA in
relation to the payment concerned, falling within paragraph (a)(ii) of the
definition of Qualifying Lender; or

-53-

 

(c)falling within paragraph (b) of the definition of Qualifying Lender; or

16.14.2a Treaty Lender and the payment is one specified in a direction given by
the Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

16.15No filing or stamp taxes

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents (which for these purposes does
not include a Transfer Certificate or other transfer or disposal of a Lender's
rights or obligations under a Finance Document) or the transactions contemplated
by the Finance Documents.

16.16No misleading information

16.16.1Any factual information provided by any member of the Group to any
Finance Party in connection with the Facility was true and accurate in all
material respects as at the date it was provided or as at the date (if any) at
which it is stated.

16.16.2Nothing has occurred or been omitted from the information provided to any
Finance Party in connection with the Facility and no information has been given
or withheld that results in the information provided being untrue or misleading
in any material respect.

16.17Pari Passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

16.18Licence

Each Licence is in full force and effect and there is no investigation or
proceeding current, pending or threatened which could, if adversely determined,
result in the termination of any Licence.

16.19Anti-corruption law

Each member of the Group has conducted its businesses in compliance with
applicable anti-corruption laws and has instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.

16.20Sanctions

No member of the Group or, to the knowledge of the Company, any director,
officer employee, agent, affiliate or representative of any member of the Group
is an individual or entity (the "Person") currently the subject of any sanctions
administered or enforced by the U.S. Department of Treasury's Office of Foreign
Assets Control (the "OFAC"), the U.S. Department of State, the United Nations
Security Council (the "UNSC"), the

-54-

 

European Union, Her Majesty's Treasury (the "HMT"), or other relevant sanctions
authority (collectively, "Sanctions"), nor is any member of the Group located,
organized or resident in a country or territory that is the subject of
Sanctions. The Borrower represents for itself and on behalf of other members of
the Group that no member of the Group will, directly or indirectly, use the
proceeds of the transaction, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person, to fund
any activities of or business with any Person, or in Burma/Myanmar, Syria, Cuba,
Iran, North Korea, Sudan, the Crimea region or in any other country or
territory, that, at the time of such funding, is the subject of Sanctions, or in
any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.

16.21Times for making representations

16.21.1The representations set out in this Clause are made by the Borrower on
the date of this Agreement.

16.21.2The representations in Clauses 16.2 to 16.8 (inclusive), 16.10, 16.12,
and 16.13, are deemed to be repeated by the Borrower on the date of each Request
and the first day of each Term.

16.21.3When a representation is repeated, it is applied to the circumstances
existing at the time of repetition.

17.Information Covenants

17.1Financial statements

17.1.1The Borrower must supply to the Facility Agent (in sufficient copies for
all the Lenders if the Facility Agent so requests):

(a)its and each of the Distribution Companies' audited consolidated financial
statements for each of their financial years; and

(b)its interim consolidated financial statements for the first half-year of each
of its financial years.

17.1.2All financial statements must be supplied as soon as they are available
and:

(a)in the case of the Borrower's and each of the Distribution Companies' audited
consolidated financial statements, within 180 days; and

(b)in the case of the Borrower's interim financial statements, within 90 days,

of the end of the relevant financial period.

17.2Form of Financial Statement

If any financial statement delivered or to be delivered to the Facility Agent
under Clause 17.1 is not to be or, as the case may be, has not been prepared in
accordance with Applicable Accounting Principles:

-55-

 

17.2.1the Borrower and the Facility Agent (on behalf of and after consultation
with all the Lenders) shall, on the request of the Facility Agent or the
Borrower, negotiate in good faith with a view to agreeing such amendments to the
financial ratios and/or the definitions of the terms used in Clause 18
(Financial covenants) as are necessary to give the Lenders comparable protection
to that contemplated at the date of this Agreement;

17.2.2if amendments are agreed by the Borrower and the Majority Lenders within
25 days, those amendments shall take effect in accordance with the terms of that
agreement; and

17.2.3if such amendments are not so agreed within 25 days, the Borrower shall:

(a)within 30 days after the end of that 25 day period; and

(b)with all subsequent financial statements to be delivered to the Facility
Agent under Clause 17.1,

deliver to the Facility Agent details of all such adjustments as need to be made
to the relevant financial statements to bring them into line with the Companies
Act 2006 (as in effect on the date of this Agreement) and Applicable Accounting
Principles.

17.3Compliance Certificate

17.3.1The Borrower must supply to the Facility Agent a Compliance Certificate
with each set of its financial statements sent to the Facility Agent under this
Agreement.

17.3.2Each Compliance Certificate must be signed by two directors of the
Borrower.

17.4Information - miscellaneous

The Borrower must supply to the Facility Agent, in sufficient copies for all the
Lenders:

17.4.1copies of all documents despatched by the Borrower to its creditors
generally (or any class of them) at the same time as they are despatched;

17.4.2promptly upon becoming aware of them, details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group and which might, if adversely
determined, have a Material Adverse Effect;

17.4.3promptly, details of the loss of any Licence or any communication from
OFGEM or other government agency regarding any potential or threatened loss of
any Licence;

17.4.4promptly, details of any modification of an authorisation or other
material regulatory notices received by any Distribution Company from OFGEM or
any other government agency;

-56-

 

17.4.5a copy of all material information relating to any matter which is
reasonably likely to have a Material Adverse Effect which any Distribution
Company supplies to, or receives from, any applicable regulatory body (including
OFGEM) (at the same time as it is supplied to, or promptly following its receipt
from, the applicable regulatory body);

17.4.6written notice of the details of any proposed changes to the Licence as
soon as reasonably practicable after becoming aware of the same (other than
changes of a formal, minor or technical nature);

17.4.7within five Business Days of receiving them, details of any change to the
Rating by Moody's or Standard & Poor's;

17.4.8the Borrower shall deliver to the Facility Agent at such times as those
reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes or to the Borrower), actuarial reports in relation to all pension
schemes mentioned in sub-clause 19.15.2 of Clause 19.15 (Pensions). This
obligation shall apply to only those pension schemes (or groups of the
Electricity Supply Pension Scheme) of which the Borrower is at that time a
participating employer and to those reports which have been provided to the
Borrower; and

17.4.9promptly on request, such further information regarding the financial
condition, business and operations of the Group as any Finance Party through the
Facility Agent may reasonably request.

17.5Notification of Default

17.5.1The Borrower must notify the Facility Agent of any Default (and the steps,
if any, being taken to remedy it) promptly upon becoming aware of its
occurrence.

17.5.2Promptly on request by the Facility Agent, the Borrower must supply to the
Facility Agent a certificate signed by two of its directors on its behalf,
certifying that no Default is outstanding or, if a Default is outstanding,
specifying the Default and the steps, if any, being taken to remedy it.

17.6Use of websites

17.6.1Except as provided below, the Borrower may deliver any information under
this Agreement to a Lender by posting it on to an electronic website if:

(a)the Facility Agent and the Lender agree;

(b)the Borrower and the Facility Agent designate an electronic website for this
purpose;

(c)the Borrower notifies the Facility Agent of the address of and password for
the website; and

(d)the information posted is in a format agreed between the Borrower and the
Facility Agent.

-57-

 

The Facility Agent must supply each relevant Lender with the address of and
password for the website.

17.6.2Notwithstanding the above, the Borrower must supply to the Facility Agent
in paper form a copy of any information posted on the website together with
sufficient copies for:

(a)any Lender not agreeing to receive information via the website; and

(b)any other Lender within ten Business Days of request by that Lender.

17.6.3The Borrower must promptly upon becoming aware of its occurrence, notify
the Facility Agent if:

(a)the website cannot be accessed;

(b)the website or any information on the website is infected by any electronic
virus or similar software;

(c)the password for the website is changed; or

(d)any information to be supplied under this Agreement is posted on the website
or amended after being posted.

If the circumstances in paragraphs (a) or (b) above occur, the Borrower must
supply any information required under this Agreement in paper form.

17.7Know your customer requirements

17.7.1If:

(a)the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

(b)any change in the status of the Borrower after the date of this Agreement; or

(c)a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Facility Agent or any Lender (or, in the case of paragraph (c)
above, any prospective new Lender) to comply with "know your customer" or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Borrower shall promptly upon the
request of the Facility Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or, in
the case of the event described in paragraph (c) above, on behalf of any
prospective new Lender) in order for the Facility Agent, such Lender or, in the
case of the event described in paragraph (c) above, any prospective new Lender
to carry out

-58-

 

and be satisfied it has complied with all necessary "know your customer" or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

18.Financial Covenants

18.1Definitions

In this Clause:

"Cash" means, at any time, cash denominated in a currency of an Acceptable
Jurisdiction in hand or at bank and (in the latter case) credited to an account
in the name of a member of the Group with an Acceptable Bank and to which a
member of the Group is alone (or together with other members of the Group)
beneficially entitled and for so long as:

(a)that cash is repayable:

(i)if that cash is deposited with a Lender, within 180 days after the relevant
date of calculation; or

(ii)if that cash is deposited with any other lender or financial institution,
within 45 days after the relevant date of calculation;

(b)repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any member of the Group or of any other person whatsoever or on
the satisfaction of any other condition;

(c)there is no Security Interest over that cash other than Security Interests
permitted under paragraph (b) of sub-clause 19.5.3 of Clause 19.5 (Negative
pledge); and

(d)the cash is freely and (except as mentioned in paragraph (a) above)
immediately available to be applied in repayment or prepayment of the Facility.

"Cash Equivalent Investments" means at any time:

(a)certificates of deposit maturing within one year after the relevant date of
calculation and issued by an Acceptable Bank;

(b)any investment in marketable debt obligations issued or guaranteed by the
government of an Acceptable Jurisdiction or by an instrumentality or agency of
any of them having an equivalent credit rating, maturing within one year after
the relevant date of calculation and not convertible or exchangeable to any
other security;

(c)commercial paper not convertible or exchangeable to any other security:

(i)for which a recognised trading market exists;

(ii)issued by an issuer incorporated in an Acceptable Jurisdiction;

-59-

 

(iii)which matures within one year after the relevant date of calculation; and

(iv)which has a credit rating of either A-1 or higher by Standard & Poor's
Rating Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody's
Investor Services Limited, or, if no rating is available in respect of the
commercial paper, the issuer of which has, in respect of its long-term unsecured
and non-credit enhanced debt obligations, an equivalent rating;

(d)sterling bills of exchange eligible for rediscount at the Bank of England (or
their dematerialised equivalent) and accepted by an Acceptable Bank;

(e)any investment in money market funds which:

(i)have a credit rating of either A-1 or higher by Standard & Poor's Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody's
Investor Services Limited;

(ii)invest substantially all their assets in securities of the types described
in paragraphs (a) to (d) above; and

(iii)can be turned into cash on not more than 30 days' notice; or

(f)any other debt security approved by the Majority Lenders,

in each case, denominated in a currency of an Acceptable Jurisdiction and to
which any member of the Group is alone (or together with other members of the
Group) beneficially entitled at that time and which is not issued or guaranteed
by any member of the Group or subject to any Security Interest (other than
Security Interests permitted under paragraph (b) of sub-clause 19.5.3 of Clause
19.5 (Negative pledge)).

"Consolidated EBITDA" means the consolidated net pre-taxation profits of the
Group for a Measurement Period as adjusted by:

(a)adding back Interest Payable;

(b)taking no account of any exceptional or extraordinary item;

(c)excluding any amount attributable to minority interests;

(d)adding back depreciation and amortisation; and

(e)taking no account of any revaluation of an asset or any loss or gain over
book value arising on the disposal of an asset (otherwise than in the ordinary
course of trading) by a member of the Group during that Measurement Period.

"Interest Payable" means, in relation to any Measurement Period, all interest
payable and similar charges of the Group expressed in the relevant currency and
determined on a consolidated basis in accordance with Applicable Accounting
Principles but excluding interest payable or similar charges of the Group in
relation to intra-Group items, loans from Affiliates and shareholder loans to
the extent that such intra-Group

-60-

 

items, loans from Affiliates and/or shareholder loans are subordinated on the
terms set out in a Subordination Deed.

"Regulatory Asset Value" means at any date, the regulatory asset value of the
Distribution Companies for such date as last determined and notified by OFGEM
(interpolated as necessary and adjusted for additions to the regulatory asset
value and adjusted as appropriate for out-turn inflation / regulatory
depreciation). 

"Total Net Debt" means, at any time, the consolidated Financial Indebtedness of
the Group which is required to be accounted for as debt in the consolidated
annual financial statements of the Group less the aggregate at such time of all
Cash or Cash Equivalent Investments held by any member of the Group excluding
intra-Group items, loans from Affiliates and shareholder loans to the extent
that such intra-Group items, loans from Affiliates and/or shareholder loans are
subordinated on the terms set out in a Subordination Deed.

18.2Interpretation

18.2.1Except as provided to the contrary in this Agreement, an accounting term
used in this Clause is to be construed in accordance with the principles applied
in connection with the Original Financial Statements.

18.2.2Any amount in a currency other than Sterling is to be taken into account
at its Sterling equivalent calculated on the basis of:

(a)the Agent's Spot Rate of Exchange for the purchase of the relevant currency
in the London foreign exchange market with Sterling at or about 11.00 a.m. on
the day the relevant amount falls to be calculated; or

(b)if the amount is to be calculated on the last day of a financial period of
the Borrower, the relevant rates of exchange used by the Borrower in, or in
connection with, its financial statements for that period.

18.2.3No item must be credited or deducted more than once in any calculation
under this Clause.

18.3Interest cover

The Borrower must ensure that the ratio of Consolidated EBITDA to Interest
Payable is not, on the last day of each Measurement Period, less than 3 to 1.

18.4Asset Cover

The Borrower must ensure that on the last day of each Measurement Period, Total
Net Debt does not exceed:

18.4.1for the purpose of the calculations referred to in the Distribution
Certificate pursuant to Clause 19.17 (Dividends and Distribution), 85%; and

18.4.2in all other respects, 87.5%,

in each case, of the Regulatory Asset Value.

-61-

 

18.5Calculation of Interest Payable

For the purpose of the financial covenant set out in Clause 18.3 (Interest
cover), in relation to any Measurement Period ending less than 12 months from
the date of this Agreement, Interest Payable shall be calculated ignoring any
amounts accrued before the date of this Agreement and in respect of the period
after the date of this Agreement shall be increased by a factor of A/B where 'A'
is 365 and 'B' is the total number of calendar days between the date of this
Agreement and the last day of such Measurement Period.

19.General Covenants

19.1General

The Borrower agrees to be bound by the covenants set out in this Clause relating
to it and, where the covenant is expressed to apply to each Distribution Company
or each member of the Group, the Borrower must ensure that each Distribution
Company or each of its Subsidiaries, as the case may be, performs that covenant.

19.2Authorisations

The Borrower must promptly obtain, maintain and comply with the terms of any
authorisation required under any law or regulation to enable it to perform its
obligations under, or for the validity or enforceability of, any Finance
Document.

19.3Compliance with laws

Each member of the Group must comply in all respects with all laws to which it
is subject where failure to do so is reasonably likely to have a Material
Adverse Effect.

19.4Pari passu ranking

The Borrower must ensure that its payment obligations under the Finance
Documents rank at least pari passu with all its other present and future
unsecured and unsubordinated payment obligations, except for obligations
mandatorily preferred by law applying to companies generally.

19.5Negative pledge

In this Clause 19.5, "Quasi-Security" means an arrangement or transaction
described in sub-clause 19.5.2 below.

19.5.1Except as provided below, none of the Borrower, any Distribution Company
nor any Holding Company of a Distribution Company may create or allow to exist
any Security Interest or Quasi-Security on any of its assets.

19.5.2Except as provided below, none of the Borrower, any Distribution Company
nor any Holding Company of a Distribution Company may:

(a)sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by the Borrower or any other member
of the Group;

-62-

 

(b)sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

(c)enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

(d)enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

19.5.3Sub-clauses 19.5.1 and 19.5.2 do not apply to:

(a)any Security Interest or Quasi-Security created over the assets of or any
shares or other ownership interests in any entity which becomes a member of the
Group after the date of this Agreement as a result of a Permitted Acquisition;

(b)any Security Interest or Quasi-Security created under or in connection with
or arising out of the Balancing and Settlement Code or any transactions or
arrangements entered into in connection with the management of risks relating
thereto;

(c)in respect of overdue amounts which have not been overdue for more than 30
days and/or are being contested in good faith, liens arising solely by operation
of law or by order of a court or tribunal (or by an agreement of similar effect)
and/or in the ordinary course of day to day business or operations;

(d)any Security Interest or Quasi-Security arising out of title retention
provisions in a supplier's standard conditions of supply of goods acquired in
the ordinary course of business or operations;

(e)any Security Interest or Quasi-Security created on any asset acquired after
the date of this Agreement for the sole purpose of financing or re-financing
that acquisition and securing a principal, capital or nominal amount not
exceeding the cost of that acquisition, provided that the Security Interest or
Quasi-Security is removed or discharged within 6 months of the date of
acquisition of such asset;

(f)any Security Interest or Quasi-Security outstanding on or over any asset
acquired after the date of this Agreement and in existence at the date of such
acquisition, provided that the Security Interest or Quasi-Security is removed or
discharged within 6 months of the date of acquisition of such asset;

(g)any Security Interest or Quasi-Security created or outstanding on or over any
asset of any company which becomes a Subsidiary of the Borrower after the date
of this Agreement where such Security Interest or Quasi-Security is created
prior to the date on which such company becomes a

-63-

 

Subsidiary of the Borrower and is not created or increased in contemplation of
such company being acquired and/or becoming a Subsidiary of the Borrower and the
Security Interest or Quasi-Security is removed or discharged within 6 months of
the date of such company becoming a Subsidiary of the Borrower;

(h)any Security Interest or Quasi-Security created on any asset to secure any
Financial Indebtedness incurred in connection with the financing of any asset or
project in respect of which the repayment of that Financial Indebtedness is to
be made from the revenues arising out of, or other proceeds of realisation from,
that asset or project, with recourse to those revenues and proceeds and other
assets used in connection with, or forming the subject matter of, that asset or
project but without recourse (or with such limited recourse as the Majority
Lenders may from time to time agree) to any other assets of the Group;

(i)any netting arrangements under any swap or other hedging transaction which is
on standard market terms;

(j)any Security Interest or Quasi-Security created or outstanding with the prior
approval of the Majority Lenders; and

(k)any Security Interest or Quasi-Security created or outstanding on or over
assets of:

(i)the Borrower provided that the aggregate outstanding principal or nominal
amount secured by all Security Interests and Quasi-Security created or
outstanding under this exception on or over such assets shall not at any time
exceed £5,000,000 or its equivalent; and

(ii)a Distribution Company provided that the aggregate outstanding principal or
nominal amount secured by all Security Interests and Quasi-Security created or
outstanding under this exception on or over such assets shall not at any time
exceed £20,000,000 or its equivalent for each Distribution Company.

19.6Disposals

19.6.1Except as provided below, no member of the Group may, either in a single
transaction or in a series of transactions and whether related or not, dispose
of all or any part of its assets (other than cash).

19.6.2Sub-clause 19.6.1 does not apply to:

(a)any disposal made in the ordinary course of day to day business or operations
of the disposing entity;

(b)disposals on normal commercial terms of obsolete assets or assets no longer
required for the purpose of the relevant Person's business or operations;

-64-

 

(c)any realisation of investments acquired, purchased or made by the temporary
application of funds not immediately required in the relevant Person's business
or operations;

(d)the exchange of assets for other assets of a similar or superior nature and
value, or the sale of assets on normal commercial terms for cash which is
payable in full on the completion of the sale and is to be, and is, applied in
or towards the purchase of similar assets within 6 months;

(e)the disposal of assets by one wholly-owned Subsidiary of the Borrower to
another or (if the consideration for the disposal does not exceed a normal
commercial consideration) to the Borrower by one of its Subsidiaries;

(f)disposals in connection with sale-and-leaseback or sale and repurchase
transactions or any other form of "off balance sheet" financing, provided that
the aggregate book value (in the books of the disposing party) of all assets the
subject of all such disposals made during the period commencing on the date of
this Agreement and ending on the date when no amount remains to be lent or
remains payable under this Agreement shall not exceed £100,000,000 or its
equivalents;

(g)any disposal which the Majority Lenders shall have agreed shall not be taken
into account; and

(h)any disposal of any assets (including shares) other than:

(i)any shares held in any Distribution Company or in any Holding Company of a
Distribution Company; and

(ii)any assets of a Distribution Company,

for cash where the higher of the market value and net consideration receivable
(when aggregated with the higher of the market value and net consideration
receivable for any other sale, lease, licence, transfer or other disposal of any
such assets which is not permitted under any other paragraph of this sub-clause
19.6.2) does not exceed 10% of the Regulatory Asset Value (as defined in Clause
18.1 (Definitions)) at the relevant time.

19.7Environmental matters

19.7.1The Borrower will and will ensure that each Distribution Company will
comply with all applicable Environmental Law and other regulations, orders or
other law applicable to the conduct of the business of the supply or
distribution of electricity, in each case, where failure to do so would have a
Material Adverse Effect.

19.7.2The Borrower will, promptly upon becoming aware of the same, inform the
Facility Agent in writing of:

-65-

 

(a)any Environmental Claim against it or any Distribution Company which is
current, pending or threatened; and

(b)any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against it or any Distribution
Company,

where the claim, if determined against that member of the Group, would have a
Material Adverse Effect.

19.8Insurance

Each member of the Group must insure its business and assets with insurance
companies to such an extent and against such risks as that member of the Group
reasonably considers to be appropriate, having regard to the insurance
arrangements of companies engaged in similar business.

19.9Merger

The Borrower shall not enter into any amalgamation, demerger, merger, corporate
reconstruction or reorganisation.

19.10Change of business

The Borrower shall procure that no substantial change is made to the general
nature of the business of the Borrower or the Group from that carried on at the
date of this Agreement.

19.11Acquisitions

19.11.1Except as provided below neither the Borrower nor any other member of the
Group may acquire a company or any shares or securities or a business or
undertaking (or, in each case, any interest in any of them).

19.11.2Provided that no Event of Default is outstanding on the date of the
acquisition or would occur as a result of the acquisition, sub-clause 19.11.1
does not apply to:

(a)an acquisition by a member of the Group of an asset sold, leased, transferred
or otherwise disposed of by another member of the Group as permitted under
sub-clause 19.6.2 of Clause 19.6 (Disposals) above;

(b)any Permitted Acquisition; or

(c)any acquisition which the Majority Lenders shall have consented to in
writing.

19.12Prohibition on the Debt Purchase Transactions of the Group

The Borrower shall not, and shall procure that no other member of the Group
shall, enter into any Debt Purchase Transaction or beneficially own all or any
part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction of

-66-

 

the type referred to in paragraphs (b) and (c) of the definition of Debt
Purchase Transaction.

19.13Prohibition on Subsidiary Financial Indebtedness

The Borrower shall procure that no member of the Group (other than the Borrower,
any Distribution Company or any Subsidiary which is not a Holding Company of a
Distribution Company) will incur or allow to remain outstanding any Financial
Indebtedness (other than Financial Indebtedness owed to another member of the
Group).

19.14Arm's length transactions

The Borrower shall not (and shall ensure that no member of the Group shall)
enter into any transactions with any other member of the PPL Group except on
arm's length terms and for full market value (or on terms which are more
favourable to the Group).

19.15Pensions

19.15.1The Borrower shall ensure that no action or omission is taken by any
member of the Group in relation to a pension scheme which has or is reasonably
likely to have a Material Adverse Effect (including, without limitation, the
termination or commencement of winding-up proceedings of any such pension
scheme).

19.15.2Except in respect of WPD South Wales Plc for the Western Power Utilities
Pension Scheme, the Infralec 92 Scheme and the WPD Group Electricity Supply
Pension Scheme (and in the case of merger, the CN Group of the ESPS) the
Borrower shall ensure that no member of the Group is an employer (for the
purposes of sections 38 to 51 of the Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pension Schemes Act 1993) or "connected" with or an "associate" of (as those
terms are used in sections 38 or 43 of the Pensions Act 2004) such an employer.

19.15.3The Borrower shall promptly notify the Facility Agent of any material
change in the rate of contributions payable  to any of the pension schemes
mentioned in sub-clause 19.15.2 above paid or required (by law or otherwise).

19.15.4The Borrower shall immediately notify the Facility Agent of any
investigation or proposed investigation by the Pensions Regulator which may lead
to the issue of a Financial Support Direction or a Contribution Notice to any
member of the Group.

19.15.5The Borrower shall immediately notify the Facility Agent if it receives a
Financial Support Direction or a Contribution Notice from the Pensions
Regulator.

19.16Licence

The Borrower will procure that each Distribution Company will at all times:

19.16.1comply with the terms of its Licence in all material respects;

-67-

 

19.16.2without prejudice to the generality of sub-clause 19.16.1 above, comply
with the ring fencing provisions of its Licence in all respects; and

19.16.3not take any action or make any omission which is reasonably likely to
result in the revocation or termination of its Licence.

19.17Dividends and Distribution

The Borrower (and any other member of the Group) will be permitted, at any time,
to:

(a)declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);

(b)repay or distribute any dividend or share premium reserve;

(c)pay or allow any member of the Group to pay any management, advisory or other
fee to or to the order of any of the shareholders of the Borrower; or

(d)redeem, repurchase, defease, retire or repay any of its share capital or
resolve to do so,

provided that the Borrower, prior to any action referred to in paragraphs (a) to
(d) above being taken, delivers to the Facility Agent a Distribution
Certificate, signed by two directors of the Borrower, certifying that, taking
into account any such payment, the Borrower will be in compliance with its
obligations under Clause ‎18 (Financial Covenants) on each of the next two
Measurement Dates.

19.18Sanctions

19.18.1The Borrower shall ensure that neither it nor any other member of the
Group shall be the subject of any Sanctions, and that no member of the Group
shall be located, organised or resident in a country or territory that is the
subject of country-wide or territory-wide Sanctions.

19.18.2The Borrower undertakes to ensure that no member of the Group will,
directly or indirectly, use the proceeds of the Facility, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, to fund any activities of or business with any Person, or in
Burma/Myanmar, Syria, Cuba, Iran, North Korea, Sudan, the Crimea region or in
any other country or territory, that, at the time of such funding, is the
subject of country-wide or territory-wide Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the Facility) of Sanctions.

19.18.3The Borrower shall ensure that the source of any funds for discharging
its obligations under this Agreement is not obtained from any designated target
of any Sanctions or any of Burma/Myanmar, Syria, Cuba, Iran, North Korea, Sudan,
the Crimea region or any other country or territory, that, at the time of such
payment, is the subject of country-wide or territory-wide Sanctions.

-68-

 

19.19Anti-corruption law

19.19.1The Borrower shall not (and shall ensure that no other member of the
Group will) directly or indirectly use the proceeds of the Facility for any
purpose which would breach the Bribery Act 2010, the United States Foreign
Corrupt Practices Act of 1977 or other similar legislation in other
jurisdictions.

19.19.2The Borrower shall (and shall ensure that each other member of the Group
will):

(a)conduct its business in compliance with applicable anti-corruption laws; and

(b)maintain policies and procedures designed to promote and achieve compliance
with such laws.

20.Default

20.1Events of Default

Each of the events set out in this Clause is an Event of Default.

20.2Non-payment

The Borrower fails to pay any sum payable under any Finance Document when due
unless its failure to pay is caused by:

20.2.1administrative or technical error; or

20.2.2a Disruption Event, ,

and payment is made within five Business Days of its due date.

20.3Breach of other obligations

20.3.1The Borrower does not perform or comply with its obligations under
Clause 18 (Financial Covenants), Clause 19.5 (Negative pledge), Clause 19.6
(Disposals), Clause 19.11 (Acquisitions) or Clause 19.18 (Sanctions).

20.3.2The representation and warranty by the Borrower in Clause 16.20
(Sanctions) is or proves to have been incorrect when made.

20.3.3The Borrower does not perform or comply with any of its other obligations
under any Finance Document (other than those referred to in Clause 20.2
(Non-payment) and in sub-clause 20.3.1 above) in any material respect or any
representation or warranty by the Borrower in this Agreement (other than that
referred to in sub-clause 20.3.2 above) or in any document delivered under this
Agreement is or proves to have been incorrect when made or deemed repeated,
unless the non-compliance or circumstance giving rise to the misrepresentation,
as the case may be, is capable of remedy and is not remedied within 15 Business
Days of the earlier of the Facility Agent giving notice requiring the same to be
remedied and the Borrower becoming aware of such non-compliance or
misrepresentation, as the case may be.

-69-

 

20.4Cross-default

20.4.1Any Financial Indebtedness of the Borrower or any Distribution Company is
not paid when due nor within any originally applicable grace period.

20.4.2Any Financial Indebtedness of the Borrower or any Distribution Company is
declared to be or otherwise becomes due and payable prior to its specified
maturity as a result of an event of default (however described).

20.4.3Any commitment for any Financial Indebtedness of the Borrower or any
Distribution Company is cancelled or suspended by a creditor of that member of
the Group as a result of an event of default (however described).

20.4.4Any creditor of the Borrower or any Distribution Company becomes entitled
to declare any Financial Indebtedness of any member of the Group due and payable
prior to its specified maturity as a result of an event of default (however
described).

20.4.5No Event of Default will occur under this Clause 20.4 unless and until the
aggregate amount of such Financial Indebtedness falling within sub-clauses
20.4.1 to 20.4.4 above is more than £20,000,000 or its equivalent in any other
currency or currencies.

20.5Insolvency

20.5.1Any of the following occurs in respect of the Borrower:

(a)it is unable to pay its debts generally as they fall due or it is deemed by a
court of competent jurisdiction to be insolvent;

(b)it suspends making payments on all or any class of its debts or publicly
announces an intention to do so;

(c)by reason of actual or anticipated financial difficulties, it begins
negotiations with all or any class of its creditors for the general rescheduling
of its indebtedness; or

(d)a moratorium is declared in respect of any of its indebtedness.

20.5.2If a moratorium occurs in respect of the Borrower, the ending of the
moratorium will not remedy any Event of Default caused by the moratorium.

20.6Insolvency proceedings

20.6.1Except as provided below, any of the following occurs in respect of the
Borrower:

(a)a suspension of payments, a moratorium of any indebtedness or a
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise);

-70-

 

(b)any person presents a petition for its winding-up, administration or
dissolution;

(c)an order for its winding-up, administration or dissolution is made;

(d)any liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, administrator or similar officer is
appointed in respect of it or any of its assets;

(e)its directors or other officers request the appointment of a liquidator,
trustee in bankruptcy, judicial custodian, compulsory manager, receiver,
administrative receiver, administrator or similar officer;

(f)enforcement of any Security over any of its assets; or

(g)any other analogous step or procedure is taken in any jurisdiction.

20.6.2Sub-clause 20.6.1 does not apply to:

(a)a petition for winding-up presented by a creditor which is being actively
contested in good faith and with due diligence and with a reasonable prospect of
success; or

(b)a voluntary solvent winding-up, amalgamation, reconstruction or
reorganisation or otherwise part of a solvent scheme of arrangement, in each
case which is on terms approved by the Majority Lenders.

20.7Creditors' process

A distress, attachment, execution or other legal process material in relation to
the Borrower's ability to perform its payment obligations under this Agreement
is levied, enforced or sued out on or against the assets of the Borrower and is
not discharged or stayed within 30 days.

20.8Licence

Either:

20.8.1notice is given to revoke or terminate any Licence unless such termination
is being contested in good faith and such notice is revoked or cancelled within
14 days of notice being given; or

20.8.2any Licence is revoked,

in either case, other than in circumstances which permit the Borrower or the
relevant Distribution Company to carry on the distribution business of the
relevant Distribution Company either without a licence as a result of any change
in the Act or regulatory regime or with a new licence, permitting the
distribution of electricity in the authorised areas covered by the relevant
Licence, issued under the Act or pursuant to the Utilities Act, 2000.

-71-

 

20.9Balancing and Settlement Code

20.9.1Any Distribution Company ceases to be a party to the Balancing and
Settlement Code Framework Agreement other than in circumstances where that
Distribution Company is able to carry on its distribution business.

20.9.2Any Distribution Company breaches the Balancing and Settlement Code and
such breach has or is reasonably likely to have a Material Adverse Effect.

20.10Unlawfulness and invalidity

20.10.1It is or becomes unlawful for the Borrower to perform any of its
obligations under the Finance Documents in any material respect.

20.10.2Any obligation or obligations of the Borrower under any Finance Documents
are not (subject to the Legal Reservations) or cease to be legal, valid, binding
or enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Lenders under the Finance Documents.

20.11Cessation of business

The Borrower or any Distribution Company suspends or ceases to carry on (or
threatens to suspend or cease to carry on) all or a material part of its
business except as a result of a disposal permitted by Clause 19.6 (Disposals).

20.12Repudiation and rescission of agreements

The Borrower (or any other relevant party other than a Finance Party) rescinds
or purports to rescind or repudiates or purports to repudiate a Finance Document
or evidences an intention to rescind or repudiate a Finance Document.

20.13Ownership of the Distribution Companies

The Borrower ceases to own (directly or indirectly) 100% of the shares in any
Distribution Company.

20.14Material Adverse Effect

Any event or circumstance occurs which has or is reasonably likely to have a
Material Adverse Effect.

20.15Acceleration

If an Event of Default is outstanding, the Facility Agent may, and must if so
instructed by the Majority Lenders, by notice to the Borrower:

20.15.1cancel the Total Commitments; and/or

20.15.2declare that all or part of any amounts outstanding under the Finance
Documents are:

(a)immediately due and payable; and/or

-72-

 

(b)payable on demand by the Facility Agent acting on the instructions of the
Majority Lenders.

Any notice given under this sub-clause will take effect in accordance with its
terms.

21.Role of the Facility Agent, the Arranger and the Coordinators

21.1Appointment of the Facility Agent

21.1.1Each of the Arranger, the Coordinators and the Lenders appoints the
Facility Agent to act as its agent under and in connection with the Finance
Documents.

21.1.2Each of the Arranger, the Coordinators and the Lenders authorises the
Facility Agent to perform the duties, obligations and responsibilities and to
exercise the rights, powers, authorities and discretions specifically given to
the Facility Agent under or in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions.

21.2Instructions

21.2.1The Facility Agent shall:

(a)unless a contrary indication appears in a Finance Document, exercise or
refrain from exercising any right, power, authority or discretion vested in it
as Facility Agent in accordance with any instructions given to it by:

(i)all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

(ii)in all other cases, the Majority Lenders; and

(b)not be liable for any act (or omission) if it acts (or refrains from acting)
in accordance with paragraph (a) above.

21.2.2The Facility Agent shall be entitled to request instructions, or
clarification of any instruction, from the Majority Lenders (or, if the relevant
Finance Document stipulates the matter is a decision for any other Lender or
group of Lenders, from that Lender or group of Lenders) as to whether, and in
what manner, it should exercise or refrain from exercising any right, power,
authority or discretion. The Facility Agent may refrain from acting unless and
until it receives any such instructions or clarification that it has requested.

21.2.3Save in the case of decisions stipulated to be a matter for any other
Lender or group of Lenders under the relevant Finance Document and unless a
contrary indication appears in a Finance Document, any instructions given to the
Facility Agent by the Majority Lenders shall override any conflicting
instructions given by any other Parties and will be binding on all Finance
Parties.

21.2.4The Facility Agent may refrain from acting in accordance with any
instructions of any Lender or group of Lenders until it has received any
indemnification and/or security that it may in its discretion require (which may
be greater in

-73-

 

extent than that contained in the Finance Documents and which may include
payment in advance) for any cost, loss or liability which it may incur in
complying with those instructions.

21.2.5In the absence of instructions, the Facility Agent may act (or refrain
from acting) as it considers to be in the best interest of the Lenders.

21.2.6The Facility Agent is not authorised to act on behalf of a Lender (without
first obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document.

21.3Duties of the Facility Agent

21.3.1The Facility Agent's duties under the Finance Documents are solely
mechanical and administrative in nature.

21.3.2Subject to sub-clause 21.3.3 below, the Facility Agent shall promptly
forward to a Party the original or a copy of any document which is delivered to
the Facility Agent for that Party by any other Party.

21.3.3Without prejudice to Clause 28.7 (Copy of Transfer Certificate, Assignment
Agreement or Increase Confirmation to the Borrower), sub-clause 21.3.2 above
shall not apply to any Transfer Certificate, Assignment Agreement or Increase
Confirmation.

21.3.4Except where a Finance Document specifically provides otherwise, the
Facility Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

21.3.5If the Facility Agent receives notice from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the other Finance Parties.

21.3.6If the Facility Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Finance Party (other than the
Facility Agent, the Arranger or any Coordinator) under this Agreement it shall
promptly notify the other Finance Parties.

21.3.7The Facility Agent shall have only those duties, obligations and
responsibilities expressly specified in the Finance Documents to which it is
expressed to be a party (and no others shall be implied).

21.4Role of the Arranger and Coordinators

Except as specifically provided in the Finance Documents, the Arranger and the
Coordinators have no obligation of any kind to any other Party under or in
connection with any Finance Document.

21.5No fiduciary duties

21.5.1Nothing in any Finance Document constitutes the Facility Agent, the
Arranger or any of the Coordinators as a trustee or fiduciary of any other
person.

-74-

 

21.5.2Neither the Facility Agent, the Arranger nor any of the Coordinators shall
be bound to account to any Lender for any sum or the profit element of any sum
received by it for its own account.

21.6Business with the Group

The Facility Agent, the Arranger and the Coordinators may accept deposits from,
lend money to and generally engage in any kind of banking or other business with
any member of the Group.

21.7Rights and discretions

21.7.1The Facility Agent may:

(a)rely on any representation, communication, notice or document believed by it
to be genuine, correct and appropriately authorised;

(b)assume that:

(i)any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

(ii)unless it has received notice of revocation, that those instructions have
not been revoked; and

(c)rely on a certificate from any person:

(i)as to any matter of fact or circumstance which might reasonably be expected
to be within the knowledge of that person; or

(ii)to the effect that such person approves of any particular dealing,
transaction, step, action or thing,

as sufficient evidence that that is the case and, in the case of paragraph (i)
above, may assume the truth and accuracy of that certificate.

21.7.2The Facility Agent may assume (unless it has received notice to the
contrary in its capacity as agent for the Lenders) that:

(a)no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 20.2 (Non-payment)); and

(b)any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised.

21.7.3The Facility Agent may engage and pay for the advice or services of any
lawyers, accountants, tax advisers, surveyors or other professional advisers or
experts.

21.7.4Without prejudice to the generality of sub-clause 21.7.3 above or
sub-clause 21.7.5 below, the Facility Agent may at any time engage and pay for
the

-75-

 

services of any lawyers to act as independent counsel to the Facility Agent (and
so separate from any lawyers instructed by the Lenders) if the Facility Agent in
its reasonable opinion deems this to be necessary.

21.7.5The Facility Agent may rely on the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts
(whether obtained by the Facility Agent or by any other Party) and shall not be
liable for any damages, costs or losses to any person, any diminution in value
or any liability whatsoever arising as a result of its so relying.

21.7.6The Facility Agent may act in relation to the Finance Documents through
its officers, employees and agents.

21.7.7Unless a Finance Document expressly provides otherwise the Facility Agent
may disclose to any other Party any information it reasonably believes it has
received as agent under this Agreement.

21.7.8Notwithstanding any other provision of any Finance Document to the
contrary, neither the Facility Agent, the Arranger nor any of the Coordinators
is obliged to do or omit to do anything if it would, or might in its reasonable
opinion, constitute a breach of any law or regulation or a breach of a fiduciary
duty or duty of confidentiality.

21.7.9Notwithstanding any provision of any Finance Document to the contrary, the
Facility Agent is not obliged to expend or risk its own funds or otherwise incur
any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it.

21.8Responsibility for documentation

21.8.1Neither the Facility Agent, the Arranger nor any of the Coordinators is
responsible or liable for:

21.8.2the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Facility Agent, the Arranger, any Coordinator, the
Borrower or any other person in or in connection with any Finance Document or
the transactions contemplated in the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document;

21.8.3the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; or

21.8.4any determination as to whether any information provided or to be provided
to any Finance Party is non-public information the use of which may be regulated
or prohibited by applicable law or regulation relating to insider dealing or
otherwise.

-76-

 

21.9No duty to monitor

21.9.1The Facility Agent shall not be bound to enquire:

21.9.2whether or not any Default has occurred;

21.9.3as to the performance, default or any breach by any Party of its
obligations under any Finance Document; or

21.9.4whether any other event specified in any Finance Document has occurred.

21.10Exclusion of liability

21.10.1Without limiting sub-clause 21.10.2 below (and without prejudice to any
other provision of any Finance Document excluding or limiting the liability of
the Facility Agent), the Facility Agent will not be liable for:

(a)any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document, unless directly caused by its
gross negligence or wilful misconduct;

(b)exercising, or not exercising, any right, power, authority or discretion
given to it by, or in connection with, any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with, any Finance Document, other than
by reason of its gross negligence or wilful misconduct; or

(c)without prejudice to the generality of paragraphs (a) and (b) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (but not including any claim based on the fraud of the Facility
Agent) arising as a result of:

(i)any act, event or circumstance not reasonably within its control; or

(ii)the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.

21.10.2No Party (other than the Facility Agent) may take any proceedings against
any officer, employee or agent of the Agent in respect of any claim it might
have against the Facility Agent or in respect of any act or omission of any kind
by

-77-

 

that officer, employee or agent in relation to any Finance Document and any
officer, employee or agent of the Facility Agent may rely on this Clause subject
to Clause 1.3 (Third party rights) and the provisions of the Third Parties Act.

21.10.3The Facility Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Facility Agent if the Facility Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Facility Agent for that purpose.

21.10.4Nothing in this Agreement shall oblige the Facility Agent, the Arranger
or any Coordinator to carry out:

(a)any "know your customer" or other checks in relation to any person; or

(b)any check on the extent to which any transaction contemplated by this
Agreement might be unlawful for any Lender,

on behalf of any Lender and each Lender confirms to the Facility Agent, the
Arranger and the Coordinators that it is solely responsible for any such checks
it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Facility Agent, the Arranger or the
Coordinators.

21.10.5Without prejudice to any provision of any Finance Document excluding or
limiting the Facility Agent's liability, any liability of the Facility Agent
arising under or in connection with any Finance Document shall be limited to the
amount of actual loss which has been suffered (as determined by reference to the
date of default of the Facility Agent or, if later, the date on which the loss
arises as a result of such default) but without reference to any special
conditions or circumstances known to the Facility Agent at any time which
increase the amount of that loss. In no event shall the Facility Agent be liable
for any loss of profits, goodwill, reputation, business opportunity or
anticipated saving, or for special, punitive, indirect or consequential damages,
whether or not the Facility Agent has been advised of the possibility of such
loss or damages.

21.11Lenders' indemnity to the Facility Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Facility Agent,
within three Business Days of demand, against any cost, loss or liability
incurred by the Facility Agent (otherwise than by reason of the Facility Agent's
gross negligence or wilful misconduct), in acting as Facility Agent under the
Finance Documents (unless the Facility Agent has been reimbursed by the Borrower
pursuant to a Finance Document).

21.12Resignation of the Facility Agent

21.12.1The Facility Agent may resign and appoint one of its Affiliates acting
through an office in the United Kingdom as successor by giving notice to the
Lenders and the Borrower.

-78-

 

21.12.2Alternatively the Facility Agent may resign by giving 30 days' notice to
the Lenders and the Borrower, in which case the Majority Lenders (after
consultation with the Borrower) may appoint a successor Facility Agent.

21.12.3If the Majority Lenders have not appointed a successor Facility Agent in
accordance with sub-clause 21.12.2 above within 20 days after notice of
resignation was given, the retiring Facility Agent (after consultation with the
Borrower) may appoint a successor Facility Agent (acting through an office in
the United Kingdom).

21.12.4If the Facility Agent wishes to resign because (acting reasonably) it has
concluded that it is no longer appropriate for it to remain as agent and the
Facility Agent is entitled to appoint a successor Facility Agent under
sub-clause 21.12.3 above, the Facility Agent may (if it concludes (acting
reasonably) that it is necessary to do so in order to persuade the proposed
successor Facility Agent to become a party to this Agreement as Facility Agent)
agree with the proposed successor Facility Agent amendments to this Clause 21
and any other term of this Agreement dealing with the rights or obligations of
the Facility Agent consistent with then current market practice for the
appointment and protection of corporate trustees together with any reasonable
amendments to the agency fee payable under this Agreement which are consistent
with the successor Facility Agent's normal fee rates and those amendments will
bind the Parties.

21.12.5The retiring Facility Agent shall, at its own cost, make available to the
successor Facility Agent such documents and records and provide such assistance
as the successor Facility Agent may reasonably request for the purposes of
performing its functions as Facility Agent under the Finance Documents.

21.12.6The Facility Agent's resignation notice shall only take effect upon the
appointment of a successor.

21.12.7Upon the appointment of a successor, the retiring Facility Agent shall be
discharged from any further obligation in respect of the Finance Documents
(other than its obligations under sub-clause 21.12.5 above) but shall remain
entitled to the benefit of Clause 25.2.3 (Indemnity to the Facility Agent) and
this Clause 21 (and any agency fees for the account of the retiring Facility
Agent shall cease to accrue from (and shall be payable on) that date). Any
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

21.12.8The Facility Agent shall resign in accordance with sub-clause 21.12.2
above (and, to the extent applicable, shall use reasonable endeavours to appoint
a successor Facility Agent pursuant to sub-clause 21.12.3 above) if on or after
the date which is three months before the earliest FATCA Application Date
relating to any payment to the Facility Agent under the Finance Documents,
either:

(a)the Facility Agent fails to respond to a request under Clause 12.9 (FATCA
Information) and the Borrower or a Lender reasonably believes that the Facility
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date;

-79-

 

(b)the information supplied by the Facility Agent pursuant to Clause 12.9 (FATCA
Information) indicates that the Facility Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date; or

(c)the Facility Agent notifies the Borrower and the Lenders that the Facility
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date;

and (in each case) the Borrower or a Lender reasonably believes that a Party
will be required to make a FATCA Deduction that would not be required if the
Facility Agent were a FATCA Exempt Party, and the Borrower or that Lender, by
notice to the Facility Agent, requires it to resign.

21.13Replacement of the Facility Agent

21.13.1After consultation with the Borrower, the Majority Lenders may, by giving
30 days' notice to the Facility Agent (or, at any time the Facility Agent is an
Impaired Agent, by giving any shorter notice determined by the Majority Lenders)
replace the Facility Agent by appointing a successor Facility Agent (acting
through an office in the United Kingdom).

21.13.2The retiring Facility Agent shall (at its own cost if it is an Impaired
Agent and otherwise at the expense of the Lenders) make available to the
successor Facility Agent such documents and records and provide such assistance
as the successor Facility Agent may reasonably request for the purposes of
performing its functions as Facility Agent under the Finance Documents.

21.13.3The replacement of the Facility Agent and the appointment of the
successor Facility Agent shall take effect on the date specified in the notice
from the Majority Lenders to the retiring Facility Agent. As from this date, the
retiring Facility Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 21.13 (and any agency fees for the account of the retiring Facility
Agent shall cease to accrue from (and shall be payable on) that date).

21.13.4Any successor Facility Agent and each of the other Parties shall have the
same rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

21.14Confidentiality

21.14.1In acting as agent for the Finance Parties, the Facility Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.

21.14.2If information is received by another division or department of the
Facility Agent, it may be treated as confidential to that division or department
and the Facility Agent shall not be deemed to have notice of it.

-80-

 

21.15Relationship with the Lenders

21.15.1The Facility Agent may treat the person shown in its records as Lender at
the opening of business (in the place of the Facility Agent's principal office
as notified to the Finance Parties from time to time) as the Lender acting
through its Facility Office:

(a)entitled to or liable for any payment due under any Finance Document on that
day; and

(b)entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

unless it has received not less than five Business Days' prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

21.15.2Any Lender may by notice to the Facility Agent appoint a person to
receive on its behalf all notices, communications, information and documents to
be made or despatched to that Lender under the Finance Documents. Such notice
shall contain the address, fax number and (where communication by electronic
mail or other electronic means is permitted under Clause 35.4 (Electronic
communication)) electronic mail address and/or any other information required to
enable the transmission of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address (or such other information), department and officer by that Lender
for the purposes of Clause 35.2 (Contact Details) and paragraph (b) sub-clause
35.4.1 and the Facility Agent shall be entitled to treat such person as the
person entitled to receive all such notices, communications, information and
documents as though that person were that Lender.

21.16Credit appraisal by the Lenders

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Facility Agent, the Arranger and the Coordinators that it has
been, and will continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with any
Finance Document including but not limited to:

21.16.1the financial condition, status and nature of each member of the Group;

21.16.2the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;

21.16.3whether that Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or

-81-

 

any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

21.16.4the adequacy, accuracy or completeness of any information provided by the
Facility Agent, any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by any Finance Document or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

21.17Facility Agent's management time

Any amount payable to the Facility Agent under Clause 25.2.3 (Indemnity to the
Facility Agent), Clause 26 (Expenses) and Clause 21.11 (Lenders' indemnity to
the Facility Agent) shall include the cost of utilising the Facility Agent's
management time or other resources and will be calculated on the basis of such
reasonable daily or hourly rates as the Facility Agent may notify to the
Borrower and the Lenders, and is in addition to any fee paid or payable to the
Facility Agent under Clause 24 (Fees).

21.18Deduction from amounts payable by the Facility Agent

If any Party owes an amount to the Facility Agent under the Finance Documents
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.

22.Conduct of business by the Finance Parties

No provision of this Agreement will:

22.1.1interfere with the right of any Finance Party to arrange its affairs (tax
or otherwise) in whatever manner it thinks fit;

22.1.2oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

22.1.3oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

23.Evidence and Calculations

23.1Accounts

Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.

-82-

 

23.2Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will be, in the absence of manifest error, conclusive
evidence of the matters to which it relates.

23.3Calculations

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
or 365 days or otherwise, depending on what the Facility Agent determines is
market practice.

24.Fees

24.1Agency fee

The Borrower must pay to the Facility Agent for its own account an annual agency
fee in the manner agreed between the Facility Agent and the Borrower.

24.2Upfront fees

The Borrower must pay the upfront fees in the manner agreed between the relevant
Administrative Parties and the Borrower.

24.3Commitment fee

24.3.1The Borrower must pay a commitment fee computed at the rate of 35 per
cent. of the applicable Margin on the undrawn, uncancelled amount of each
Lender's Commitment for the Availability Period calculated from the date of this
Agreement.

24.3.2The commitment fee is payable quarterly in arrear during the Availability
Period and on the last day of the Availability Period. Accrued commitment fee is
also payable to the Facility Agent for a Lender on the date its Commitment is
cancelled in full.

24.3.3No commitment fee is payable to the Facility Agent (for the account of a
Lender) on any Available Commitment of that Lender for any day on which that
Lender is a Defaulting Lender.

24.4Utilisation fee

24.4.1The Borrower must pay to the Facility Agent for each Lender a utilisation
fee computed at the rate of 0.20 per cent. per annum on the aggregate principal
amount of the Loans for each day on which the aggregate Base Currency Amount of
all Loans exceeds 33.34 per cent. of the Total Commitments but is lower than or
equal to 66.67 per cent. of the Total Commitments.

24.4.2The Borrower must pay to the Facility Agent for each Lender a utilisation
fee computed at the rate of 0.40 per cent. per annum on the aggregate principal
amount of the Loans for each day on which the aggregate Base Currency Amount of
all Loans exceeds 66.67 per cent. of the Total Commitments. For the

-83-

 

avoidance of doubt, the fee described in sub-clause 24.4.1 above is not payable
in respect of any day for which the fee described in this sub-clause 24.4.2 is
payable.

24.4.3Utilisation fee is payable on the amount of each Lender's share in the
Loans.

24.4.4Accrued utilisation fee is payable quarterly in arrear. Accrued
utilisation fee is also payable to the Facility Agent for a Lender on the date
its Commitment is cancelled in full.

25.Other Indemnities

25.1Currency indemnity

25.1.1The Borrower must, as an independent obligation, indemnify each Finance
Party against any loss or liability which that Finance Party incurs as a
consequence of:

(a)that Finance Party receiving an amount in respect of the Borrower's liability
under the Finance Documents; or

(b)that liability being converted into a claim, proof, judgment or order,

in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.

25.1.2Unless otherwise required by law, the Borrower waives any right it may
have in any jurisdiction to pay any amount under the Finance Documents in a
currency other than that in which it is expressed to be payable.

25.2Other indemnities

The Borrower shall within 15 days of demand indemnify the Facility Agent and
each Lender against any funding or other cost, loss, expense or liability in an
amount certified by it in reasonable detail (together with documentation in
support) sustained or incurred by it as a direct result of:

25.2.1the occurrence of any Event of Default;

25.2.2(other than by reason of negligence or default by a Finance Party) a Loan
not being made after a Request has been delivered for that Loan; or

25.2.3the receipt or recovery by any party (or the Facility Agent on its behalf)
of all or any part of a Loan or overdue sum due from the Borrower otherwise than
on the Final Maturity Date or Maturity Date of that Loan or, in the case of an
overdue sum, the last day of an interest period relating to that overdue sum, as
the case may be or a Loan or any part thereof not being prepaid in accordance
with a notice of prepayment.

-84-

 

25.3Indemnity to the Facility Agent

The Borrower shall promptly indemnify the Facility Agent against any cost, loss
or liability incurred by the Facility Agent (acting reasonably) as a result of:

25.3.1investigating any event which it reasonably believes is a Default;

25.3.2acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised; or

25.3.3instructing lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts as permitted under this Agreement.

26.Expenses

26.1Initial costs

The Borrower must pay to each Administrative Party promptly on demand the amount
of all costs and expenses (including legal fees) reasonably incurred by it in
connection with the negotiation, preparation, printing, execution and
syndication of the Finance Documents.

26.2Subsequent costs

The Borrower must pay to the Facility Agent promptly on demand the amount of all
costs and expenses (including legal fees) reasonably incurred by it in
connection with:

26.2.1the negotiation, preparation, printing and execution of any Finance
Document (other than a Transfer Certificate or Assignment Agreement) executed
after the date of this Agreement and the syndication of the facility; and

26.2.2any amendment, waiver or consent requested by or on behalf of the Borrower
or specifically allowed by this Agreement.

26.3Enforcement costs

The Borrower must pay to each Finance Party the amount of all costs and expenses
(including legal fees) incurred by it in connection with the enforcement of, or
the preservation of any rights under, any Finance Document.

27.Amendments and Waivers

27.1Procedure

27.1.1Except as provided in this Clause 27, any term of the Finance Documents
may be amended or waived with the agreement of the Borrower and the Majority
Lenders. The Facility Agent may effect, on behalf of any Finance Party, an
amendment or waiver allowed under this Clause.

27.1.2The Facility Agent must promptly notify the other Parties of any amendment
or waiver effected by it under sub-clause 27.1.1 above. Any such amendment or
waiver is binding on all the Parties.

-85-

 

27.2Exceptions

27.2.1An amendment or waiver that has the effect of changing or which relates
to:

(a)the definition of Majority Lenders in Clause 1.1 (Definitions);

(b)an extension of the date of payment of any amount to a Lender under the
Finance Documents except an extension of the Final Maturity Date in accordance
with Clause 5.5 (Extension Option);

(c)a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fee or other amount payable to a Lender under the Finance
Documents;

(d)an increase in a Commitment or the Total Commitments, an extension of the
Availability Period or any requirement that a cancellation of Commitments
reduces the Commitments of the Lenders rateably under the Facility;

(e)a term of a Finance Document which expressly requires the consent of each
Lender;

(f)the right of a Lender to assign or transfer its rights or obligations under
the Finance Documents;

(g)Clause 8.1 (Mandatory prepayment – illegality), Clause 8.2 (Mandatory
prepayment – change of control), sub-clause 8.3.3 of Clause 8.3 (Voluntary
prepayment) or Clause 32 (Pro rata sharing);

(h)Clause 16.20 (Sanctions) or 19.18 (Sanctions); or

(i)this Clause, Clause 37 (Governing law) or Clause 38 (Enforcement),

may only be made with the consent of all the Lenders.

27.3Other exceptions

An amendment or waiver which relates to the rights or obligations of the
Facility Agent, the Arranger or a Coordinator (each in their capacity as such)
may not be effected without the consent of the Facility Agent, the Arranger or
that Coordinator, as the case may be.

27.4Disenfranchisement of Defaulting Lenders

27.4.1For so long as a Defaulting Lender has any Available Commitment, in
ascertaining the Majority Lenders or whether any given percentage (including,
for the avoidance of doubt, unanimity) of the Total Commitments has been
obtained to approve any request for a consent, waiver, amendment or other vote
under the Finance Documents, that Defaulting Lender's Commitments will be
reduced by the amount of its Available Commitment.

-86-

 

27.4.2For the purposes of this Clause 27.3, the Facility Agent may assume that
the following Lenders are Defaulting Lenders:

(a)any Lender which has notified the Facility Agent that it has become a
Defaulting Lender;

(b)any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
"Defaulting Lender" has occurred where, in the case of the events or
circumstances referred to in paragraph (a), none of the exceptions to that
paragraph apply,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Facility
Agent) or the Facility Agent is otherwise aware that the Lender has ceased to be
a Defaulting Lender.

27.5Replacement of a Defaulting Lender

27.5.1The Borrower may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving 10 Business Days' prior written notice to the
Facility Agent and such Lender:

(a)replace such Lender by requiring such Lender to (and to the extent permitted
by law such Lender shall) transfer pursuant to Clause 28 (Changes to the
Parties) all (and not part only) of its rights and obligations under this
Agreement; or

(b)require such Lender to (and to the extent permitted by law such Lender shall)
transfer pursuant to Clause 28 (Changes to the Parties) all (and not part only)
of the undrawn Commitment of the Lender,

to a Lender or other bank, financial institution, trust, fund or other entity (a
"Replacement Lender") selected by the Borrower, and which is acceptable to the
Facility Agent (acting reasonably) (unless the Facility Agent is an Impaired
Agent), which confirms its willingness to assume and does assume all the
obligations or all the relevant obligations of the transferring Lender
(including the assumption of the transferring Lender's participations or
unfunded participations (as the case may be) on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Loans and all accrued interest (to the extent
that the Facility Agent has not given a notification under Clause ‎28.9 (Pro
rata interest settlement)), Break Costs and other amounts payable in relation
thereto under the Finance Documents.

27.5.2Any transfer of rights and obligations of a Defaulting Lender pursuant to
this Clause shall be subject to the following conditions:

(a)the Borrower shall have no right to replace the Facility Agent;

(b)neither the Facility Agent nor the Defaulting Lender shall have any
obligation to the Borrower to find a Replacement Lender;

-87-

 

(c)the transfer must take place no later than 14 days after the notice referred
to in sub-clause 27.5.1 above; and

(d)in no event shall the Defaulting Lender be required to pay or surrender to
the Replacement Lender any of the fees received by the Defaulting Lender
pursuant to the Finance Documents.

27.6Change of currency

If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Facility Agent (acting reasonably and after consultation with the Borrower)
determines is necessary to reflect the change.

27.7Waivers and remedies cumulative

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any of the Finance
Documents. No election to affirm any Finance Document on the part of any Finance
Party shall be effective unless it is in writing. No single or partial exercise
of any right or remedy shall prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in each
Finance Document are cumulative and not exclusive of any rights or remedies
provided by law.

28.Changes to the Parties

28.1Assignments and transfers by the Borrower

The Borrower may not assign or transfer any of its rights and obligations under
the Finance Documents without the prior consent of all the Lenders.

28.2Assignments and transfers by Lenders

28.2.1A Lender (the "Existing Lender") may, subject to the following provisions
of this Clause 28, at any time assign or transfer (including by way of novation)
any of its rights and obligations under this Agreement to any bank, financial
institution or trust, fund or other entity which is regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets (the "New Lender").

28.2.2Unless the Borrower and the Facility Agent otherwise agree, an assignment
or transfer of part of a Commitment or rights and obligations under this
Agreement by the Existing Lender must be in a minimum amount of £5,000,000.

28.2.3An Existing Lender must consult with the Borrower for no more than five
Business Days before it may make an assignment or transfer unless:

(a)the New Lender is another Lender or an Affiliate of a Lender; or

(b)an Event of Default has occurred and is outstanding.

-88-

 

28.2.4The Facility Agent is not obliged to execute a Transfer Certificate or
Assignment Agreement until it has completed all know your customer requirements
to its satisfaction. The Facility Agent must promptly notify the Existing Lender
and the New Lender if there are any such requirements.

28.2.5An assignment of rights or a transfer of rights and obligations will be
effective only if either:

(a)the obligations are novated in accordance with the following provisions of
this Clause 28; or

(b)the New Lender confirms to the Facility Agent and the Borrower in form and
substance satisfactory to the Facility Agent that it is bound by the terms of
this Agreement as a Lender. On the assignment or transfer becoming effective in
this manner the Existing Lender will be released from its rights and obligations
under this Agreement to the extent that they are transferred to the New Lender.

28.2.6Unless the Facility Agent otherwise agrees, the New Lender must pay to the
Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of £1,750.

28.2.7Any reference in this Agreement to a Lender includes a New Lender but
excludes a Lender if no amount is or may be owed to or by it under this
Agreement.

28.3Procedure for transfer by way of novations

28.3.1A novation is effected if:

(a)the Existing Lender and the New Lender deliver to the Facility Agent a duly
completed Transfer Certificate; and

(b)the Facility Agent executes it.

Subject to sub-clause 28.2.4 of Clause 28.2 (Assignments and transfers by
Lenders), the Facility Agent must execute as soon as reasonably practicable a
Transfer Certificate delivered to it and which appears on its face to be in
order.

28.3.2Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises the Facility Agent to execute any duly completed Transfer Certificate
on its behalf.

28.3.3Subject to Clause ‎28.9 (Pro rata interest settlement), on the Transfer
Date:

(a)the New Lender will assume the rights and obligations of the Existing Lender
expressed to be the subject of the novation in the Transfer Certificate in
substitution for the Existing Lender; and

(b)the Existing Lender will be released from those obligations and cease to have
those rights.

-89-

 

28.4Procedure for assignment

28.4.1Subject to the conditions set out in Clause 28.2 (Assignment and transfers
by Lenders), an assignment may be effected in accordance with sub-clause 28.4.2
below when the Facility Agent executes an otherwise duly completed Assignment
Agreement delivered to it by the Existing Lender and the New Lender. The
Facility Agent shall, subject to sub-clause 28.2.4, as soon as reasonably
practicable after receipt by it of a duly completed Assignment Agreement
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Assignment
Agreement.

28.4.2Subject to Clause 28.9 (Pro rata interest settlement), on the Transfer
Date:

(a)the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

(b)the Existing Lender will be released by the Borrower and the other Finance
Parties from the obligations owed by it (the "Relevant Obligations") and
expressed to be the subject of the release in the Assignment Agreement; and

(c)the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.

28.4.3Lenders may utilise procedures other than those set out in this Clause
28.4 to assign their rights under the Finance Documents (but not, without the
consent of the Borrower or unless in accordance with Clause 28.4 (Procedure for
transfer by way of novation), to obtain a release by the Borrower from the
obligations owed to the Borrower by the Lenders nor the assumption of equivalent
obligations by a New Lender) provided that they comply with the conditions set
out in Clause 28.2 (Assignments and transfers by Lenders).

28.5Limitation of responsibility of Existing Lender

28.5.1Unless expressly agreed to the contrary, an Existing Lender is not
responsible to a New Lender for the legality, validity, adequacy, accuracy,
completeness or performance of:

(a)any Finance Document or any other document; or

(b)any statement or information (whether written or oral) made in or supplied in
connection with any Finance Document,

and any representations or warranties implied by law are excluded.

28.5.2Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

(a)has made, and will continue to make, its own independent appraisal of all
risks arising under or in connection with the Finance Documents

-90-

 

(including the financial condition and affairs of the Borrower and its related
entities and the nature and extent of any recourse against any Party or its
assets) in connection with its participation in this Agreement; and

(b)has not relied exclusively on any information supplied to it by the Existing
Lender in connection with any Finance Document.

28.5.3Nothing in any Finance Document requires an Existing Lender to:

(a)accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred under this Clause; or

(b)support any losses incurred by the New Lender by reason of the
non-performance by the Borrower of its obligations under any Finance Document or
otherwise.

28.6Costs resulting from change of Lender or Facility Office

28.6.1If:

(a)a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

(b)as a result of circumstances existing at the date the assignment, transfer or
change occurs, the Borrower would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 12 (Tax gross-up
and indemnities) or Clause 13 (Increased costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

28.6.2This Clause 28.6 shall not apply:

(a)in respect of an assignment or transfer made in the ordinary course of the
primary syndication of the Facility; or

(b)in relation to Clause 12.2 (Tax gross-up), to a Treaty Lender that has
included an indication to the effect that it wishes the HMRC DT Treaty Passport
scheme to apply to this Agreement in accordance with sub-clause 12.6.1 of Clause
12.6 (HMRC DT Treaty Passport scheme confirmation) if the Borrower making the
payment has not complied with its obligations under sub-clause 12.6.2 of
Clause 12.6 (HMRC DT Treaty Passport scheme confirmation).

28.7Copy of Transfer Certificate, Assignment Agreement or Increase Confirmation
to Borrower

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, Assignment Agreement or an Increase
Confirmation, send to the

-91-

 

Borrower a copy of that Transfer Certificate, Assignment Agreement or Increase
Confirmation.

28.8Security over Lenders' rights

In addition to the other rights provided to Lenders under this Clause 28, each
Lender may without consulting with or obtaining consent from the Borrower, at
any time charge, assign or otherwise create security in or over (whether by way
of collateral or otherwise) all or any of its rights under any Finance Document
to secure obligations of that Lender including, without limitation:

28.8.1any charge, assignment or other security to secure obligations to a
federal reserve, central bank, governmental authority, agency or department
(including Her Majesty's Treasury); and

28.8.2in the case of any Lender which is a fund, any charge, assignment or other
security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

except that no such charge, assignment or security shall:

(a)release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other security
for the Lender as a party to any of the Finance Documents; or

(b)require any payments to be made by the Borrower or grant to any person any
more extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

28.9Pro rata interest settlement

28.9.1If the Facility Agent has notified the Lenders that it is able to
distribute interest payments on a "pro rata basis" to Existing Lenders and New
Lenders then (in respect of any transfer pursuant to Clause 28.3 (Procedure for
transfer by way of novations) or any assignment pursuant to Clause 28.4
(Procedure for assignment) the Transfer Date of which, in each case, is after
the date of such notification and is not on the last day of a Term):

(a)any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Term (or, if
the Term is longer than six months, on the next of the dates which falls at six
monthly intervals after the first day of that Term); and

(b)the rights transferred by the Existing Lender will not include the right to
the Accrued Amounts, so that, for the avoidance of doubt:

-92-

 

(i)when the Accrued Amounts become payable, those Accrued Amounts will be
payable to the Existing Lender; and

(ii)the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause ‎28.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.

28.9.2In this Clause 28.9 references to "Term" shall be construed to include a
reference to any other period for accrual of fees.

28.10Disenfranchisement of Debt Purchase Transactions entered into by Relevant
Persons

28.10.1For so long as a Holding Company of the Borrower or any of such Holding
Company's Affiliates other than a member of the Group (a "Relevant Person") (i)
beneficially owns a Commitment or (ii) has entered into a sub-participation
agreement relating to a Commitment or other agreement or arrangement having a
substantially similar economic effect and such agreement or arrangement has not
been terminated:

(a)in ascertaining the Majority Lenders or whether any given percentage
(including for the avoidance of doubt, unanimity) of the Total Commitments has
been obtained to approve any request for a consent, waiver, amendment or other
vote under the Finance Documents such Commitment shall be deemed to be zero; and

(b)for the purposes of Clause 27.2 (Exceptions), such Relevant Person or the
person with whom it has entered into such sub-participation, other agreement or
arrangement shall be deemed not to be a Lender (unless in the case of a person
not being a Relevant Person it is a Lender by a virtue otherwise than by
beneficially owning the relevant Commitment).

28.10.2Each Lender shall, unless such Debt Purchase Transaction is an assignment
or transfer, promptly notify the Facility Agent in writing if it knowingly
enters into a Debt Purchase Transaction with a Relevant Person (a "Notifiable
Debt Purchase Transaction"), such notification to be substantially in the form
set out in Part I of Schedule 8 (Forms of Notifiable Debt Purchase Transaction
Notice).

28.10.3A Lender shall promptly notify the Facility Agent if a Notifiable Debt
Purchase Transaction to which it is a party:

(a)is terminated; or

(b)ceases to be with a Relevant Person,

such notification to be substantially in the form set out in Part II of the
Schedule 8 (Forms of Notifiable Debt Purchase Transaction Notice).

28.10.4Each Relevant Person that is a Lender agrees that:

-93-

 

(a)in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Facility Agent or, unless the Facility Agent otherwise
agrees, be entitled to receive the agenda or any minutes of the same; and

(b)in its capacity as Lender, unless the Facility Agent otherwise agrees, it
shall not be entitled to receive any report or other document prepared at the
request of, or on the instructions of, the Facility Agent or one or more of the
Lenders.

29.Confidentiality and Disclosure of Information

29.1Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 29.2
(Disclosure of Confidential Information) and Clause 29.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

29.2Disclosure of Confidential Information

Any Finance Party may disclose:

29.2.1to any of its Affiliates and Related Funds and any of its or their
officers, directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this sub-clause 29.2.1 is informed in writing of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

29.2.2to any person:

(a)to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Facility
Agent, and in each case to any of that person's Affiliates, Related Funds,
Representatives and professional advisers;

(b)with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or the Borrower and to any of
that person's Affiliates, Related Funds, Representatives and professional
advisers;

-94-

 

(c)appointed by any Finance Party or by a person to whom paragraphs (a) or (b)
of sub-clause 29.2.2 above applies to receive communications, notices,
information or documents delivered pursuant to the Finance Documents on its
behalf;

(d)who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraphs (a) or (b) of sub-clause 29.2.2 above;

(e)to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(f)to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates security (or may do so) pursuant to Clause 28.8 (Security over Lenders'
rights);

(g)to whom information is required to be disclosed in connection with, and for
the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(h)who is a Party; or

(i)with the consent of the Borrower;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

(i)in relation to paragraphs (a), (b) and (c) of sub-clause 29.2.2 above, the
person to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

(ii)in relation to paragraph (d) of sub-clause 29.2.2 above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking or is otherwise bound by requirements of confidentiality in relation
to the Confidential Information they receive and is informed that some or all of
such Confidential Information may be price-sensitive information;

(iii)in relation to paragraphs (e), (f) and (g) of sub-clause 29.2.2 above, the
person to whom the Confidential Information is to be given is informed of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

-95-

 

29.2.3to any person appointed by that Finance Party or by a person to whom
paragraph (a) or (b) of sub-clause 29.2.2 above applies to provide
administration or settlement services in respect of one or more of the Finance
Documents including without limitation, in relation to the trading of
participations in respect of the Finance Documents, such Confidential
Information as may be required to be disclosed to enable such service provider
to provide any of the services referred to in this sub-clause 29.2.3 if the
service provider to whom the Confidential Information is to be given has entered
into a confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Borrower and the relevant Finance Party; and

29.2.4to any rating agency (including its professional advisers) such
Confidential Information as may be required to be disclosed to enable such
rating agency to carry out its normal rating activities in relation to the
Finance Documents and/or the Borrower if the rating agency to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information.

29.3Disclosure to numbering service providers

29.3.1Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or the
Borrower the following information:

(a)name of the Borrower;

(b)country of domicile of the Borrower;

(c)place of incorporation of the Borrower;

(d)date of this Agreement;

(e)Clause 37 (Governing Law);

(f)the names of the Facility Agent and the Arranger;

(g)date of each amendment and restatement of this Agreement;

(h)amount of Total Commitments;

(i)currencies of the Facility;

(j)type of the Facility;

(k)ranking of Facility;

(l)Final Maturity Date for the Facility;

-96-

 

(m)changes to any of the information previously supplied pursuant to paragraphs
(a) to (k) above; and

(n)such other information agreed between such Finance Party and the Borrower,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

29.3.2The Parties acknowledge and agree that each identification number assigned
to this Agreement, the Facility and/or the Borrower by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

29.3.3The Borrower represents that none of the information set out in paragraphs
(a) to (n) of sub-clause 29.3.1 above is, nor will at any time be, unpublished
price-sensitive information.

29.3.4The Facility Agent shall notify the Borrower and the other Finance Parties
of:

(a)the name of any numbering service provider appointed by the Facility Agent in
respect of this Agreement, the Facility and/or the Borrower; and

(b)the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or the Borrower by such numbering service provider.

30.Confidentiality of Funding Rates

30.1Confidentiality and disclosure

30.1.1The Facility Agent and the Borrower agree to keep each Funding Rate
confidential and not to disclose it to anyone, save to the extent permitted by
sub-clauses 30.1.2 and 30.1.3 below.

30.1.2The Facility Agent may disclose:

(a)any Funding Rate to the relevant Borrower pursuant to Clause 9.4
(Notification of rates of interest); and

(b)any Funding Rate to any person appointed by it to provide administration
services in respect of one or more of the Finance Documents to the extent
necessary to enable such service provider to provide those services if the
service provider to whom that information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Facility Agent and the relevant Lender.

-97-

 

30.1.3The Facility Agent may disclose any Funding Rate and the Borrower may
disclose any Funding Rate, to:

(a)any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate is to be given pursuant to this paragraph (a) is informed
in writing of its confidential nature and that it may be price-sensitive
information except that there shall be no such requirement to so inform if the
recipient is subject to professional obligations to maintain the confidentiality
of that Funding Rate or is otherwise bound by requirements of confidentiality in
relation to it;

(b)any person to whom information is required or requested to be disclosed by
any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation if the person to whom
that Funding Rate is to be given is informed in writing of its confidential
nature and that it may be price-sensitive information except that there shall be
no requirement to so inform if, in the opinion of the Facility Agent or the
Borrower it is not practicable to do so in the circumstances;

(c)any person to whom information is required to be disclosed in connection
with, and for the purposes of, any litigation, arbitration, administrative or
other investigations, proceedings or disputes if the person to whom that Funding
Rate is to be given is informed in writing of its confidential nature and that
it may be price-sensitive information except that there shall be no requirement
to so inform if, in the opinion of the Facility Agent or the Borrower it is not
practicable to do so in the circumstances; and

(d)any person with the consent of the relevant Lender.

30.2Related obligations

30.2.1The Facility Agent and the Borrower acknowledge that each Funding Rate is
or may be price-sensitive information and that its use may be regulated or
prohibited by applicable legislation including securities law relating to
insider dealing and market abuse and the Facility Agent and the Borrower
undertake not to use any Funding Rate for any unlawful purpose.

30.2.2The Facility Agent and the Borrower agree (to the extent permitted by law
and regulation) to inform the relevant Lender:

(a)of the circumstances of any disclosure made pursuant to paragraph (b) of
sub-clause 30.1.3 except where such disclosure is made to any of the persons
referred to in that paragraph during the ordinary course of its supervisory or
regulatory function; and

(b)upon becoming aware that any information has been disclosed in breach of this
Clause 30.

-98-

 

30.3No Event of Default

No Event of Default will occur under Clause 20.3 (Breach of other obligations)
by reason only of the Borrower's failure to comply with this Clause 30.

31.Set-off

A Finance Party may set off any matured obligation owed to it by the Borrower
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any obligation (whether or not matured) owed by that Finance
Party to the Borrower, regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off.

32.Pro rata sharing

32.1Payments to Finance Parties

If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from the Borrower other than in accordance with Clause 15 (Payments) (a
"Recovery") and applies that amount to a payment due under the Finance Documents
then:

32.1.1the Recovering Finance Party must, within three Business Days, supply
details of the Recovery to the Facility Agent;

32.1.2the Facility Agent must calculate whether the receipt or recovery is in
excess of the amount which the Recovering Finance Party would have received if
the receipt or recovery had been received or made by the Facility Agent and
distributed in accordance with Clause 15 (Payments), without taking account of
any Tax which would have been imposed on the Facility Agent in relation to the
receipt, recovery or redistribution; and

32.1.3the Recovering Finance Party shall, within three Business Days of demand
by the Facility Agent, pay to the Facility Agent an amount (the
"Redistribution") equal to such receipt or recovery less any amount which the
Facility Agent determines may be retained by the Recovering Finance Party as its
share of any payment to be made, in accordance with Clause 15.8 (Partial
payments).

32.2Redistribution of payments

The Facility Agent shall treat the Redistribution as if it had been paid by the
Borrower and distribute it between the Finance Parties (other than the
Recovering Finance Party) (the "Sharing Finance Parties") in accordance with
Clause 15.8 (Partial payments) towards the obligations of the Borrower to the
Sharing Finance Parties.

32.3Recovering Finance Party's rights

On a distribution by the Facility Agent under Clause 32.2 (Redistribution of
payments) of a payment received by a Recovering Finance Party from the Borrower,
as between the Borrower and the Recovering Finance Party, an amount of the
Recovery equal to the Redistribution will be treated as not having been paid by
the Borrower.

-99-

 

32.4Reversal of Redistribution

If any part of the Redistribution received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

32.4.1each Sharing Finance Party shall, upon request of the Facility Agent, pay
to the Facility Agent for the account of that Recovering Finance Party an amount
equal to the appropriate part of its share of the Redistribution (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Redistribution which that Recovering Finance
Party is required to pay) (the "Redistributed Amount"); and

32.4.2as between the Borrower and each relevant Sharing Finance Party, an amount
equal to the relevant Redistributed Amount will be treated as not having been
paid by the Borrower.

32.5Exceptions

32.5.1This Clause 32 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the Borrower.

32.5.2A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of legal or arbitration proceedings, where:

(a)the Recovering Finance Party notified the Facility Agent of those
proceedings; and

(b)the other Finance Party had an opportunity to participate in those
proceedings but did not do so or did not take separate legal or arbitration
proceedings as soon as reasonably practicable after receiving notice of them.

33.Severability

If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any jurisdiction, that shall not affect:

33.1.1the legality, validity or enforceability in that jurisdiction of any other
term of the Finance Documents; or

33.1.2the legality, validity or enforceability in other jurisdictions of that or
any other term of the Finance Documents.

34.Counterparts

Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.

-100-

 

35.Notices

35.1In writing

35.1.1Any communication in connection with a Finance Document must be in writing
and, unless otherwise stated, may be given in person, by post or by fax.

35.1.2Unless it is agreed to the contrary, any consent or agreement required
under a Finance Document must be given in writing.

35.2Contact details

35.2.1Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Facility Agent on or before the date it
becomes a Party.

35.2.2The contact details of the Borrower for this purpose are:

Address:       Western Power Distribution plc

Avonbank

Feeder Road

Bristol BS2 0TB

 

Tel:               +44 117 933 2354

Fax:              +44 117 933 2108

E-mail:          wpdtreasuryconfirms@westernpower.co.uk

Attention:      Treasury Team

 

 

The contact details of the Facility Agent for this purpose are:

Address:

Mizuho Bank, Ltd.

Bracken House

One Friday Street

London EC4M 9JA

 

Fax number: +44 207 012 4053 E-mail: loanagency@mhcb.co.uk Attention:

Agency Department

 

35.2.3Any Party may change its contact details by giving five Business Days'
notice to the Facility Agent or (in the case of the Facility Agent) to the other
Parties.

35.2.4Where a Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

35.3Effectiveness

35.3.1Except as provided below, any communication in connection with a Finance
Document will be deemed to be given as follows:

-101-

 

(a)if delivered in person, at the time of delivery;

(b)if posted, five days after being deposited in the post, postage prepaid, in a
correctly addressed envelope; and

(c)if by fax, when received in legible form.

35.3.2A communication given under sub-clause 35.3.1 above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.

35.3.3A communication to the Facility Agent will only be effective on actual
receipt by it.

35.4Electronic communication

35.4.1Any communication to be made between any two Parties under or in
connection with the Finance Documents may be made by electronic mail or other
electronic means (including, without limitation, by way of posting to a secure
website) if those two Parties:

(a)notify each other in writing of their electronic mail address and/or any
other information required to enable the transmission of information by that
means; and

(b)notify each other of any change to their address or any other such
information supplied by them by not less than five Business Days' notice.

35.4.2Any such electronic communication as specified in sub-clause 35.4.1 above
to be made between the Borrower and a Finance Party may only be made in that way
to the extent that those two Parties agree that, unless and until notified to
the contrary, this is to be an accepted form of communication.

35.4.3Any such electronic communication as specified in sub-clause 35.4.1 above
made between any two Parties will be effective only when actually received (or
made available) in readable form and in the case of any electronic communication
made by a Party to the Facility Agent only if it is addressed in such a manner
as the Facility Agent shall specify for this purpose.

35.4.4Any electronic communication which becomes effective, in accordance with
sub-clause 35.4.3 above, after 5:00 p.m. in the place in which the Party to whom
the relevant communication is sent or made available has its address for the
purpose of this Agreement shall be deemed only to become effective on the
following day.

35.4.5Any reference in a Finance Document to a communication being sent or
received shall be construed to include that communication being made available
in accordance with this Clause 35.4.

-102-

 

35.5The Borrower

All formal communication under the Finance Documents to or from the Borrower
must be sent through the Facility Agent.

35.6Communication when Facility Agent is Impaired Agent

If the Facility Agent is an Impaired Agent the Parties may, instead of
communicating with each other through the Facility Agent, communicate with each
other directly and (while the Facility Agent is an Impaired Agent) all the
provisions of the Finance Documents which require communications to be made or
notices to be given to or by the Facility Agent shall be varied so that
communications may be made and notices given to or by the relevant Parties
directly. This provision shall not operate after a replacement Facility Agent
has been appointed.

36.Language

36.1.1Any notice given in connection with a Finance Document must be in English.

36.1.2Any other document provided in connection with a Finance Document must be:

(a)in English; or

(b)(unless the Facility Agent otherwise agrees) accompanied by a certified
English translation. In this case, the English translation prevails unless the
document is a statutory or other official document.

37.Governing law

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

38.Enforcement

38.1Jurisdiction

38.1.1The English courts have exclusive jurisdiction to settle any dispute in
connection with any Finance Document including a dispute relating to any
non-contractual obligation arising out of or in connection with this Agreement.

38.1.2The English courts are the most appropriate and convenient courts to
settle any such dispute and the Borrower waives objection to those courts on the
grounds of inconvenient forum or otherwise in relation to proceedings in
connection with any Finance Document.

38.1.3This Clause is for the benefit of the Finance Parties only. To the extent
allowed by law, a Finance Party may take:

(a)proceedings in any other court; and

(b)concurrent proceedings in any number of jurisdictions.

-103-

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

-104-

 

Schedule 1
Original Parties



Name of Original Lender Commitment
(£) Treaty Passport scheme reference number and jurisdiction of tax residence
(if applicable) Abbey National Treasury Services Plc (trading as Santander
Global Banking and Markets)

26,250,000

 

N/A

 

Barclays Bank PLC 26,250,000 N/A HSBC Bank plc 26,250,000 N/A Lloyds Bank plc
26,250,000 N/A Mizuho Bank, Ltd. 26,250,000 N/A RBC Europe Limitedc 26,250,000
N/A The Bank of Tokyo-Mitsubishi UFJ, Ltd. 26,250,000

N/A

 

The Royal Bank of Scotland plc 26,250,000 N/A Total £210,000,000  



-105-

 

Schedule 2
Conditions Precedent

The Borrower

1.A certified copy of the constitutional documents of the Borrower.

2.A certified copy of a resolution of the board of directors or a committee of
the board of directors of the Borrower approving the terms of, and the
transactions contemplated by, the Finance Documents.

3.A specimen of the signature of each person authorised on behalf of the
Borrower to execute or witness the execution of any Finance Document or to sign
or send any document or notice in connection with any Finance Document.

4.A certificate of the Borrower (signed by a director) confirming that borrowing
the Total Commitments would not cause any borrowing limit binding on the
Borrower to be exceeded.

5.A certificate of an authorised signatory of the Borrower certifying that each
copy document relating to it specified in this Schedule 2 is correct, complete
and in full force and effect as at a date no earlier than the date of this
Agreement.

Legal opinions

6.A legal opinion of Clifford Chance LLP, legal advisers to the Arranger and the
Facility Agent addressed to the Finance Parties.

Other documents and evidence

7.Duly signed copies of each Finance Document.

8.Evidence that all fees and expenses then due and payable from the Borrower
under this Agreement have been or will be paid no later than the first Drawdown
Date.

9.The Original Financial Statements.

10.A copy of any other authorisation or other document, opinion or assurance
which the Facility Agent notifies the Borrower is necessary or desirable in
connection with the entry into and performance of the transactions contemplated
by any Finance Document or for the validity and enforceability of any Finance
Document.

11.Evidence that (i) any amounts outstanding under the Existing RCF have been or
will, on the advance of the first Loan under this Agreement, be repaid in full,
and (ii) all commitments under the Existing RCF have been or will, on the
advance of the first Loan under this Agreement irrevocably cancelled in full.

-106-

 

Schedule 3
Requests

To:        Mizuho Bank, Ltd. as Facility Agent

From:    Western Power Distribution plc

Date:     [•]

Western Power Distribution plc - £210,000,000 Revolving Facility Agreement dated
[•]
2016 (the "Agreement")

1.We refer to the Agreement. This is a Request. Terms defined in the Agreement
have the same meaning in this Request unless given a different meaning in this
Request.

2.We wish to borrow a Loan on the following terms:

(a)Drawdown Date: [•]

(b)Amount: [•]

(c)Term: [•]

(d)Currency: [•]

3.Our payment instructions are: [•]

4.We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Request is so satisfied.

5.[This Loan is to be made in [whole]/[part] for the purpose of refinancing
[identify maturing Loan][The proceeds of this Loan should be credited to
[account]].

6.We confirm that as at [relevant testing date] Consolidated EBITDA was [•] and
Interest Payable was [•]; therefore, the ratio of Consolidated EBITDA to
Interest Payable was [•] to 1.

7.We confirm that as at [relevant testing date] Regulatory Asset Value was [•]
and Total Net Debt was [•]; therefore, Total Net Debt does not exceed an amount
equal to 87.5% of the Regulatory Asset Value.

8.This Request is irrevocable.

By:

WESTERN POWER DISTRIBUTION PLC

 

-107-

 

Schedule 4
Form of Transfer Certificate

To:         Mizuho Bank, Ltd. as Facility Agent

From:  [THE EXISTING LENDER] (the "Existing Lender") and [THE NEW LENDER] (the
"New Lender")

Date:      [•]

Western Power Distribution plc - £210,000,000 Revolving Facility Agreement dated
[•]
2016 (the "Agreement")

We refer to the Agreement. This is a Transfer Certificate.

1.The Existing Lender transfers by novation to the New Lender all of the
Existing Lender's rights and obligations under the Agreement and the other
Finance Documents which relate to that portion of the Existing Lender's
Commitment and participations in Loans under the Agreement referred to in the
Schedule below in accordance with the terms of the Agreement.

2.The proposed Transfer Date is [•].

3.The administrative details of the New Lender for the purposes of the Agreement
are set out in the Schedule.

4.The New Lender confirms, for the benefit of the Facility Agent and without
liability to the Borrower, that it is:

(a)[a Qualifying Lender (other than a Treaty Lender);]

(b)[a Treaty Lender;]

(c)[not a Qualifying Lender].*

5.[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

(a)a company resident in the United Kingdom for United Kingdom tax purposes; or

(b)a partnership each member of which is:

(i)a company so resident in the United Kingdom; or

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA 2009) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA 2009; or

-108-

 

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA 2009) of that company.]**

6.[The New Lender confirms (for the benefit of the Facility Agent and without
liability to the Borrower) that it is a Treaty Lender that holds a passport
under the HMRC DT Treaty Passport scheme (reference number [•]), and is tax
resident in [•] *** so that interest payable to it by the Borrower is generally
subject to full exemption from UK withholding tax and notifies the Borrower that
the Borrower must make an application to HM Revenue & Customs under form DTTP2
within 30 days of the Transfer Date.]****

7.This Transfer Certificate and any non-contractual obligations arising out of
or in connection with it are governed by English law.

NOTES:

  * Delete as applicable - each New Lender is required to confirm which of these
three categories it falls within.   ** Include if New Lender comes within
paragraph (a)(ii) of the definition of Qualifying Lender in Clause 12.1
(Definitions).   *** Insert jurisdiction of tax residence.   **** This
confirmation must be included if the Increase Lender holds a passport under the
HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Agreement.

 

-109-

 

 

THE SCHEDULE

Rights and obligations to be transferred by novation

[insert relevant details, including applicable Commitment (or part)]

 

Administrative details of the New Lender

[insert details of Facility Office, address for notices and payment details
etc.]

 

[EXISTING LENDER] [NEW LENDER] By: By:

The Transfer Date is confirmed by the Facility Agent as [•].

[•]

By:

-110-

 

 

Schedule 5
Form of Assignment Agreement

To:         Mizuho Bank, Ltd. as Facility Agent

From: [THE EXISTING LENDER] (the "Existing Lender") and [THE NEW LENDER] (the
"New Lender")

Date:     [•]

Western Power Distribution plc - £210,000,000 Revolving Facility Agreement dated
[•]
2016 (the "Agreement")

1.We refer to the Agreement. This is an Assignment Agreement. Terms defined in
the Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

2.We refer to Clause 28.4 (Procedure for assignment):

(a)The Existing Lender assigns absolutely to the New Lender all the rights of
the Existing Lender under the Agreement and the other Finance Documents which
relate to that portion of the Existing Lender's Commitment and participations in
Loans under the Agreement as specified in the Schedule.

(b)The Existing Lender is released from all the obligations of the Existing
Lender which correspond to that portion of the Existing Lender's Commitment and
participations in Loans under the Agreement specified in the Schedule.

(c)The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

3.The proposed Transfer Date is [ ].

4.On the Transfer Date the New Lender becomes Party to the Finance Documents as
a Lender.

5.The Facility Office and address, fax number and attention details for notices
of the New Lender for the purposes of Clause 35.2 (Contact Details) are set out
in the Schedule.

6.The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in Clause 28.5 (Limitation of Existing Lender).

7.The New Lender confirms, for the benefit of the Facility Agent and without
liability to the Borrower, that it is:

(d)[a Qualifying Lender (other than a Treaty Lender);]

(e)[a Treaty Lender;]

-111-

 

(f)[not a Qualifying Lender].*

8.[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

(g)a company resident in the United Kingdom for United Kingdom tax purposes;

(h)a partnership each member of which is:

(i)a company so resident in the United Kingdom; or

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(i)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]**

9.[The New Lender confirms (for the benefit of the Facility Agent and without
liability to the Borrower) that it holds a passport under the HMRC DT Treaty
passport scheme (reference number [•]) and is tax resident in [•]***, so that
interest payable to it by the Borrower is generally subject to full exemption
from UK withholding tax and notifies the Borrower that the Borrower must make an
application to HM Revenue & Customs under form DTTP2 within 30 days of the
Transfer Date.]****

10.This Assignment Agreement acts as notice to the Facility Agent (on behalf of
each Finance Party) and, upon delivery in accordance with Clause 28.7 (Copy of
Transfer Certificate, Assignment Agreement or Increase Confirmation to
Borrower), to the Borrower of the assignment referred to in this Assignment
Agreement.

11.This Assignment Agreement may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Assignment Agreement.

12.This Assignment Agreement and any non-contractual obligations arising out of
or in connection with it are governed by English law.

13.This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.

NOTES:

-112-

 

 

  * Delete as applicable - each New Lender is required to confirm which of these
three categories it falls within.   ** Include if New Lender comes within
paragraph (a)(ii) of the definition of Qualifying Lender in Clause 12.1
(Definitions).   *** Insert jurisdiction of tax residence.   **** This
confirmation must be included if the Increase Lender holds a passport under the
HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Agreement.

 

-113-

 

THE SCHEDULE

Rights to be assigned and obligations to be released and undertaken

[insert relevant details]

[Facility office address, fax number and attention details for notices and
account details for payments]

[Existing Lender] [New Lender] By: By:

This Assignment Agreement is accepted by the Facility Agent and the Transfer
Date is confirmed as [      ].

Signature of this Assignment Agreement by the Facility Agent constitutes
confirmation by the Facility Agent of receipt of notice of the assignment
referred to herein, which notice the Facility Agent receives on behalf of each
Finance Party.

[Facility Agent]

By:

 

-114-

 

Schedule 6
Form of Compliance Certificate

To:       Mizuho Bank, Ltd. as Facility Agent

From:   Western Power Distribution plc

Date:    [•]

Western Power Distribution plc - £210,000,000 Revolving Facility Agreement dated
[•]
2016 (the "Agreement")

1.We refer to the Agreement. This is a Compliance Certificate.

2.We confirm that as at [relevant testing date], Consolidated EBITDA was [•] and
Interest Payable was [•], therefore the ratio of Consolidated EBITDA to Interest
Payable was [•] to 1.

3.We confirm that as at [relevant testing date], Regulatory Asset Value was [•]
and Total Net Debt was [•]; therefore Total Net Debt does not exceed 87.5% of
the Regulatory Asset Value.

4.We set out below calculations establishing the figures in paragraphs 2 and 3
above:

[•].

5.[We confirm that no Default is outstanding as at [relevant testing date].]1.

 

WESTERN POWER DISTRIBUTION PLC

By:

Director

 

Director

 

 

 

 

1. If this statement cannot be made, the certificate should identify any Default
that is outstanding and the steps, if any, being taken to remedy it.

-115-

 

Schedule 7
Form of Increase Confirmation

To:Mizuho Bank, Ltd. as Facility Agent, and Western Power Distribution plc as
Borrower

From:   [the Increase Lender] (the "Increase Lender")

Dated:  [•]

Western Power Distribution plc - £210,000,000 Revolving Facility Agreement dated
[•]
2016 (the "Agreement")

1.We refer to the Agreement. This is an Increase Confirmation. Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

2.We refer to Clause 2.2 (Increase) of the Agreement.

3.In accordance with the terms of the Agreement, the Increase Lender agrees to
assume and will assume all of the obligations corresponding to the Commitment
specified in the Schedule (the "Relevant Commitment") as if it was an Original
Lender under the Agreement.

4.The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment is to take effect (the "Increase Date") is [•].

5.On the Increase Date, the Increase Lender becomes party to the Finance
Documents as a Lender.

6.The Facility Office and address, fax number and attention details for notices
to the Increase Lender are set out in the Schedule.

7.The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in Clause 2.2 (Increase).

8.The Increase Lender confirms, for the benefit of the Facility Agent and
without liability to the Borrower, that it is:

(a)[a Qualifying Lender (other than a Treaty Lender);]

(b)[a Treaty Lender;]

(c)[not a Qualifying Lender].*

9.[The Increase Lender confirms that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document is either:

(a)a company resident in the United Kingdom for United Kingdom tax purposes; or

(b)a partnership each member of which is:

(i)a company so resident in the United Kingdom; or

-116-

 

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA 2009) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA 2009; or

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA 2009) of that company.]**

10.[The Increase Lender confirms (for the benefit of the Facility Agent and
without liability to the Borrower) that it is a Treaty Lender that holds a
passport under the HMRC DT Treaty Passport scheme (reference number [•]), and is
tax resident in [•] *** so that interest payable to it by the Borrower is
generally subject to full exemption from UK withholding tax and notifies the
Borrower that the Borrower must make an application to HM Revenue & Customs
under form DTTP2 within 30 days of the Transfer Date.]****

11.This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

12.This Increase Confirmation and any non-contractual obligations arising out of
or in connection with it are governed by English law.

13.This Increase Confirmation has been entered into on the date stated at the
beginning of this Increase Confirmation.

 

NOTES:

  * Delete as applicable - each Increase Lender is required to confirm which of
these three categories it falls within.   ** Include if Increase Lender comes
within paragraph (a)(ii) of the definition of Qualifying Lender in Clause 12.1
(Definitions).   *** Insert jurisdiction of tax residence.   **** This
confirmation must be included if the Increase Lender holds a passport under the
HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Agreement.

 

-117-

 

 

THE SCHEDULE

Relevant Commitment/rights and obligations to be assumed by the Increase Lender

[insert relevant details]

[Facility office address, fax number and attention details for notices and
account details for payments]

[Increase Lender]

By:

This Increase Confirmation is confirmed as an Increase Confirmation for the
purposes of the Agreement by the Facility Agent and the Increase Date is
confirmed as [•].

Facility Agent

By:

as Facility Agent for and on behalf of each of the parties to the Agreement
(other than the Increase Lender)

 

 

-118-

 

Schedule 8
Timetables

  Loans in
euro Loans in dollars Loans in sterling Loans in other currencies Facility Agent
notifies the Borrower  if a currency is approved as an Optional Currency in
accordance with Clause 4.3 (Conditions relating to Optional Currencies) N/A N/A
N/A

D-10

10:00 a.m.

Delivery of a duly completed Request in accordance with Clause 5.1 (Giving of
Requests)

D-3

10.00am

D-3

10.00am

D-1

10.00am

D-3

10.00am

Facility Agent determines (in relation to a Loan) the Base Currency Amount of
the Loan, if required under Clause 5.4 (Advance of Loan) and notifies the
Lenders of the Loan in accordance with Clause 5.4 (Advance of Loan)

D-3

4.00pm

D-3

4.00pm

D-1

4.00pm

D-3

4.00pm

Facility Agent receives a notification from a Lender under Clause 6.2
(Unavailability of a currency)

D-2

9.00am

D-2

9.00am

D

10.00am

D-2

10.00am

Agent gives notice in accordance with Clause 6.2 (Unavailability of a currency)

D-2

4.00pm

D-2

4.00pm

D

4.00pm

D-2

4.00pm

LIBOR or EURIBOR is fixed Rate Fixing Day as of 11:00 a.m. (Brussels
time) Rate Fixing Day as of 11:00 a.m. Rate Fixing Day as of 11:00 a.m. Rate
Fixing Day as of 11:00 a.m.

 

"D" = date of drawdown

 

"D- X"= Business Days prior to date of drawdown

-119-

 

Schedule 9
Forms of notifiable debt purchase transaction notice

Part I
Form of notice on entering into notifiable debt purchase transaction

 

To:       [             ] as Facility Agent

From:   [The Lender]

Dated:

Western Power Distribution plc - £210,000,000 Revolving Facility
dated [               ] (the "Facilities Agreement")

1.We refer to sub-clause 28.10.2 of Clause 28.10 (Disenfranchisement of Debt
Purchase Transactions entered into by Relevant Persons) of the Facilities
Agreement. Terms defined in the Facilities Agreement have the same meaning in
this notice unless given a different meaning in this notice.

2.We have entered into a Notifiable Debt Purchase Transaction.

3.The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to [insert amount (of that Commitment) to which the relevant Debt
Purchase Transaction applies]

[Lender]

By:

-120-

 

Part II
Form of notice on termination of notifiable debt purchase transaction/notifiable
debt purchase transaction ceasing to
be with relevant person

 

To:       [               ] as Agent

From:   [The Lender]

Dated:

 

Western Power Distribution plc - £210,000,000 Facility Agreement
dated [                 ] (the "Facilities Agreement")

1.We refer to sub-clause 28.10.3 of Clause 28.10 (Disenfranchisement of Debt
Purchase Transactions entered into by Relevant Persons) of the Facilities
Agreement. Terms defined in the Facilities Agreement have the same meaning in
this notice unless given a different meaning in this notice.

2.A Notifiable Debt Purchase Transaction which we entered into and which we
notified you of in a notice dated [ • ] has [terminated]/[ceased to be with a
Relevant Person].

3.The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to [insert amount (of that Commitment) to which the relevant Debt
Purchase Transaction applies]

[Lender]

By:

 

-121-

 

Schedule 10
Form of Subordination Deed

THIS SUBORDINATION DEED is entered into as a deed on
[                                 ] and is made BETWEEN:

(1)WESTERN POWER DISTRIBUTION PLC (registered number 09223384) (the Company);

(2)        [SUBORDINATED CREDITOR] (the Subordinated Creditor); and

(3)MIZUHO BANK, LTD., as Facility Agent acting on behalf of the Lenders (each as
defined below) (the Facility Agent).

1.INTERPRETATION

1.1Definitions

In this Deed:

Agreement means the £210,000,000 Multicurrency Revolving Facility Agreement
dated [l] 2016 between, amongst others, Western Power Distribution plc as the
Company and Mizuho Bank, Ltd. as Facility Agent.

Certificate means a document substantially in the form set out in Annex 2 (Form
of Certificate).

Party means a party to this Deed.

Permitted Subordinated Debt Payment means:

(a)the repayment or prepayment of any principal amount (or capitalised interest)
outstanding under the Subordinated Finance Document;

(b)the payment of any interest, fee or charge accrued or due under or any other
amount payable in connection with the Subordinated Finance Document; or

(c)the purchase, redemption, defeasance or discharge of any amount outstanding
under the Subordinated Finance Document,

provided that the Company, prior to any action referred to in paragraphs (a) to
(c) above being taken, delivers to the Facility Agent a Certificate, signed by
two directors of the Company, certifying that, taking into account any such
action, the Company will be in compliance with its obligations under Clause ‎18
(Financial Covenants) of the Agreement on each of the next two Measurement
Dates.

Senior Debt means any present or future liability (actual or contingent) payable
or owing by the Company to a Finance Party under or in connection with the
Finance Documents.

Senior Debt Discharge Date means the date on which all the Senior Debt has been
unconditionally and irrevocably paid and discharged in full and no Finance Party
has

-122-

 

any commitment or liability, whether present or future, actual or contingent, in
relation to the Facility, as determined by the Facility Agent.

Subordinated Creditor Accession Deed means a deed substantially in the form set
out in Annex 1 (Form of Subordinated Creditor Accession Deed).

Subordinated Debt means any present or future liability (actual or contingent)
payable or owing by the Company to the Subordinated Creditor under or in
connection with any Subordinated Finance Document.

Subordinated Finance Document means [l].

1.2Construction

(a)Capitalised terms defined in the Agreement have the same meaning in this
Deed, unless given a different meaning in this Deed.

(b)The principles of construction set out in the Agreement will have effect as
if set out in this Deed.

(c)Any undertaking by the Subordinated Creditor in this Deed remains in force
from the date of this Deed to the Senior Debt Discharge Date.

1.3Third Party rights

Unless otherwise indicated and save in respect of any other creditor under any
of the Finance Documents, a person who is not a party to this Deed has no right
under the Contracts (Rights of Third Parties) Act 1999 (or any other applicable
law) to enforce any term of this Deed.

2.SUBORDINATION

2.1Ranking

Each of the Parties hereby agrees that the Senior Debt, whether secured or
unsecured, shall rank senior in priority to the Subordinated Debt.

2.2Undertakings of the Company

The Company must not without the prior consent of the Lenders:

(a)make any payment whatsoever in respect of the Subordinated Debt other than a
Permitted Subordinated Debt Payment; or

(b)secure, in any manner, all or any part of the Subordinated Debt; or

(c)defease, in any manner, all or any part of the Subordinated Debt; or

(d)give any financial support (including the taking of any participation, the
giving of any guarantee or other assurance or the making of any deposit) to any
person in connection with all or any part of the Subordinated Debt; or

-123-

 

(e)procure any other person to do any of the acts or take any of the actions
referred to paragraphs (a) to (d) above.

2.3Undertakings of the Subordinated Creditor

(a)The Subordinated Creditor will not without the prior written consent of the
Lenders:

(i)allow to exist or receive the benefit of any Security Interest, guarantee,
indemnity or other assurance against loss in respect of all or any of the
Subordinated Debt or all or any rights which it may have against the Company in
respect of all or any part of the Subordinated Debt; or

(ii)take or omit to take any action or step whereby the subordination of all or
any of the Subordinated Debt might be terminated, impaired or adversely
affected.

(b)The Subordinated Creditor will not without the prior written consent of the
Lenders receive any payment save where such payment is a Permitted Subordinated
Debt Payment.

(c)The Subordinated Creditor will not without the prior written consent of the
Lenders:

(i)demand payment, declare prematurely due and payable or otherwise seek to
accelerate payment of or place on demand all or any part of the Subordinated
Debt or enforce the Subordinated Debt by execution or otherwise;

(ii)initiate or support or take any steps with a view to, or which may lead to:

(A)any insolvency, liquidation, reorganisation, administration or dissolution
proceedings;

(B)any voluntary arrangement or assignment for the benefit of creditors; or

(C)any similar proceedings,

involving the Company or any of its Subsidiaries, whether by petition, convening
a meeting, voting for a resolution or otherwise;

(iii)bring or support any legal proceedings against the Company or any of its
Subsidiaries; or

(iv)otherwise exercise any remedy for the recovery of all or any part of the
Subordinated Debt (including, without limitation, the exercise of any right of
set-off, counterclaim or lien).

(d)If the Subordinated Creditor receives any payment which is in breach of any
Finance Document, it shall hold such sums on trust for the Facility Agent

-124-

 

(acting on behalf of the Lenders) and pay them immediately to the Facility Agent
(acting on behalf of the Lenders) to be applied against the Senior Debt.

(e)The Subordinated Creditor and the Company hereby agree for the benefit of the
Facility Agent and the Lenders that, notwithstanding the terms of the
Subordinated Finance Document and any agreement relating to the Subordinated
Debt, the Subordinated Debt is made available on terms such that it is not, save
for a Permitted Subordinated Debt Payment or otherwise with the consent of the
Lenders, repayable unless and until the Senior Debt Discharge Date shall have
occurred.

2.4Subordination on insolvency

If there occurs any payment, distribution, division or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the assets of any kind or character of the Company or the proceeds
thereof, to creditors of the Company, by reason of the liquidation, dissolution
or other winding-up of the Company or its businesses or any bankruptcy,
reorganisation, receivership or insolvency or similar proceeding or any
assignment for the benefit of creditors or there is a marshalling of the assets
and liabilities of the Company, or the Company becomes subject to any event
mentioned in Clause 20.6 (Insolvency proceedings) of the Agreement or a
voluntary arrangement, then and in any such event:

(a)the Subordinated Debt shall continue to be subordinated to the Senior Debt;

(b)any payment or distribution of any kind or character and all and any rights
in respect thereof, whether in cash, securities or other property which is
payable or deliverable upon or with respect to the Subordinated Debt or any part
thereof by a liquidator, administrator or receiver (or the equivalent thereof)
of the Company or its estate (the "rights") made to or paid to, or received by
the Subordinated Creditor or to which the Subordinated Creditor is entitled
shall be held on trust by the Subordinated Creditor for the Lenders and shall
forthwith be paid or, as the case may be, transferred or assigned to the Lenders
to be applied against the Senior Debt;

(c)if the trust referred to in paragraph (b) above or paragraph (d) of Clause
2.3 above fails or cannot be given effect to or if the Subordinated Creditor
receives and retains the relevant payment or distribution, the Subordinated
Creditor will pay over such rights in the form received to the Facility Agent
(acting on behalf of the Lenders) to be applied against the Senior Debt;

(d)the Subordinated Creditor acknowledges the rights of the Facility Agent
(acting on behalf of the Lenders) to demand, sue and prove for, collect and
receive every payment or distribution referred to in paragraph (b) above and
give acquittance therefore and to file claims and take such other proceedings,
in the Facility Agent's own name or otherwise, as the Facility Agent may deem
necessary or advisable for the enforcement of this Deed; and

(e)the Subordinated Creditor by way of security for its obligations under this
Deed irrevocably appoints the Facility Agent to be its attorney in order to
enable the Facility Agent to enforce any and all claims upon or with respect to
the

-125-

 

Subordinated Debt or any part thereof, and to collect and receive any and all
payments or distributions referred to in paragraph (b) above or to do anything
which that Subordinated Creditor has authorised the Facility Agent or any other
Party to do under this Deed or is itself required to do under this Deed but has
failed to do (and the Facility Agent may delegate that power on such terms as it
sees fit).

3.SET-OFF

(a)The Subordinated Creditor shall not set off against the Subordinated Debt any
amount payable by the Subordinated Creditor to the Company.

(b)If any part of the Subordinated Debt is discharged in whole or in part by way
of set-off, the Subordinated Creditor will promptly pay to the Facility Agent
for application in accordance with the terms of paragraph (b) of Clause 2.4
(Subordination on insolvency) an amount equal to the amount of the Subordinated
Debt discharged by such set-off.

4.NEW MONEY

The Subordinated Creditor hereby agrees that the Facility Agent (acting on
behalf of the Lenders) may, at its discretion, increase the facility made
available to the Company and make further advances to the Company, and each such
advance will be deemed to be made under the terms of the Agreement.

5.PROTECTION OF SUBORDINATION

(a)The subordination in this Deed is a continuing subordination and benefits the
ultimate balance of the Senior Debt.

(b)Except as provided in this Deed, the subordination is, and the Subordinated
Creditor's obligations under this Deed will, not be affected by any act,
omission or thing which, but for this provision, would reduce, release or
prejudice the subordination or any of the Subordinated Creditor's obligations
under this Deed.

6.MISCELLANEOUS

(a)This Deed overrides anything in any Subordinated Finance Document to the
contrary.

(b)Any communication in respect of this Deed must be in writing. Contact details
for each Party are set out opposite their name, below.

(c)This Deed is a Finance Document.

7.ASSIGNMENT

(a)The Facility Agent (acting on behalf of the Lenders) shall have the full and
unfettered right to assign or otherwise transfer the whole or any part of the
benefit of this Deed to any person to whom all or a corresponding part of its
rights, benefits and obligations under any of the Finance Documents are assigned
or transferred in accordance with their provisions.

-126-

 

(b)The Subordinated Creditor shall not assign or transfer all or any of its
rights, title, benefit and interest in or to all or any part of the Subordinated
Debt unless in full and on or prior to such assignment or transfer the assignee
or transferee accedes to this Deed as Subordinated Creditor pursuant to the
Subordinated Creditor Accession Deed.

8.TRUSTS

The Facility Agent shall hold the benefit of this Deed upon trust for itself and
the Lenders.

9.TERMINATION

Subject to Clause 4 (New Money), on the Senior Debt Discharge Date, the terms of
this Deed shall terminate.

10.GOVERNING LAW

This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.

11.JURISDICTION

The English courts have exclusive jurisdiction to settle any dispute including a
dispute relating to non-contractual obligations arising out of or in connection
with this Deed and the Parties submit to the exclusive jurisdiction of the
English courts.

IN WITNESS whereof this Deed has been duly executed by the Parties on the day
and year first above written.

-127-

 

Annex 1

Form of Subordinated Creditor Accession Deed

 

To:MIZUHO BANK, LTD., as Facility Agent acting on behalf of the Lenders.

To:       WESTERN POWER DISTRIBUTION PLC

 

From:[Acceding Subordinated Creditor]

 

THIS DEED is made on [date] by [Acceding Subordinated Creditor] (the "Acceding
Subordinated Creditor") in relation to the subordination deed (the
"Subordination Deed") dated [•] between, among others, Western Power
Distribution plc. as Company, Mizuho Bank, Ltd. as Facility Agent and the
Subordinated Creditor (as defined in the Subordination Deed). Terms defined in
the Subordination Deed shall, unless otherwise defined in this Deed, bear the
same meanings when used in this Deed.

In consideration of the Acceding Subordinated Creditor being accepted as the
Subordinated Creditor for the purposes of the Subordination Deed, the Acceding
Subordinated Creditor confirms that, as from [date], it intends to be party to
the Subordination Deed as the Subordinated Creditor and undertakes to perform
all the obligations expressed in the Subordination Deed to be assumed by the
Subordinated Creditor and agrees that it shall be bound by all the provisions of
the Subordination Deed, as if it had been an original party to the Subordination
Deed as the Subordinated Creditor.

This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.

IN WITNESS whereof this Deed has been duly executed by the Parties on the day
and year first above written.

-128-

 

SIGNATORIES

Company



EXECUTED as a DEED
by WESTERN POWER DISTRIBUTION PLC
acting by )
)
)……………………………
Director





In the presence of:

Witness's Signature: ……………………………

Name: ……………………………

Address: ……………………………

Company contact details:

 

Address: [●] Fax number: [●] Phone number: [●] E-mail: [●] Attention: [●]


Acceding Subordinated Creditor

EXECUTED as a DEED
by [ACCEDING SUBORDINATED CREDITOR]
acting by )
)
)……………………………
Director



In the presence of:

Witness's Signature: ……………………………

Name: ……………………………

Address: ……………………………

Subordinated Creditor contact details:

Address: [●] Fax number: [●] Phone number: [●] E-mail: [●] Attention: [●]



-129-

 





Facility Agent
EXECUTED as a DEED
by MIZUHO BANK, LTD.
acting by

 

)
)
)……………………………


 

Director



In the presence of:

Witness's Signature: ……………………………

Name: ……………………………

Address: ……………………………

Facility Agent contact details:

 

Address:

Bracken House

One Friday Street

London EC4M 9JA

 

Fax number: +44 207 012 4053 Phone number: +44 207 012 4703 E-mail:
loanagency@mhcb.co.uk Attention: Agency Department

-130-

 

Annex 2

Form of Certificate

 

 

To:      Mizuho Bank, Ltd. as Facility Agent

From:  [Western Power Distribution plc]

Date:   [l]

 

Western Power Distribution plc - £210,000,000 Revolving Facility Agreement dated
[l]
2016 (the "Agreement") and Subordination Deed dated [l] (the "Deed")

1.We refer to the Agreement and the Deed. Capitalised terms defined in the Deed
have the same meaning in this Certificate, unless given a different meaning in
this Certificate.

2.We confirm that the Company will make [insert type of payment] of [insert
amount and currency] under [insert description of relevant Subordinated Finance
Document] on [insert date of payment].

3.We confirm that, taking into account such payment, the Company will be in
compliance with its obligations under Clause 18 (Financial Covenants) of the
Agreement on each of the next two Measurement Dates (as such term is defined in
the Agreement).

 

 

WESTERN POWER DISTRIBUTION PLC

By:

 

Director

 

By:

 

Director

-131-

 

 

SIGNATORIES

Company

EXECUTED as a DEED
by WESTERN POWER DISTRIBUTION PLC
acting by )
)
)……………………………
Director



In the presence of:

Witness's Signature: ……………………………

Name: ……………………………

Address: ……………………………

Company contact details:

 

Address: [●] Fax number: [●] Phone number: [●] E-mail: [●] Attention: [●]

Subordinated Creditor



EXECUTED as a DEED
by [SUBORDINATED CREDITOR]
acting by )
)
)……………………………
Director



In the presence of:

Witness's Signature: ……………………………

Name: ……………………………

Address: ……………………………

Subordinated Creditor contact details:

Address: [●] Fax number: [●] Phone number: [●] E-mail: [●] Attention: [●]

-132-

 

 

Facility Agent



EXECUTED as a DEED
by MIZUHO BANK, LTD.
acting by )
)
)……………………………
Director



In the presence of:

Witness's Signature: ……………………………

Name: ……………………………

Address: ……………………………

Facility Agent contact details:



Address:

Bracken House

One Friday Street

London EC4M 9JA

 

Fax number: +44 207 012 4053 Phone number: +44 207 012 4703 E-mail:
loanagency@mhcb.co.uk Attention: Agency Department

-133-

 

 

Schedule 11
Form of Distribution Certificate

To:      Mizuho Bank, Ltd. as Facility Agent

From:  [Western Power Distribution plc]

Date:   [l]

 

Western Power Distribution plc - £210,000,000 Facility Agreement dated [l] 2016
(the "Facility Agreement")

1.We refer to the Facility Agreement. Capitalised terms defined in the Facility
Agreement have the same meaning in this Distribution Certificate, unless given a
different meaning in this Distribution Certificate

2.We confirm that the Company will make [insert type of payment] of [insert
amount and currency] on [insert date of payment].

3.We confirm that, taking into account such payment, the Borrower will be in
compliance with its obligations under Clause ‎18 (Financial Covenants) of the
Facility Agreement on each of the next two Measurement Dates.

 

 

WESTERN POWER DISTRIBUTION PLC

By:

Director

 

By:

Director

-134-

 

 

 

SIGNATORIES

THE BORROWER

 

Signed by

for and on behalf of

western power distribution plc

)

) /s/ I. R. Williams

)

) Ian R. Williams

 

Address:       Western Power Distribution plc

Avonbank

Feeder Road

Bristol BS2 0TB

 

Tel:               +44 117 933 2354

Fax:              +44 117 933 2108

E-mail:          wpdtreasuryconfirms@westernpower.co.uk

Attention:      Treasury Team

 

 

-135-

 

 

THE JOINT COORDINATORS AND BOOKRUNNERS

Signed by

for and on behalf of

HSBC BANK PLC

)

) /s/ Ross Fleck

)

) Ross Fleck

 

Address:      3 Rivergate

Temple Quay

Bristol BS1 3ER

United Kingdom

 

Tel:                +44 345 583 9817

E-mail:           sharondaw@hsbc.com

 

 

Signed by Mark Ralston

for and on behalf of

Mizuho Bank, Ltd.

)

) /s/ Mark Ralston

)

)

 

Address:       Bracken House

One Friday Street

London EC4M 9JA

 

Tel:                 +44 207 012 4423

Fax:                +44 207 012 4301

E-mail:             csg@mhcb.co.uk

-136-

 

 

THE MANDATED LEAD ARRANGERS and BOOKRUNNERS



Signed by

for and on behalf of

ABBEY NATIONAL TREASURY SERVICES PLC (TRADING AS SANTANDER GLOBAL BANKING AND
MARKETS)

)

) /s/ Fernando Dominguez de Posada

)

) /s/ Maria de Juan

 


Address:       2 Triton Square

Regent's Place

London NW1 3AN

 

Tel:               +34 911 756 251

Fax:              +44 207487 0547

E-mail:          londonloansbackoffice@gruposantander.com





Signed by

for and on behalf of

 

BARCLAYS BANK PLC

)

) /s/ Chris Bicheno

)

) Chris Bicheno
  Vice President

 

Address:       5 The North Colonnade

Canary Wharf

London E14 4BB

 

Tel:               +44 207 773 2190

Fax:              +44 207 773 1840

E-mail:          mark.pope@Barclays.com

 

 

 

Signed by

for and on behalf of

HSBC BANK PLC

)

) /s/ Ross Fleck

)

) Ross Fleck

 

Address:       3 Rivergate

Temple Quay

Bristol BS1 3ER

United Kingdom

 

Tel:               +44 345 583 9817

E-mail:          sharondaw@hsbc.com

 

 

-137-

 

 

Signed by

for and on behalf of

LLOYDS BANK PLC

)

) /s/ Vijay Chauhan

)

)

 

Address:       10 Gresham Street

London EC2V 7AE

 

Tel:               +44 207 158 2462

Fax:              +44 207 158 3297

E-mail:           tahir.chaudhary@lloydsbanking.com

 

 

 

Signed by Mark Ralston

for and on behalf of

Mizuho Bank, Ltd.

)

) /s/ Mark Ralston

)

)

 

Address:       Bracken House

One Friday Street

London EC4M 9JA

 

Tel:               +44 207 012 4423

Fax:              +44 207 012 4301

E-mail:          csg@mhcb.co.uk

 

Signed by

for and on behalf of

RBC EUROPE LIMITED

)

) /s/ Michael Atherton

)

) Michael Atherton
  Authorised Signatory
  RBC Europe Limited

 

Address:       Riverbank House

2 Swan Lane

London

EC4R 3BF

 

Tel:               +44 207 653 4976

E-mail:           Michael.Atherton@rbccm.com

 

-138-

 



Signed by

for and on behalf of

The Bank of Tokyo-Mitsubishi
UFJ, Ltd.

)

)              /s/ Tomoyuki Koike

)

)

 

 

Address:        Ropemaker Place

25 Ropemaker Street

London EC2Y 9AN

 

Tel:               +44 207 577 1185

Fax:              +44 207 577 1559

E-mail:           loanparticipation@uk.mufg.jp

 

 

Signed by

for and on behalf of

The ROYAL BANK OF SCOTLAND PLC

 

/s/ John Jones
 
                JP Jones, Director.

 

Address:        250 Bishopsgate

London EC2M 4RB

 

Tel:              +44 203 364 2582

Fax:              +44 207 672 6403

E-mail:          lendingopssmartshore@rbs.com





-139-

 

 

THE ORIGINAL LENDERS



 

Signed by

for and on behalf of

ABBEY NATIONAL TREASURY SERVICES PLC (TRADING AS SANTANDER GLOBAL BANKING AND
MARKETS)

)

) /s/ Fernando Dominguez de Posada

)

) /s/ Maria de Juan

 


Address:       2 Triton Square

Regent's Place

London NW1 3AN

 

Tel:               +34 911 756 251

Fax:              +44 207487 0547

E-mail:          londonloansbackoffice@gruposantander.com

 

 

Signed by

for and on behalf of

 

BARCLAYS BANK PLC

)

) /s/ Chris Bicheno

)

) Chris Bicheno
  Vice President

Address:        10 South Colonnade

Canary Wharf

London E14 4PU

 

Tel:               +44 203 134 0516

Fax:              +44 207 516 3867

E-mail:         emeaparticipationloans@barclays.com

 

 

 

Signed by

for and on behalf of

HSBC BANK PLC

)

) /s/ Ross Fleck

)

) Ross Fleck

 

Address:        3 Rivergate

Temple Quay

Bristol BS1 3ER

United Kingdom

 

Tel:               +44 345 583 9817

E-mail:          sharondaw@hsbc.com

 

-140-

 

 

 

 

 

Signed by

for and on behalf of

LLOYDS BANK PLC

)

) /s/ Vijay Chauhan

)

)

 

Address:       10 Gresham Street

London EC2V 7AE

 

Tel:               +44 207 158 2462

Fax:              +44 207 158 3297

E-mail:         tahir.chaudhary@lloydsbanking.com

 

Signed by Mark Ralston

for and on behalf of

Mizuho Bank, Ltd.

)

) /s/ Mark Ralston

)

)

 

Address:        Bracken House

One Friday Street

London EC4M 9JA

 

Tel:               +44 207 012 4423

Fax:              +44 207 012 4301

E-mail:          csg@mhcb.co.uk

 

 

 

Signed by

for and on behalf of

RBC EUROPE LIMITED

)

) /s/ Michael Atherton

)

) Michael Atherton
  Authorised Signatory
  RBC Europe Limited

 

 

Address:       Riverbank House
                     2 Swan Lane
                     London
                     EC4R 3BF

Tel:               +44 207 653 4976
E-mail:          Michael.Atherton@rbccm.com

 

-141-

 

 



Signed by

for and on behalf of

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

)

) /s/ Tomoyuki Koike

)

)

 

Address:        Ropemaker Place

25 Ropemaker Street

London EC2Y 9AN

 

Tel:               +44 207 577 1185

Fax:              +44 207 577 1559

E-mail:          loanparticipation@uk.mufg.jp

 





Signed by

for and on behalf of

The ROYAL BANK OF SCOTLAND PLC

)

) /s/ John Jones

)

) JP Jones, Director.

 

Address:       250 Bishopsgate

London EC2M 4RB

 

Tel:               +44 203 364 2582

Fax:              +44 207 672 6403

E-mail:          lendingopssmartshore@rbs.com



-142-

 

 

 

THE FACILITY AGENT

 

Signed by Mark Ralston

for and on behalf of

Mizuho Bank, Ltd.

 

)

) /s/ Mark Ralston

)

)

 

Address:        Bracken House

One Friday Street

London EC4M 9JA

 

Tel:               +44 207 012 4703

Fax:              +44 207 012 4053

E-mail:          loanagency@mhcb.co.uk

 



-143-

 